EXECUTION COPY

 

 [img1.gif]


CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.,

as Depositor,

WELLS FARGO BANK, N.A.,

as Trust Administrator,

and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

TRUST AGREEMENT

Dated as of December 28, 2007

 

Mortgage Trust Certificates, Series 2007-5R

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

 

ARTICLE I

DEFINITIONS

3

 

Section 1.01.

Defined Terms.

3

ARTICLE I

CONVEYANCE OF THE UNDERLYING CERTIFICATES; ORIGINAL ISSUANCE OF CERTIFICATES

15

 

Section 2.01.

Conveyance of the Underlying Certificates.

15

 

Section 2.02.

Issuance of Trust Certificates.

16

 

Section 2.03.

Purposes and Powers of the Trust Fund and the Exchangeable Certificate Trust
Fund.

16

ARTICLE III

ADMINISTRATION OF THE UNDERLYING CERTIFICATES; PAYMENTS AND REPORTS TO
CERTIFICATEHOLDERS

17

 

Section 3.01.

REMIC Provisions.

17

 

Section 3.02.

Collection of Monies.

20

 

Section 3.03.

Establishment of Trust Certificate Account; Deposits in Trust Certificate
Account.

20

 

Section 3.04.

Permitted Withdrawals From the Trust Certificate Account.

21

 

Section 3.05.

Distributions.

21

 

Section 3.06.

Statements to Certificateholders.

22

 

Section 3.07.

Access to Certain Documentation and Information.

23

 

Section 3.08.

Sale of Defective Assets.

23

 

Section 3.09.

Modification of Underlying Certificates

23

 

Section 3.10.

Allocation of Class A Loss Amounts; Recoveries.

24

 

Section 3.11.

Compliance with Withholding Requirements.

24

ARTICLE IV

THE CERTIFICATES

24

 

Section 4.01.

The Certificates.

24

 

Section 4.02.

Registration of Transfer and Exchange of Certificates.

25

 

Section 4.03.

Mutilated, Destroyed, Lost or Stolen Certificates.

29

 

Section 4.04.

Persons Deemed Owners.

29

 

Section 4.05.

Access to List of Certificateholders’ Names and Addresses.

29

 

Section 4.06.

Maintenance of Office or Agency.

30

 

Section 4.07.

Book Entry Certificates.

30

 

Section 4.08.

Notices to Clearing Agency.

30

Section 4.09.

Definitive Certificates.

31

 

 

 

--------------------------------------------------------------------------------



 

ARTICLE V

THE DEPOSITOR

32

 

Section 5.01.

Liability of the Depositor.

32

 

Section 5.02.

Merger, Consolidation or Conversion of the Depositor.

32

 

Section 5.03.

Limitation on Liability of the Depositor and Others.

32

 

Section 5.04.

Representation and Warranty of the Depositor.

33

ARTICLE VI

THE TRUSTEE

34

 

Section 6.01.

Duties of Trustee.

34

 

Section 6.02.

Certain Matters Affecting the Trustee.

35

 

Section 6.03.

Trustee Not Liable for Certificates.

36

 

Section 6.04.

Trustee May Own Certificates.

36

 

Section 6.05.

Trustee’s Fees and Expenses.

36

 

Section 6.06.

Eligibility Requirements for Trustee.

37

 

Section 6.07.

Resignation and Removal of Trustee.

37

 

Section 6.08.

Successor Trustee.

38

 

Section 6.09.

Merger or Consolidation of Trustee.

38

 

Section 6.10.

Appointment of Co Trustee or Separate Trustee.

38

 

Section 6.11.

Office of the Trustee.

39

ARTICLE VII

THE TRUST ADMINISTRATOR

40

 

Section 7.01.

Duties of Trust Administrator.

40

 

Section 7.02.

Certain Matters Affecting the Trust Administrator.

41

 

Section 7.03.

Trust Administrator Not Liable for Certificates.

42

 

Section 7.04.

Trust Administrator May Own Certificates.

42

 

Section 7.05.

Trust Administrator’s Fees and Expenses.

42

 

Section 7.06.

Eligibility Requirements for Trust Administrator.

43

 

Section 7.07.

Resignation and Removal of Trust Administrator.

44

 

Section 7.08.

Successor Trust Administrator.

45

 

Section 7.09.

Merger or Consolidation of Trust Administrator.

45

 

Section 7.10.

Appointment of Co Trust Administrator or Separate Trust Administrator.

45

 

Section 7.11.

Office of the Trust Administrator.

46

ARTICLE VIII

TERMINATION

47

 

Section 8.01.

Termination.

47

 

Section 8.02.

Additional Termination Requirements.

47

 

 

-ii-

 

--------------------------------------------------------------------------------



 

ARTICLE IX

EXCHANGE ACT REPORTING

48

 

Section 9.01.

Commission Reporting.

48

 

Section 9.02.

Form 10 D Reporting.

48

 

Section 9.03.

Form 10 K Reporting.

49

 

Section 9.04.

Form 8 K Reporting.

50

 

Section 9.05.

Delisting; Amendment; Late Filing of Reports.

51

 

Section 9.06.

Annual Statements of Compliance.

52

 

Section 9.07.

Annual Assessments of Compliance.

52

 

Section 9.08.

Accountant’s Attestation.

53

 

Section 9.09.

Sarbanes Oxley Certification.

53

ARTICLE X

MISCELLANEOUS PROVISIONS

54

 

Section 10.01.

Amendment.

54

 

Section 10.02.

Counterparts.

55

 

Section 10.03.

Limitation on Rights of Certificateholders.

55

 

Section 10.04.

Governing Law.

56

 

Section 10.05.

Notices.

56

 

Section 10.06.

Notices to the Rating Agencies.

56

 

Section 10.07.

Severability of Provisions.

57

 

Section 10.08.

Successors and Assigns.

57

 

Section 10.09.

Article and Section Headings.

57

 

Section 10.10.

Action under and Conflicts with Underlying Pooling Agreement.

57

ARTICLE XI

EXCHANGEABLE CERTIFICATES AND EXCHANGEABLE REMIC CERTIFICATES

58

 

Section 11.01.

Transfer of Exchangeable REMIC Certificates.

58

 

Section 11.02.

Exchangeable Certificates and Exchangeable REMIC Certificates.

58

 

Section 11.03.

Exchanges.

58

 

Section 11.04.

Delivery of Instruments.

59

 

Section 11.05.

Distribution of Statements to Certificateholders.

59

 

Section 11.06.

Exchangeable Certificate Trust Account .

59

 

Section 11.07.

Distributions to the Exchangeable Certificates and Exchangeable REMIC
Certificates.

60

 

 

-iii-

 

--------------------------------------------------------------------------------



 

 

Section 11.08.

Allocation of Class A Loss Amounts to Exchangeable Certificates and Exchangeable
REMIC Certificates.

60

 

Section 11.09.

Voting Rights.

60

.

Section 11.10

Classification of Exchangeable Certificate Trust Fund; Tax Status Reporting for
Exchangeable Certificate Trust Fund.

61

 

Exhibit A-1

FORM OF CLASS A CERTIFICATE

Exhibit A-2

FORM OF EXCHANGEABLE CERTIFICATE/EXCHANGEABLE REMIC CERTIFICATE

Exhibit B

FORM OF CLASS AR CERTIFICATE

Exhibit C-1

FORM OF TRANSFEREE AFFIDAVIT AND AGREEMENT

Exhibit C-2

FORM OF TRANSFEROR CERTIFICATE

Exhibit D

UNDERLYING POOLING AGREEMENT

Exhibit E

FORM OF MONTHLY STATEMENT TO CERTIFICATEHOLDERS

Exhibit F

ADDITIONAL FORM 10-D DISCLOSURE

Exhibit G

ADDITIONAL DISCLOSURE NOTIFICATION

Exhibit H

ADDITIONAL FORM 10-K DISCLOSURE

Exhibit I

FORM 8-K DISCLOSURE INFORMATION

Exhibit J

FORM OF BACK-UP CERTIFICATION

Exhibit K

RELEVANT SERVICING CRITERIA

Exhibit L

AVAILABLE COMBINATIONS

Exhibit M

FORM OF EXCHANGE LETTER

 

 

-iv-

 

--------------------------------------------------------------------------------



This TRUST AGREEMENT (this “Agreement”), dated as of December 28, 2007, is among
CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., a Delaware corporation
(together with its permitted successors and assigns, the “the Depositor”), WELLS
FARGO BANK, N.A., a national banking association, as trust administrator
(together with its permitted successors and assigns, the “Trust Administrator”),
and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Trustee
(together with its permitted successors and assigns, the “Trustee”).

PRELIMINARY STATEMENT

The Depositor intends to sell the Certificates (as defined herein), which in the
aggregate will evidence the entire beneficial ownership interest in the
Underlying Certificates (as defined herein).

REMIC I

As provided herein, the Trust Administrator will make an election to treat the
entire segregated pool of assets described in the definition of REMIC I as a
real estate mortgage investment conduit for federal income tax purposes, and
such segregated pool of assets will be designated as the “REMIC I.” Component I
of the Class AR Certificates will represent the sole class of “residual
interests” in the REMIC I for purposes of the REMIC Provisions (as defined
herein) under federal income tax law. The table below sets forth (1) the
“regular interests” in the REMIC I (the “REMIC I Regular Interests”) and (2) the
residual interest in the REMIC I. The “latest possible maturity date”
(determined solely for purposes of satisfying Treasury regulation
Section 1.860G-1(a)(4)(iii)) for the REMIC I Regular Interests shall be the
first Distribution Date that follows the stated maturity date for the Underlying
Certificates.  None of the REMIC I Regular Interests will be certificated.

The following table irrevocably sets forth the designation, type, pass-through
rate, aggregate initial principal balance and certain other features of each
class of REMIC I Regular Interests.

Class Designation for each REMIC  I Regular Interest and Component I of the
Class AR Certificates

Pass-Through Rate

Principal Balance

Type of Interest

Final Maturity

A-1

6.50%

$ 31,900,000.00

Regular

July 2036

A-23

6.50%

$  5,000,000.00

Regular

July 2036

A-4

6.50%

$  5,777,523.00

Regular

July 2036

Component I of the
Class AR

6.50%

$              50.00

Residual

July 2036

 

 

--------------------------------------------------------------------------------



REMIC II

As provided herein, the Trust Administrator will make an election to treat the
segregated pool of assets consisting of the REMIC I Regular Interests as a real
estate mortgage investment conduit for federal income tax purposes, and such
segregated pool of assets will be designated as the “REMIC II.” Component II of
the Class AR Certificates will represent the sole class of “residual interests”
in the REMIC II for purposes of the REMIC Provisions (as defined herein) under
federal income tax law. The table below irrevocably sets forth the designation,
Pass-Through Rate, aggregate Initial Class Principal Balance, and certain other
features of (1) the Class A-1 Certificates, Class A-2 Certificates, Class A-3
Certificates and Class A-4 Certificates which represent ownership of “regular
interests” in the REMIC II (the “REMIC II Regular Interests”), (2) the  Class
A-5 Certificates which represent ownership of REMIC II Regular Interests A-1 and
A-4, and (3) Component II of the Class AR Certificates.   The “latest possible
maturity date” (determined solely for purposes of satisfying Treasury regulation
Section 1.860G-1(a)(4)(iii)) for the REMIC II Regular Interests shall be the
first Distribution Date that follows the stated maturity date for the Underlying
Certificates.

Class Designation for each REMIC  II Regular Interest, the Class A-5
Certificates and Component II of the Class AR Certificates

Pass-Through
Rate

Aggregate Initial Class Principal Balance

Fitch/S&P

Minimum Denominations(2)

Form(3)

Class A-1(1)(6)

6.50%

$  31,900,000.00

AAA/AAA

$25,000.00

Book-Entry

Class A-2

5.50%

$    5,000,000.00

AAA/AAA

$25,000.00

Book-Entry

Class A-3

1.00%

Notional (4)

AAA/AAA

$100,000.00

Book-Entry

Class A-4(1)(6)

6.50%

$    5,777,524.00

AAA/AAA

$25,000.00

Book-Entry

Class A-5(6)

6.50%

$  37,677,523.00

AAA/AAA

$25,000.00

Book-Entry

Component II of the Class AR

N/A

$                0.00

AAA/AAA

(5)

Definitive

                   

(1)

The REMIC II Regular Interest A-1 and the REMIC II Regular Interest A-4 shall be
issued by the Trust Fund in uncertificated form and shall constitute the
“Uncertificated REMIC II Regular Interests.” The Class A-1 Certificates and
Class A-4 Certificates shall be issued by the Exchangeable Certificate Trust
Fund and will be entitled to the same distributions of interest and principal,
as applicable, as the REMIC II Regular Interest A-1 and the REMIC II Regular
Interest A-4, respectively.

(2)

The Certificates, other than the Class AR Certificates, shall be issuable in
minimum dollar denominations as indicated above (by Class Principal Balance or
notional amount, as applicable) and integral multiples of $1 in excess thereof.

(3)

The Class AR Certificates shall be delivered to the Holders thereof in physical
form.

(4)

The Class A-3 Certificates will not receive distributions of principal but will
accrue interest on a notional amount. The initial notional amount will be
$5,000,000, and for any subsequent Distribution Date the notional amount will be
equal to the aggregate Class Principal Balance of the Class A-2 certificates.

(5)

The Class AR Certificates shall be issuable in minimum denominations of not less
than a 20% Percentage Interest.

(6)

The Class A-1 Certificates and the Class A-4 Certificates can be exchanged for
the Class A-5 Certificates in accordance with the terms and conditions of this
Agreement. The Class A-5 Certificates can be exchanged for the Class A-1
Certificates and Class A-4 Certificates in accordance with the terms and
conditions of this Agreement.

 

-2-

 

--------------------------------------------------------------------------------



All things necessary to make this Agreement a valid declaration of trust by the
Depositor in accordance with its terms have been done.

In consideration of the premises and the mutual agreements herein contained, the
Depositor, the Trust Administrator and the Trustee agree as follows:

ARTICLE I

 

DEFINITIONS

Section 1.01.          Defined Terms.                                           
                                                  

All references to the words “real estate mortgage investment conduit” herein
shall have the meaning assigned to such words in Section 860D of the Code.
Additionally, whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the following meanings:

Accrual Period: For any Class of Certificates and any Distribution Date, the
calendar month immediately preceding such Distribution Date.

Additional Disclosure Notification: As defined in Section 9.02.

Additional Form 10-D Disclosure: As defined in Section 9.02.

Additional Form 10-K Disclosure: As defined in Section 9.03.

Adverse REMIC Event: Shall have the meaning set forth in Section 3.01(f) hereof.

Affiliate: An “affiliate” of, or person “affiliated” with, a specific person, is
a person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the person
specified.

Aggregate Denomination: As to any Class and date of determination, the aggregate
of the denominations of the Outstanding Certificates of such Class on such date.

Agreement: This Trust Agreement and all amendments hereof and supplements
hereto.

Allocation Percentage: With respect to each Class of Exchangeable REMIC
Certificates or Exchangeable Certificates, a fraction, the numerator of which is
equal to excess of the Initial Authorized Denomination of such Class of
Certificates over the Aggregate Denomination of such Class of Certificates at
the close of business on the related Record Date and the denominator of which is
the Initial Authorized Denomination of such Class of Certificates.

Authorized Officer: The Chairman of the Board, the President or any Executive
Vice President, Senior Vice President or Vice President.

Available Funds: With respect to any Distribution Date, an amount equal to the
amount received on the Underlying Certificates on such Distribution Date less
amounts withdrawn pursuant to Section 3.04(ii), plus any amounts (a) deposited
to the Trust Certificate Account pursuant to Section 5.04 or otherwise on
deposit in the Trust Certificate Account as of such Distribution Date pursuant
to

 

-3-

 

--------------------------------------------------------------------------------



Section 3.03 and (b) deposited to the Exchangeable Certificate Trust Account
pursuant to Section 11.06 or otherwise on deposit in the Exchangeable
Certificate Trust Account as of such Distribution Date.

Beneficial Holder: A Person holding a beneficial interest in any Certificate
through a Participant or an Indirect Participant or a Person holding a
beneficial interest in any Definitive Certificate.

Book-Entry Certificate: Any Certificate registered in the name of the Depository
or its nominee. Initially, the Class A Certificates shall be Book-Entry
Certificates.

Business Day: As defined in the Underlying Pooling Agreement.

Certificate: Any Trust Certificate, Exchangeable Certificate or Exchangeable
REMIC Certificate.

Certificate Balance: With respect to any Certificate at any date, the maximum
dollar amount of principal to which the Holder thereof is then entitled
hereunder, such amount being equal to the Denomination thereof (i) minus (1) all
distributions of principal previously made with respect thereto and (2) all
allocations of Class A Loss Amounts previously allocated with respect thereto
pursuant to Section 3.10(a) and (ii) plus the amount of any increase to the
Certificate Balance of such Certificate in respect of Recoveries pursuant to
Section 3.10(b).

Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register, except that, solely for the purpose of
giving any consent pursuant to this Agreement (except as required pursuant to
Section 10.01), any Certificate registered in the name of the Depositor or any
Affiliate thereof shall be deemed not to be outstanding and the Percentage
Interest evidenced thereby or Voting Rights assigned thereto shall not be taken
into account in determining whether the requisite amount of Percentage Interests
or Voting Rights, as the case may be, necessary to effect such consent has been
obtained; provided, however, that if any such Person (including the Depositor or
any Affiliate thereof) owns 100% of the Percentage Interests evidenced by a
Class of Certificates or of the Voting Rights assigned thereto, such
Certificates shall be taken into account for purposes of any provision hereof
that requires the consent of the Holders of Certificates of a particular Class
as a condition to the taking of any action hereunder. The Trust Administrator
and the Trustee are entitled to rely conclusively on a certification of the
Depositor or any Affiliate of the Depositor in determining which Certificates
are registered in the name of an Affiliate of the Depositor.

Certificate Register: The register maintained pursuant to Section 4.02 hereof
which shall provide for the registration of Certificates and of transfers and
exchanges of Certificates, as herein provided.

Class: Collectively, all of the Certificates bearing the same designation.

Class A-1 Certificate: Any Class A-1 Certificate executed and delivered by the
Trust Administrator substantially in the form annexed hereto as Exhibit A-2,
evidencing an interest in the Exchangeable Certificate Trust Fund.

Class A-2 Certificate: Any Class A-2 Certificate executed and delivered by the
Trust Administrator substantially in the form annexed hereto as Exhibit A-1,
evidencing an interest designated as a “regular interest” in the REMIC II for
purposes of the REMIC Provisions.

 

-4-

 

--------------------------------------------------------------------------------



Class A-3 Certificate: Any Class A-3 Certificate executed and delivered by the
Trust Administrator substantially in the form annexed hereto as Exhibit A-1,
evidencing an interest designated as a “regular interest” in the REMIC II for
purposes of the REMIC Provisions.

Class A-4 Certificate: Any Class A-4 Certificate executed and delivered by the
Trust Administrator substantially in the form annexed hereto as Exhibit A-2,
evidencing an interest in the Exchangeable Certificate Trust Fund.

Class A-5 Certificate: Any Class A-5 Certificate executed and delivered by the
Trust Administrator substantially in the form annexed hereto as Exhibit A-2,
evidencing an interest in the Exchangeable Certificate Trust Fund.

Class A Certificate: Any of the Class A-1, Class A-2, Class A-3, Class A-4 or
Class A-5 Certificates.

Class A Loss Amount: With respect to the Class A-1, Class A-2 and Class A-4
Certificates, and on each Distribution Date, the excess of the aggregate Class
Principal Balance of such Certificates over the Underlying Certificate Balance,
in each case after giving effect to all distributions on or prior to such
Distribution Date.

Class AR Certificate: Any one of the Class AR Certificates executed and
delivered hereunder by the Trust Administrator substantially in the form annexed
hereto as Exhibit B.  Component I of the Class AR Certificates is designated as
the sole class of residual interests in the REMIC I and Component II of the
Class AR Certificates is designated as the sole class of residual interests in
the REMIC II for purposes of the REMIC Provisions.

Class Interest Shortfall: With respect to any Distribution Date and each Class
of Certificates, the amount by which the amount described in clause (i) of the
definition of Interest Distribution Amount for such Class, exceeds the amount of
interest actually distributed on such Class on such Distribution Date.

Class Principal Balance: With respect to any Class A-1, Class A-2, Class A-4 or
Class A-5 Certificate, and as to any date of determination, the aggregate of the
Certificate Balances of all Certificates of such Class as of such date.

Class Unpaid Interest Amounts: With respect to any Distribution Date and each
Class of Certificates, the amount by which the aggregate Class Interest
Shortfalls for such Class on prior Distribution Dates exceeds the amount
distributed on such Class on prior Distribution Dates pursuant to clause (ii) of
the definition of Interest Distribution Amount.

Closing Date: December 28, 2007.

Code: The Internal Revenue Code of 1986, as amended.

Commission: The U.S. Securities and Exchange Commission.

Corporate Trust Office: With respect to the Trustee, the designated office of
the Trustee at which at any particular time its corporate trust business with
respect to this Agreement shall be administered, which office at the date of the
execution of this Agreement is located at 60 Livingston Avenue, St. Paul,
Minnesota 55107, Attention: Corporate Trust—Structured Finance—CSMC 2007-5R.
With respect to the Trust Administrator, the designated office of the Trust
Administrator at which at any particular time its corporate trust business with
respect to this Agreement shall be administered, which office at the date of the
execution of this Agreement is located at 9062 Old Annapolis Road, Columbia,

 

-5-

 

--------------------------------------------------------------------------------



MD 21045, Attention: CSMC 2007-5R, except for purposes of Section 4.06 and
certificate transfer purposes, such term shall mean the office or agency of the
Trust Administrator located at Wells Fargo Bank, N.A., 6th Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: CSMC 2007-5R.

Definitive Certificate: As defined in Section 4.07.

Denomination: With respect to each Certificate, the amount set forth on the face
thereof as the “Initial Certificate Balance of this Certificate” or the
Percentage Interest appearing on the face thereof.

Depositor: Credit Suisse First Boston Mortgage Securities Corp. or any
successors in interest.

Depository: The Depository Trust Company, or any successor Depository hereafter
named. The nominee of the initial Depository for purposes of registering those
Certificates that are to be Book-Entry Certificates is Cede & Co. The Depository
shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5)
of the Uniform Commercial Code of the State of New York and a “clearing agency”
registered pursuant to the provisions of Section 17A of the Exchange Act.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Disqualified Organization: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, which includes any of the
following: (i) the United States, any State or political subdivision thereof,
any possession of the United States, or any agency or instrumentality of any of
the foregoing (other than an instrumentality which is a corporation if all of
its activities are subject to tax and, except for the FHLMC, a majority of its
board of directors is not selected by such governmental unit), (ii) a foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code, (v) an
“electing large partnership” within the meaning of Section 775 of the Code, and
(vi) any other Person so designated by the Trust Administrator based upon an
Opinion of Counsel that the holding of an Ownership Interest in a Residual
Certificate by such Person may cause the REMIC I or the REMIC II or any Person
having an Ownership Interest in any Class of Certificates (other than such
Person) to incur a liability for any federal tax imposed under the Code that
would not otherwise be imposed but for the Transfer of an Ownership Interest in
a Residual Certificate to such Person. The terms “United States,” “State” and
“international organization” shall have the meanings set forth in Section 7701
of the Code or successor provisions.

Distribution Date: The business day following each Underlying Distribution Date,
commencing on the First Distribution Date.

Eligible Account: Either (i) an account or accounts maintained with a federal or
state chartered depository institution or trust company acceptable to the Rating
Agencies or (ii) an account or accounts the deposits in which are insured by the
FDIC to the limits established by such corporation, provided that any such
deposits not so insured shall be maintained in an account at a depository
institution or trust company whose commercial paper or other short term debt
obligations (or, in the case of a depository institution or trust company which
is the principal subsidiary of a holding company, the

 

-6-

 

--------------------------------------------------------------------------------



commercial paper or other short term debt obligations of such holding company)
have been rated by each Rating Agency in its highest short term rating category,
or (iii) a segregated trust account or accounts (which shall be a “special
deposit account”) maintained with the Trustee, the Trust Administrator or any
other federal or state chartered depository institution or trust company, acting
in its fiduciary capacity, in a manner acceptable to the Trustee, the Trust
Administrator and the Rating Agencies.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder.

Exchangeable Certificates: The Class A-5 Certificates.

Exchangeable Certificate Trust Account: As defined in Section 11.06 of this
Agreement.

Exchangeable Certificate Trust Fund: The corpus of the trust created by Article
XI of this Agreement, consisting of the Exchangeable Certificate Trust Account
and the Uncertificated REMIC II Regular Interests issued by the REMIC II and all
payments thereon and all rights thereunder.

Exchangeable Class Interest Distribution Amount: As to each Class of
Exchangeable REMIC Certificates and Distribution Date, an amount equal to the
product of (i) the aggregate of the distributions on such Distribution Date in
respect of interest on the related Exchangeable REMIC Class and (ii) the related
Allocation Percentage. As to each Class of Exchangeable Certificates and
Distribution Date, the product of (i) the sum of the total distributions of
interest on such Distribution Date in respect of interest on each Exchangeable
REMIC Class in the related Exchangeable REMIC Combination and (ii) the related
Allocation Percentage.

Exchangeable Class Principal Balance: With respect to any Class of Exchangeable
REMIC Certificates, at any time, the Class Principal Balance of the related
Exchangeable REMIC Class multiplied by the related Allocation Percentage. With
respect to any Class of Exchangeable Certificates, at any time, the sum of the
Class Principal Balance of each Exchangeable REMIC Class in the related
Exchangeable REMIC Combination multiplied by the Allocation Percentage related
to such Class of Exchangeable Certificates.

Exchangeable Class Principal Distribution Amount: As to each Class of
Exchangeable REMIC Certificates and Distribution Date, an amount equal to the
product of (i) the aggregate of the distributions on such Distribution Date in
respect of principal on the related Exchangeable REMIC Class and (ii) the
related Allocation Percentage. As to each Class of Exchangeable Certificates and
Distribution Date, the product of (i) the sum of the total amount of
distributions of principal on such Distribution Date in respect of principal
such related Exchangeable REMIC Class and (ii) the related Allocation
Percentage.

Exchangeable Loss Allocation Amount: As to each Class of Exchangeable REMIC
Certificates and each Distribution Date, an amount equal to the product of (i)
the Class A Loss Amounts on such Distribution Date allocated to the related
Exchangeable REMIC Class and (ii) the related Allocation Percentage. As to each
Class of Exchangeable Certificates and each Distribution Date, the sum of the
Class A Loss Amounts on such Distribution Date allocated to each Exchangeable
REMIC Class in the related Exchangeable REMIC Combination multiplied by the
Allocation Percentage related to such Class of Exchangeable Certificates.

 

-7-

 

--------------------------------------------------------------------------------



Exchangeable REMIC Classes or Exchangeable REMIC Certificates: The Class A-1
Certificates, Class A-4 Certificates, or the Certificates of each such Class, as
the context may require, issued hereunder.

Exchangeable REMIC Combination: The Class A-1 Certificates and Class A-4
Certificates.

FDIC: The Federal Deposit Insurance Corporation or any successor.

First Distribution Date: January 28, 2008.

Fitch: Fitch Ratings or any successor thereto.

Form 8-K Disclosure Information: As defined in Section 9.04.

Independent: When used with respect to any specified Person, such a Person who
(i) is in fact independent of the Depositor, (ii) does not have any direct
financial interest in the Depositor or in an Affiliate, and (iii) is not
connected with the Depositor as an officer, employee, promoter, underwriter,
trustee, partner, director or person performing similar functions.

Initial Class Principal Balance: With respect to each Class of Certificates, the
Class Principal Balance of such Class of Certificates as of the Closing Date, as
set forth in the Preliminary Statement hereto.

Initial Authorized Denomination: With respect to any Exchangeable Certificate or
Exchangeable REMIC Certificate, the amount set forth with respect to such Class
in Exhibit L under the heading, “Relative Original Amount.”

Interest Distribution Amount: With respect to any Distribution Date and each
Class of Certificates, the sum of (i) one month’s interest accrued during the
related Accrual Period at the Pass-Through Rate on the related Class Principal
Balance, subject to reduction pursuant to Sections 3.01(g), 3.05(b), 5.03(a),
5.03(b), 6.05 and 7.05, and (ii) any Class Unpaid Interest Amounts for such
Class and Distribution Date.

Issue Date: December 28, 2007.

Maturity Date: With respect to each Class of Certificates, the Distribution Date
in July 2036.

Mortgage Loans: The mortgage loans in which the Underlying Certificates evidence
a beneficial ownership interest.

Non-United States Person: Any Person other than a United States Person.

Notice of Final Distribution: With respect to the Underlying Certificates, the
notice to be provided pursuant to the Underlying Pooling Agreement to the effect
that final distribution on the Underlying Certificates shall be made upon
presentation and surrender thereof.

Notice of Termination: Any of the notices given by the Trust Administrator
pursuant to Section 8.01(b).

 

-8-

 

--------------------------------------------------------------------------------



Officer’s Certificate: A certificate signed by the Chairman of the Board, any
Vice Chairman of the Board, the President, an Executive Vice President, Senior
Vice President, a Vice President, or other authorized officer, the Treasurer,
the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of
the Depositor, the Trustee or the Trust Administrator, as the case may be, and
delivered to the Depositor, the Trustee or the Trust Administrator, as required
by this Agreement.

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Depositor, including in-house counsel, reasonably acceptable to the Trustee and
the Trust Administrator. With respect to the definition of Eligible Account in
this Article I and any opinion dealing with the qualification of a REMIC created
hereunder or compliance with the REMIC Provisions, such counsel must (i) in fact
be Independent of the Depositor, (ii) not have any direct financial interest in
the Depositor, or in any affiliate of the Depositor and (iii) not be connected
with the Depositor as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions.

Outstanding Certificate: Any Outstanding Exchangeable Certificate and
Outstanding REMIC Certificate.

Outstanding Exchangeable Certificate: Any Exchangeable Certificate issued
hereunder; provided, however, that upon the exchange of any Exchangeable
Certificate pursuant to Section 11.03 hereof, the Exchangeable Certificate so
exchanged shall be deemed no longer to be an Outstanding Certificate, and each
Exchangeable REMIC Certificate issued in exchange therefor shall be deemed to be
an Outstanding Exchangeable REMIC Certificate.

Outstanding Exchangeable REMIC Certificate: Any Exchangeable REMIC Certificate
issued hereunder; provided, however, that upon the exchange of any Exchangeable
REMIC Certificate pursuant to Section 11.03 hereof, the Exchangeable REMIC
Certificate so exchanged shall be deemed no longer to be an Outstanding
Exchangeable REMIC Certificate, and the Exchangeable Certificate issued in
exchange therefor shall be deemed to be an Outstanding Exchangeable Certificate.

Ownership Interest: As to any Certificate, any ownership or security interest in
such Certificate, including any interest in such Certificate as the Beneficial
Holder or Holder thereof and any other interest therein, whether direct or
indirect, legal or beneficial, as owner or as pledgee.

Pass-Through Rate: For all Classes of Certificates, the per annum rate set forth
in the Pass-Through Rate column in the table under the heading "REMIC II" in the
Preliminary Statement hereto.

Percentage Interest: With respect to any Certificate (other than a Class AR
Certificate), the undivided percentage Ownership Interest in the related Class
evidenced by such Certificate, which percentage Ownership Interest shall be
equal to the initial Certificate Balance (or notional amount with respect to the
Class A-3 Certificates) thereof divided by the aggregate Initial Class Principal
Balance of all the Certificates of the same Class. With respect to a Class AR
Certificate, the interest in distributions to be made with respect to such Class
evidenced thereby, expressed as a percentage, as stated on the face of each such
Certificate.

Permitted Transferee: Any Transferee of a Class AR Certificate other than (i)
the United States, any state or any political subdivision thereof, any
possession of the United States, or any agency or instrumentality of any of the
foregoing (other than an instrumentality which is a corporation if all of its
activities are subject to tax and, except for the Federal Home Loan Mortgage
Corporation, a majority of its board of directors is not selected by any such
governmental unit), (ii) a foreign government, international organization or any
agency or instrumentality of either of the foregoing, (iii) an organization
(except certain farmers’ cooperatives described in Section 521 of the Code)
which is exempt from tax imposed by Chapter 1 of the Code (unless such
organization is subject to the tax imposed by Section 511

 

-9-

 

--------------------------------------------------------------------------------



of the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381 of the Code, (v) an electing
large partnership under Section 775 of the Code and (vi) any other Person so
designated by the Trust Administrator based upon an Opinion of Counsel that the
holding of an Ownership Interest in a Class AR Certificate by such Person may
cause the Trust Fund or any Person having an Ownership Interest in any Class of
Certificates, other than such Person, to incur a liability for any tax imposed
under the Code that would not otherwise be imposed but for the Transfer of an
Ownership Interest in a Class AR Certificate to such Person. The terms “United
States,” “State” and “international organization” shall have the meanings set
forth in Section 7701 of the Code or successor provisions.

Person: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

Principal Distribution Amount: With respect to any Distribution Date, the
balance of the Available Funds remaining after the aggregate Interest
Distribution Amount for such Distribution Date has been distributed, subject to
reduction pursuant to Sections 3.01(g), 5.03(a), 5.03(b), 6.05 and 7.05 to the
extent not reimbursed from the Interest Distribution Amount for such
Distribution Date.

Prospectus Supplement: The prospectus supplement dated December 28, 2007,
relating to the CSMC Mortgage Trust 2007-5R, Mortgage Trust Certificates, Series
2007-5R.

Rating Agencies: Fitch and S&P.

Record Date: With respect to any Distribution Date, other than the First
Distribution Date, the close of business on the last Business Day of the month
preceding such Distribution Date, and with respect to the First Distribution
Date, the Closing Date.

Recoveries: Subsequent recoveries with respect to the Underlying Mortgage Loans
to the extent they result in an increase to the certificate principal balance of
the Underlying Certificates in accordance with the terms of the Underlying
Pooling Agreement.

Regulation AB: Means Subpart 229.1100 – Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100 - 229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Red. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

Relevant Servicing Criteria: The Servicing Criteria applicable to the various
parties, as set forth on Exhibit K attached hereto. For clarification purposes,
multiple parties can have responsibility for the same Relevant Servicing
Criteria. With respect to a Servicing Function Participant engaged by the Trust
Administrator, the term “Relevant Servicing Criteria” may refer to a portion of
the Relevant Servicing Criteria applicable to such party.

 

-10-

 

--------------------------------------------------------------------------------



REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

REMIC I:  The segregated pool of assets, with respect to which a real estate
mortgage investment conduit election is made pursuant to this Agreement,
consisting of:

(a)            the Underlying Certificates,
                                          
                                             

(b)            all payments on and collections in respect of the Underlying
Certificates due after the Closing Date as shall be on deposit in the Trust
Certificate Account and identified as belonging to the Trust Fund, and

(c)            all proceeds of clauses (a) and (b) above.
                                                                  

REMIC I Available Distribution Amount. With respect to each Distribution Date,
the Available Funds for such Distribution Date.

REMIC I Regular Interest. Any regular interest described in the table under the
heading “REMIC I” in the Preliminary Statement to this Agreement.

REMIC II. The REMIC described under the heading “REMIC II” in the Preliminary
Statement to this Agreement.

REMIC II Regular Interest.  As defined under the heading “REMIC II” in the
Preliminary Statement to this Agreement.

REMIC Provisions: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Sections 860A through 860G
of Subchapter M of Chapter 1 of the Code, and related provisions, and temporary
and final regulations (or, to the extent not inconsistent with such temporary or
final regulations, proposed regulations) and published rulings, notices and
announcements promulgated thereunder, as the foregoing may be in effect from
time to time.

Residual Certificate: Any Class AR Certificate.

Responsible Officer: When used with respect to the Trust Administrator, shall
mean any officer within the corporate trust department of the Trust
Administrator, including any Assistant Vice President, the Secretary, any Vice
President, Assistant Secretary, the Treasurer, any Assistant Treasurer, any
Trust Officer or any other officer of the Trust Administrator customarily
performing functions similar to those performed by any of the above designated
officers and any officer within the Corporate Trust Department having direct
responsibility for the administration of this Agreement. When used with respect
to the Trustee, shall mean any officer within the Corporate Trust Department
having direct responsibility for the administration of this Agreement and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

 

-11-

 

--------------------------------------------------------------------------------



S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor in interest.

Sarbanes-Oxley Act: The Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission promulgated thereunder (including any interpretations thereof
by the Commission’s staff).

Sarbanes-Oxley Certification: As defined in Section 9.09.

Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.

Servicing Function Participant: The Trust Administrator or any sub-servicer or
subcontractor (other than the Trustee) engaged by the Trust Administrator, that
is performing activities addressed by the Servicing Criteria, unless such
sub-servicer’s or subcontractor’s activities relate only to 5% or less of the
Mortgage Loans (measured by aggregate Stated Principal Balance of the Mortgage
Loans, annually at the commencement of the calendar year prior to the year in
which an Assessment of Compliance is required to be delivered, multiplied by a
fraction, the numerator of which is the number of months during which such
Servicing Function Participant Services the related Mortgage Loans and the
denominator of which is 12, or, in the case of the year in which the Closing
Date occurs, the number of months elapsed from the Cut-Off Date to the end of
such calendar year).

Startup Day: The Closing Date.

Tax Matters Person: The person designated as “tax matters person” in the manner
provided under Treasury regulation § 1.860F 4(d) and temporary Treasury
regulation § 301.6231(a)(7)1T. Initially, the Tax Matters Person shall be the
Trust Administrator.

Termination Date: The Distribution Date on which the Underlying Certificate
Balance has been reduced to zero.

Transfer: Any direct or indirect transfer, sale, pledge, hypothecation or other
form of assignment of any Ownership Interest in a Certificate.

Transferee: Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate.

Transferor: Any Person who is disposing by Transfer of any Ownership Interest in
a Certificate.

Trust Administrator: Wells Fargo Bank, N.A., in its capacity as certificate
administrator under this Agreement, or any successor certificate administrator
appointed under the terms of this Agreement.

Trust Certificate: Any Class A-2, Class A-3 or Class AR Certificate.

Trust Certificate Account: The separate account or accounts created and
maintained pursuant to Section 3.03 hereof, which shall be entitled “Wells Fargo
Bank, N.A., as agent for the Trustee, in trust for the registered holders of
CSMC Trust 2007-5R, Mortgage Trust Certificates, Series 2007-5R” and which must
be an Eligible Account. Funds deposited in the Trust Certificate Account shall
be held in trust for the Certificateholders for the uses and purposes set forth
in Article III hereof.

 

-12-

 

--------------------------------------------------------------------------------



Trustee: U.S. Bank National Association or its successor in interest, or any
successor trustee appointed as herein provided.

Trust Fund: The corpus of the trust created by and to be administered under this
Agreement consisting of: (i) the Underlying Certificates, (ii) all distributions
thereon after but not including the Underlying Distribution Date occurring in
December 2007, and (iii) the Trust Certificate Account and such assets that are
deposited therein from time to time, together with any and all income, proceeds
and payments with respect thereto.

Uncertificated REMIC II Regular Interests. The uncertificated regular interests
in REMIC II designated as A-1 and A-4, which relate to the Class A-1
Certificates and Class A-4 Certificates issued by the Exchangeable Certificate
Trust Fund.

Underlying Certificate Balance: With respect to the Underlying Certificates, as
of any Underlying Distribution Date (following all distributions to be made with
respect to the Underlying Certificates on such Underlying Distribution Date),
and as of any date of determination thereafter until the next succeeding
Underlying Distribution Date, the aggregate outstanding principal balance of the
Underlying Certificates, determined by reference to the Underlying Distribution
Date Statement sent to the Trustee, as Underlying Certificateholder, relating to
such Underlying Distribution Date, which is to be determined in accordance with
the terms of the Underlying Pooling Agreement.

Underlying Certificateholder: The registered owner of the Underlying
Certificates.

Underlying Certificates: A certificate that represents a 36.106319085%
beneficial interest in the Class 5-A-1 Certificates issued by the Underlying
Trust.

Underlying Distribution Date: With respect to the Underlying Certificates, the
25th day of each month, or if such 25th day is not a Business Day, the next
succeeding Business Day, commencing January 2008.

Underlying Distribution Date Statement: With respect to the Underlying
Certificates and any Underlying Distribution Date, the monthly remittance report
forwarded to the Underlying Certificateholder with respect to such Underlying
Distribution Date pursuant to the terms of the Underlying Pooling Agreement.

Underlying Pooling Agreement: The Pooling and Servicing Agreement, dated as of
April 1, 2006, attached as Exhibit D hereto, among Credit Suisse First Boston
Mortgage Securities Corp., as depositor, DLJ Mortgage Capital, Inc., as seller,
Wells Fargo Bank, N.A., as master servicer, as a servicer, and as trust
administrator, TBW Mortgage Corp., as servicer, and U.S. Bank National
Association, as trustee, as such agreement may be amended from time to time,
relating to the Underlying Trust.

Underlying Trust: The TBW Mortgage-Backed Trust Series 2006-2 created pursuant
to Section 2.01 of the Underlying Pooling Agreement and relating to the
Underlying Certificates.

United States Person: A citizen or resident of the United States, a corporation,
partnership or other entity created or organized in, or under the laws of, the
United States or any political subdivision thereof, or an estate or trust whose
income from sources without the United States is includible in gross income for
United States federal income tax purposes regardless of its connection with the
conduct of a trade or business within the United States.

 

-13-

 

--------------------------------------------------------------------------------



Voting Rights: 99% of all of the Voting Rights shall be allocated among Holders
of the Class A-1, Class A-2, Class A-4 and Class A-5 Certificates in proportion
to the outstanding Class Principal Balances thereof. 1% of all of the Voting
Rights shall be allocated among Holders of the Class A-3 Certificates. The
Class AR Certificates shall have no Voting Rights. Voting Rights shall be
allocated among the Certificates with Voting Rights within each class of
Certificates based on their respective Certificate Balances or notional amounts,
as applicable.

WHFIT: A “widely held fixed investment trust” as that term is defined in
Treasury Regulations section 1.671-5(b)(22) or successor provisions.

WHFIT Regulations: Treasury Regulations section 1.671-5, as amended.

WHMT: A “widely held mortgage trust” as that term is defined in Treasury
Regulations section 1.671-5(b)(23) or successor provisions.

 

-14-

 

--------------------------------------------------------------------------------



ARTICLE II

 

CONVEYANCE OF THE UNDERLYING CERTIFICATES;

ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.          Conveyance of the Underlying Certificates.
                                               

(a)            The Depositor, concurrently with the execution and delivery
hereof, does hereby sell, transfer, assign, set-over and otherwise convey to the
Trustee, in trust, for the use and benefit of the Certificateholders, without
recourse, all the right, title and interest of the Depositor in and to the
Underlying Certificates and all other assets constituting the Trust Fund. Such
assignment includes, without limitation, all amounts payable to and all rights
of the Underlying Certificateholder pursuant to the Underlying Pooling
Agreement.

In connection with such transfer and assignment, on the Closing Date the
Depositor will deliver to, and deposit with, the Trust Administrator the
Underlying Certificates, together with a duly issued and authenticated
certificate or certificates for the Underlying Certificates, evidencing the
entire interest in such Underlying Certificates, with appropriate endorsements
and other documentation sufficient under the Underlying Pooling Agreement to
transfer such Underlying Certificates to the Trustee.

The Trust Administrator hereby acknowledges the receipt by it of the Underlying
Certificates and the other documents and instruments referenced above, and
declares that it holds and will hold the Underlying Certificates, and such other
documents and instruments, and all other assets and documents included in the
Trust Fund, in trust for the exclusive use and benefit of all present and future
Certificateholders.

(b)          It is intended that the conveyance by the Depositor to the Trustee
of the Underlying Certificates as provided for in this Section 2.01 be construed
as a sale by the Depositor to the Trustee of the Underlying Certificates for the
benefit of the Certificateholders. Further, it is not intended that such
conveyance be deemed to be a pledge of the Underlying Certificates by the
Depositor to the Trustee to secure a debt or other obligation of the Depositor.
Nonetheless, (a) this Agreement is intended to be and hereby is a security
agreement within the meaning of Articles 8 and 9 of the New York Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (b) the conveyance provided for in this Section 2.01 shall be
deemed to be, and hereby is, a grant by the Depositor to the Trustee of a
security interest in all of the Depositor’s right (including the power to convey
title thereto), title and interest, whether now owned or hereafter acquired, in
and to any and all general intangibles, payment intangibles, accounts, chattel
paper, instruments, documents, money, deposit accounts, certificates of deposit,
goods, letters of credit, advices of credit and investment property and other
property of whatever kind or description now existing or hereafter acquired
consisting of, arising from or relating to any of the following: (A) the
Underlying Certificates, (B) all amounts payable to the holders of the
Underlying Certificates in accordance with the terms of the Underlying Pooling
Agreement and (C) all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, including
without limitation all amounts from time to time held or invested in the Trust
Certificate Account, whether in the form of cash, instruments, securities or
other property; (c) the possession by the Trustee or any agent of the Trustee of
the Underlying Certificates or such other items of property as constitute
instruments, money, payment intangibles, negotiable documents, goods, deposit
accounts, letters of credit, advices of credit, investment property,
certificated securities or chattel paper shall be deemed to be “possession by
the secured party,” or possession by a purchaser or a person designated by such
secured party, for purposes of perfecting the security interest pursuant to the

 

-15-

 

--------------------------------------------------------------------------------



Minnesota Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction as in effect (including, without limitation, Sections
8-106, 9-313 and 9-106 thereof); and (d) notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, securities intermediaries, bailees or agents of, or persons
holding for (as applicable) the Trustee for the purpose of perfecting such
security interest under applicable law.

(c)           The Depositor, the Trust Administrator and the Trustee shall, to
the extent consistent with this Agreement, take such reasonable actions as may
be necessary to ensure that, if this Agreement were determined to create a
security interest in the Underlying Certificates and the other property
described above, such security interest would be determined to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement. Without limiting the generality
of the foregoing, the Depositor shall prepare and deliver to the Trustee not
less than 15 days prior to any filing date and, the Trustee shall forward for
filing, or shall cause to be forwarded for filing, at the expense of the
Depositor, all filings necessary to maintain the effectiveness of any original
filings necessary under the Uniform Commercial Code as in effect in any
jurisdiction to perfect the Trustee’s security interest in or lien on the
Underlying Certificates, as evidenced by an Officers’ Certificate of the
Depositor, including without limitation (x) continuation statements, and
(y) such other statements as may be occasioned by (1) any change of name of the
Depositor or the Trustee (such preparation and filing shall be at the expense of
the Trustee, if occasioned by a change in the Trustee’s name) or (2) any change
of location of the place of business or the chief executive office of the
Depositor.

Section 2.02.          Issuance of Trust Certificates.
                                                                     

The Trustee acknowledges the transfer and assignment to it of the Underlying
Certificates, together with the assignment to it of all other assets included in
the Trust Fund, and declares that the Trustee (or the Trust Administrator on its
behalf) holds and will hold the Underlying Certificates and all other assets
included in the Trust Fund in trust for the benefit of all present and future
Certificateholders. The Trust Administrator hereby acknowledges the delivery of
the Underlying Certificates. Concurrently with such transfer and delivery, the
Trust Administrator has duly executed, authenticated and delivered, to or upon
the order of the Depositor, the Trust Certificates in authorized denominations,
registered in such names as the Depositor has requested, and such Trust
Certificates, together with the Uncertificated REMIC II Regular
Interests, evidence the beneficial interest in the REMIC II.

Section 2.03.       Purposes and Powers of the Trust Fund and the Exchangeable
Certificate Trust Fund.

The purpose of the trusts, as created hereunder, is to engage in the following
activities:

(a)            to sell the Certificates to the Depositor in exchange for the
Underlying Certificates;

(b)            to enter into and perform its obligations under this
Agreement;                               

(c)            to engage in those activities that are necessary, suitable or
convenient to accomplish the foregoing or are incidental thereto or connected
therewith; and

 

-16-

 

--------------------------------------------------------------------------------



(d)            subject to compliance with this Agreement, to engage in such
other activities as may be required in connection with conservation of the Trust
Fund and the making of distributions to the Certificateholders.

The trusts are hereby authorized to engage in the foregoing activities. The
trusts shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this Agreement
while any Certificate is outstanding without the consent of the
Certificateholders evidencing a majority of the aggregate Voting Rights of the
Certificates.

ARTICLE III

 

ADMINISTRATION OF THE UNDERLYING CERTIFICATES;

PAYMENTS AND REPORTS TO CERTIFICATEHOLDERS

Section 3.01.          REMIC Provisions.
                                          
                                          

(a)           The Depositor hereby elects and authorizes the Trust Administrator
to treat the Trust Fund as the number of separate REMICs specified in the
Preliminary Statement under the Code and, if necessary, under applicable state
law. Each election will be made on Form 1066 or other appropriate federal tax or
information return (including Form 8811) or any appropriate state return (x) for
the taxable year ending on the last day of the calendar year in which the
Certificates are issued and (y) for the taxable year ending on the last day of
the calendar year in which Certificates are first sold to a third party. The
Closing Date is hereby designated as the “startup day” of each REMIC created
hereunder within the meaning of Section 860G(a)(9) of the Code. The “regular
interests” (within the meaning of Section 860G of the Code) in each REMIC shall
consist of the regular interests with the terms set forth for each REMIC in the
Preliminary Statement and the Class AR Certificates shall represent the
beneficial ownership of the “residual interest” in each REMIC created hereunder.
None of the Depositor, the Trust Administrator or the Trustee shall permit the
creation of any “interests” (within the meaning of Section 860G of the Code)
in any REMIC other than as set forth herein.

(b)          The Trust Administrator shall act as the “Tax Matters Person”
(within the meaning of the REMIC Provisions) for each REMIC created hereunder,
in the manner provided under Treasury regulations section 1.860F 4(d) and
temporary Treasury regulations section 301.6231(a)(7)1T. In the event that for
any reason, the Trust Administrator is not recognized as the Tax Matters Person
then the Trust Administrator shall act as agent for the holder of the largest
percentage interest in the Class AR Certificateholder as Tax Matters Person. By
its acceptance of a Residual Certificate, each Holder thereof shall have agreed
to such appointment and shall have consented to the appointment of the Trust
Administrator as its agent to act on behalf of each REMIC created hereunder
pursuant to the specific duties outlined herein.

(c)           A Holder of a Residual Certificate, by the purchase of such
Certificate, shall be deemed to have agreed to timely pay, upon demand by the
Trust Administrator, the amount of any minimum California state franchise taxes
due with respect to each REMIC created hereunder under Sections 23151(a) and
23153(a) of the California Revenue and Taxation Code. Notwithstanding the
foregoing, the Trust Administrator shall be authorized to retain the amount of
such tax from amounts otherwise distributable to such Holder in the event such
Holder does not promptly pay such amount upon demand by the Trust Administrator.
In the event that any other federal, state or local tax is imposed, including
without limitation taxes imposed on a “prohibited transaction” of any REMIC as
defined in Section 860F of the Code, such tax shall be charged against amounts
otherwise available for distribution to the applicable Holder of a Residual
Certificate and then against amounts otherwise available for distribution to the
Holders of REMIC II Regular Interests in accordance with the provisions set
forth herein.

 

-17-

 

--------------------------------------------------------------------------------



(d)           The Trust Administrator shall act as attorney-in-fact and as the
Tax Matters Person of each REMIC created hereunder and in such capacity the
Trust Administrator shall: (i) prepare, sign and file, or cause to be prepared,
signed and filed, federal and state tax returns using a calendar year as the
taxable year for each REMIC created hereunder when and as required by the REMIC
Provisions and other applicable federal income tax laws as the direct
representative of each such REMIC in compliance with the Code and shall provide
copies of such returns as required by the Code; (ii) make an election, on behalf
of each REMIC created hereunder, to be treated as a REMIC on the federal tax
return of such REMIC for its first taxable year, in accordance with the REMIC
Provisions; and (iii) prepare and forward, or cause to be prepared and
forwarded, to the Certificateholders and to any governmental taxing authority
all information reports as and when required to be provided to them in
accordance with the REMIC Provisions. The expenses of preparing and filing such
returns shall be borne by the Trust Administrator. The Depositor shall provide
on a prompt and timely basis to the Trust Administrator or its designee such
information with respect to each REMIC created hereunder as is in their
possession and reasonably required or requested by the Trust Administrator to
enable it to perform its obligations under this subsection.

In its capacity as attorney-in-fact and as the Tax Matters Person, the Trust
Administrator shall also: (A) act on behalf of each REMIC created hereunder in
relation to any tax matter or controversy involving the Trust Fund, (B)
represent the Trust Fund in any administrative or judicial proceeding relating
to an examination or audit by any governmental taxing authority with respect
thereto and (C) cause to be paid solely from the sources provided herein the
amount of any taxes imposed on any REMIC created hereunder when and as the same
shall be due and payable (but such obligation shall not prevent the Trust
Administrator or any other appropriate Person from contesting any such tax in
appropriate proceedings and shall not prevent the Trust Administrator from
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings).

(e)          The Trust Administrator shall provide (i) to any transferor of a
Residual Certificate such information as is necessary for the application of any
tax relating to the transfer of a Residual Certificate to any Person who is not
a permitted transferee, (ii) to the Certificateholders such information or
reports as are required by the Code or the REMIC Provisions including reports
relating to interest, original issue discount and market discount or premium and
(iii) to the Internal Revenue Service the name, title, address and telephone
number of the person who will serve as the representative of the REMIC created
hereunder.

(f)            The Trustee, to the extent directed by the Trust Administrator,
the Depositor and the Holder of the Residual Certificates shall take any action
or cause the Trust Fund to take any action necessary to create or maintain the
status of each REMIC created hereunder as a REMIC under the REMIC Provisions and
shall assist each other as necessary to create or maintain such status. None of
the Trustee (to the extent directed or (in the case of a failure to act) not
directed by the Trust Administrator), the Trust Administrator or the Holder of
the Residual Certificates shall take any action, cause the Trust Fund to take
any action or fail to take (or fail to cause the Trust Fund to take) any action
that, under the REMIC Provisions, if taken or not taken, as the case may be,
could (i) endanger the status of any REMIC created hereunder as a REMIC or
(ii) result in the imposition of a tax upon any REMIC (including, but not
limited to, the tax on prohibited transactions as defined in Code
Section 860F(a)(2) and the tax on prohibited contributions set forth in
Section 860G(d) of the Code) (either such event, an “Adverse REMIC Event”)
unless the Trustee and the Trust Administrator have received an Opinion of
Counsel (at the expense of the party seeking to take such action) to the effect
that the contemplated action will not endanger such status or result in the
imposition of such a tax.

The Trustee and the Trust Administrator shall not take or fail to take any
action (whether or not authorized hereunder) as to which the Depositor has
advised it in writing that it has received an

 

-18-

 

--------------------------------------------------------------------------------



Opinion of Counsel to the effect that an Adverse REMIC Event could occur with
respect to such action. In addition, prior to taking any action with respect to
any REMIC or their assets, or causing any REMIC created hereunder to take any
action, which is not expressly permitted under the terms of this Agreement, the
Trustee and the Trust Administrator will consult with the Depositor or its
designees, in writing, with respect to whether such action could cause an
Adverse REMIC Event to occur with respect to any REMIC created hereunder and the
Trustee and the Trust Administrator shall not take any such action or cause any
REMIC to take any such action as to which the Depositor has advised it in
writing that an Adverse REMIC Event could occur.

In addition, prior to taking any action with respect to any REMIC created
hereunder or the assets therein, or causing any REMIC created hereunder to take
any action, which is not expressly permitted under the terms of this Agreement,
the Holder of the Residual Certificates will consult with the Trust
Administrator or its designee, in writing, with respect to whether such action
could cause an Adverse REMIC Event to occur with respect to any REMIC created
hereunder, and no such Person shall take any action or cause the Trust Fund to
take any such action as to which the Trust Administrator has advised it in
writing that an Adverse REMIC Event could occur. The Trustee and the Trust
Administrator may consult with counsel to make such written advice, and the cost
of same shall be borne by the party seeking to take action not permitted by this
Agreement.

At all times as may be required by the Code, the Trust Administrator will, to
the extent within its control and the scope of its duties more specifically set
forth herein, maintain substantially all of the assets of each REMIC created
hereunder as “qualified mortgages” as defined in Section 860G(a)(3) of the Code
and “permitted investments” as defined in Section 860G(a)(5) of the Code.

(g)           In the event that any tax is imposed on “prohibited transactions”
of any REMIC created hereunder, as defined in Section 860F(a)(2) of the Code, on
“net income from foreclosure property” of such REMIC, as defined in
Section 860G(c) of the Code, on any contributions to a REMIC after the Startup
Day therefor pursuant to Section 860G(d) of the Code, or any other tax is
imposed by the Code or any applicable provisions of state or local tax laws,
such tax shall be charged (i) to the Trust Administrator, if such tax arises out
of or results from a breach by the Trust Administrator of any of its obligations
under this Article III, (ii) to the Trustee, if such tax arises out of or
results from a breach by the Trustee of any of its obligations under this
Article III or (iii) otherwise against amounts on deposit in the Trust
Certificate Account and on the Distribution Date(s) following such reimbursement
the aggregate of such taxes shall be allocated first, in reduction of the amount
referred to in clause (i) of the definition of Interest Distribution Amount for
such Distribution Date for each Class of Trust Certificates to be allocated pro
rata (based on the amount of the Interest Distribution Amount for each such
Class before reduction pursuant to this Section 3.01(g)) and then, if remaining
unreimbursed, in reduction of the Principal Distribution Amount for such
Distribution Date. In accordance with the foregoing, the Trustee or the Trust
Administrator, as applicable, shall promptly deposit in the Trust Certificate
Account the amount of any such tax as applicable.

For purposes of this Section 3.01(g), a tax is imposed following the final and
unappealable determination under the Code of the amount of such tax and written
notice thereof by the Tax Matters Person to the party to be charged.

(h)           The Trust Administrator shall, for federal income tax purposes,
maintain books and records with respect to each REMIC created hereunder on a
calendar year and on an accrual basis or as otherwise may be required by the
REMIC Provisions.

(i)           Following the Startup Day, neither the Trustee (which will act
only at the direction of the Trust Administrator or as otherwise specifically
provided in this Agreement) nor the Trust

 

-19-

 

--------------------------------------------------------------------------------



Administrator shall accept any contributions of assets to any REMIC created
hereunder unless the Trustee or the Trust Administrator shall have received an
Opinion of Counsel (at the expense of the party seeking to make such
contribution) to the effect that the inclusion of such assets in such REMIC will
not cause the REMIC to fail to qualify as a REMIC at any time that any
Certificates are outstanding, or subject the REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or
ordinances.

(j)           Neither the Trustee (which will act only at the direction of the
Trust Administrator or as otherwise specifically provided in this Agreement) nor
the Trust Administrator shall enter into any arrangement by which any REMIC will
receive a fee or other compensation for services nor permit such REMIC to
receive any income from assets other than “qualified mortgages” as defined in
Section 860G(a)(3) of the Code or “permitted investments” as defined in
Section 860G(a)(5) of the Code.

(k)           Within 30 days after the Closing Date, the Trust Administrator
shall apply to the Internal Revenue Service for an employer identification
number for each REMIC created hereunder by means of a Form SS-4 or other
acceptable means and prepare and file with the Internal Revenue Service Form
8811, “Information Return for Real Estate Mortgage Investment Conduits (REMIC)
and Issuers of Collateralized Debt Obligations” for the REMIC created hereunder.

(l)           Neither the Trustee (which will act only at the direction of the
Trust Administrator or as otherwise specifically provided in this Agreement) nor
the Trust Administrator shall acquire any assets for any REMIC, or sell or
dispose of any investments in the Trust Certificate Account for gain or accept
any contributions to any REMIC after the Closing Date unless it has received an
Opinion of Counsel that such sale, disposition, substitution or acquisition will
not affect adversely the status of any REMIC created hereunder as a REMIC.

(m)          In order to enable the Trust Administrator to perform its duties as
set forth herein, the Depositor shall provide, or cause to be provided to the
Trust Administrator, within ten days after the Closing Date, all information or
data the Trust Administrator determines to be relevant for tax purposes to the
valuations and offering prices of the Certificates, including, without
limitation, the price, yield, prepayment assumption and projected cash flows of
the Certificates and the Trust Administrator shall be entitled to rely upon any
and all such information and data in the performance of its duties set forth
herein. The Depositor shall indemnify the Trust Administrator and hold it
harmless for any loss, liability, damage, claim or expense of the Trust
Administrator arising from any failure of the Depositor to provide, or to cause
to be provided, accurate information or data to the Trust Administrator on a
timely basis. The indemnification provisions hereunder shall survive the
termination of this Agreement and shall extend to any co-trustee and co-Trust
Administrator appointed pursuant to this Agreement.

Section 3.02.          Collection of Monies.
                                          
                                       

Upon its receipt of a Notice of Final Distribution, the Trust Administrator
shall present and surrender the Underlying Certificates, for final payment
thereon in accordance with the terms and conditions of Underlying Pooling
Agreement and such Notice of Final Distribution. The Trust Administrator shall
promptly deposit in the Trust Certificate Account the final distribution
received upon presentation and surrender of the Underlying Certificates.

Section 3.03.        Establishment of Trust Certificate Account; Deposits in
Trust Certificate Account.

(a)          The Trust Administrator shall establish and maintain the Trust
Certificate Account. The Trust Administrator shall cause the following payments
and collections in respect of the Underlying Certificates to be deposited
directly into the Trust Certificate Account:

 

-20-

 

--------------------------------------------------------------------------------



(i)            all distributions received by it on the Underlying Certificates
subsequent to the Closing Date;

(ii)           amounts received pursuant to Section 5.04; and
                                         

(iii)         any other amounts specifically required to be deposited in the
Trust Certificate Account hereunder.

The foregoing requirements for deposit in the Trust Certificate Account shall be
exclusive.

(b)           Funds in the Trust Certificate Account shall be held uninvested.
                            

Section 3.04.          Permitted Withdrawals From the Trust Certificate Account.
                    

The Trust Administrator may from time to time withdraw funds from the Trust
Certificate Account and Exchangeable Certificate Trust Account for the following
purposes:

(i)           to make distributions in the amounts and in the manner provided
for in Section 3.05;

(ii)           to reimburse the Trust Administrator, the Depositor or the
Trustee for expenses incurred by and reimbursable to the Trust Administrator,
the Depositor or the Trustee pursuant to Sections 3.01(g), 5.03(a), 5.03(b),
6.05 or 7.05 or as otherwise permitted under this Agreement; and

(iii)          to clear and terminate the Trust Certificate Account upon the
termination of this Agreement.

Section 3.05.          Distributions.                                           
                                                     

(a)          On each Distribution Date, the Trust Administrator shall distribute
to each Certificateholder of record on the related Record Date (other than as
provided in Section 8.01 respecting the final distribution) either in
immediately available funds (by wire transfer or otherwise) to the account of
such Certificateholder at a bank or other entity having appropriate facilities
therefor, if such Certificateholder has so notified the Trust Administrator, or,
if such Certificateholder has not so notified the Trust Administrator by the
Record Date, by check mailed to such Certificateholder at the address of such
Holder appearing in the Certificate Register the amount of such
Certificateholder’s share (which shall be based on the aggregate of the
Percentage Interests represented by the Certificates of the applicable Class
held by such Holder) of the following amounts, in the following order of
priority, in each case to the extent of the Available Funds remaining:

 

-21-

 

--------------------------------------------------------------------------------



(i)             to each Class of Certificates, the related Interest Distribution
Amount for such Distribution Date and Class;

(ii)           the Principal Distribution Amount for such Distribution Date
shall be applied to sequentially as follows:

(A)         first, to the Class AR Certificates until the Class Principal
Balance thereof has been reduced to zero;

(B)          second, to the Class A-1 Certificates and Class A-4 Certificates,
pro rata, weighted based on the aggregate Class Principal Balance, until the
Class Principal Balance thereof has been reduced to zero; and

(C)         third, to the Class A-2 Certificates until the Class Principal
Balance thereof has been reduced to zero.

On each Distribution Date, the Trust Administrator shall allocate the
Exchangeable Class Interest Distribution Amount for each Class of Exchangeable
Certificates and Exchangeable REMIC Certificates entitled to interest and shall
make the appropriate distributions to the Holders of each such Class. On each
Distribution Date, the Trust Administrator shall allocate the Class Principal
Distribution Amount for each Class of Exchangeable Certificates and Exchangeable
REMIC Certificates entitled to principal and shall make the appropriate
distributions to the Holders of each such Class. All allocations of such
Exchangeable Class Principal Distribution Amounts and Exchangeable Class
Interest Distribution Amounts that are made with respect to a particular Class
shall be made pro rata among all Class of Exchangeable Certificates and
Exchangeable REMIC Certificates of such class in proportion to their respective
Certificate Balances, with no preference or priority of any kind.

(b)           On each Distribution Date, the amount referred to in clause (i) of
the definition of Interest Distribution Amount for such Distribution Date for
each Class of Certificates shall be reduced by the Trust Administrator by the
related Class’s pro rata share (based on the amount of the Interest Distribution
Amount for each such Class before reduction pursuant to this Section 3.05(b)) of
any interest shortfalls which are allocated to reduce the interest owed on the
Underlying Certificates pursuant to the Underlying Pooling Agreement.

(c)          Prior to the distributions described in Section 3.05(a), the
following distributions shall be deemed to have been made:

(i)            from the REMIC I to the REMIC II, as holder of the REMIC I
Regular Interests, and to the Holders of the Class AR Certificates in respect of
Component I thereof, from the REMIC I Available Distribution Amount,
the following amounts, in the following order of priority:

(A)         first, to the REMIC II as the holder of the REMIC I Regular
Interests, in an amount equal to, in each case, the amount distributed to the
Class of Certificates bearing the same designation or, in the case of amounts
distributed to the Class A-2 Certificates or Class A-3 Certificates, to REMIC I
Regular Interest A-23, with such amounts allocated among accrued interest
thereon and the principal balance thereof in the same manner and to the same
extent that the payment to such related Certificates is  allocated to interest
and principal thereof (in determining the principal balance of any REMIC I
Regular Interest to which distributions are made pursuant to this clause (A),
Recoveries applied to increase the Certificate Balance of any Class of
Certificates shall be deemed to have also increased the principal balance of the
REMIC I Regular Interest bearing the same designation or, in the case of
Recoveries applied to increase the Certificate Balance of the Class A-2
Certificates or Class A-3 Certificates, the principal balance of REMIC I Regular
Interest A-23); and

(B)          any remaining amount shall be distributed to Holders of the Class
AR Certificates in respect of Component I thereof.

Section 3.06.         Statements to Certificateholders.
                                                                

(a)           Not later than each Distribution Date, the Trust Administrator
shall cause to be made available to each Certificateholder, the Trustee, the
Depositor and each Rating Agency, (i) the Underlying Distribution Date Statement
for such Distribution Date and (ii) a statement, which the Trust

 

-22-

 

--------------------------------------------------------------------------------



Administrator shall prepare, setting forth with respect to such Distribution
Date, the items listed in Exhibit E.

On each Distribution Date, the Trust Administrator shall provide or otherwise
make available to Bloomberg Financial Markets, L.P. (“Bloomberg”) CUSIP level
factors for each Class of Certificates as of such Distribution Date, using a
format and media mutually acceptable to the Trust Administrator and Bloomberg.
In connection with providing the information specified in this Section 3.06 to
Bloomberg, the Trust Administrator and any director, officer, employee or agent
of the Trust Administrator shall be indemnified and held harmless by the
Depositor, to the extent, in the manner and subject to the limitations provided
in Section 7.05. The Trust Administrator shall also make the monthly statements
to Certificateholders available each month to each Certificateholder, the
Trustee, the Depositor and each Rating Agency via the Trust Administrator’s
website. The Trust Administrator’s website can be accessed at
http://www.ctslink.com or at such other site as the Trust Administrator may
designate from time to time. Persons that are unable to use the above website
are entitled to have a paper copy mailed to them via first class mail by calling
the Trust Administrator at 866-846-4526. The Trust Administrator shall have the
right to change the way the reports referred to in this Section 3.06 are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties and to the Certificateholders. The Trust
Administrator shall provide timely and adequate notification to all above
parties and to the Certificateholders regarding any such change.

(b)           Upon request, within a reasonable period of time after the end of
each calendar year, the Trust Administrator shall cause to be furnished to each
Person who at any time during the calendar year was a Certificateholder, (i) the
annual statement for the Underlying Certificates delivered pursuant to the
Underlying Pooling Agreement and (ii) a statement containing the information set
forth in items numbered c, d, e and f in Exhibit E aggregated for such calendar
year or applicable portion thereof during which such Person was a
Certificateholder. Such obligation of the Trust Administrator shall be deemed to
have been satisfied to the extent that substantially comparable information
shall be provided by the Trust Administrator pursuant to any requirements of the
Code as from time to time in effect.

Section 3.07.        Access to Certain Documentation and Information.

The Trust Administrator shall provide to the Certificateholders access to the
Certificates and all reports, documents and records maintained by the Trust
Administrator in respect of its duties hereunder, such access being afforded
without charge but only upon reasonable written request no less than two
Business Days prior to such access and during normal business hours at offices
designated by the Trust Administrator.

Section 3.08.        Sale of Defective Assets.
                                                                            

Upon the discovery by, or written notice to, the Depositor, the Trust
Administrator or the Trustee that the Underlying Certificates are not regular
interests of a REMIC or that any other asset of the REMIC is not a permitted
asset of the REMIC, the party discovering such fact shall give prompt written
notice to the other parties. The Trust Administrator shall sell the Underlying
Certificates (or other asset, as the case may be) upon the terms and at the
direction of the Depositor within 90 days of such discovery and any tax
resulting therefrom not borne by the Trust Administrator or the Trustee pursuant
to Article III hereof shall be payable out of the Trust Fund.

Section 3.09.          Modification of Underlying Certificates.
                                                         

Notwithstanding any contrary provision herein, the Trustee will not permit the
modification of the Underlying Certificates unless (a) such modification is in
accordance with the Underlying Pooling Agreement and (b) the Trustee has
received an Opinion of Counsel (which shall not be an expense of the Trustee)
that such modification would not endanger the status of the REMIC created hereby
as a real estate mortgage investment conduit.

 

-23-

 

--------------------------------------------------------------------------------

 

Section 3.10.          Allocation of Class A Loss Amounts; Recoveries.
                                    

(a)         On each Distribution Date, Class A Loss Amounts for such
Distribution Date shall be allocated among the Certificates as follows: (i)
first, to the Class A-2 Certificates until the Certificate Balance thereof has
been reduced to zero; (ii) second, to the Class A-4 Certificates until the
Certificate Balance thereof has been reduced to zero and (iii) third, to the
Class A-1 Certificates until the Certificate Balance thereof has been reduced to
zero.

(b)         With respect to any Class or Classes of Certificates to which a
Class A Loss Amount has been allocated (including any such Class for which the
related Class Principal Balance has been reduced to zero), the Class Principal
Balances of all such Classes will be increased up to the amount of related
Recoveries for such Distribution Date, pro rata, weighted based on the amount of
Class A Loss Amount previously allocated thereto and remaining unreimbursed.

(c)             On each Distribution Date, Class A Loss Amounts for such
Distribution Date shall be allocated among the REMIC I Regular Interests to the
extent that such Class A Loss Amounts are allocated to the Class of Certificates
bearing the same designation (or, in the case of Class A Loss Amounts allocated
to the Class A-2 Certificates or Class A-3 Certificates, allocated to REMIC I
Regular Interest A-23).  Class A Loss Amounts so allocated shall be deemed to be
applied to reduce the principal balance of, or accrued interest on, such REMIC I
Regular Interest to the same extent that they reduced the principal balance of,
or accrued interest on, the related Class or Classes of Certificates.

Section 3.11.          Compliance with Withholding Requirements.
                                            

Notwithstanding any other provision of this Agreement, the Trust Administrator
shall comply with all federal withholding requirements respecting payments to
Certificateholders, including interest or original issue discount payments or
advances thereof that the Trust Administrator reasonably believes are applicable
under the Code. The consent of Certificateholders shall not be required for such
withholding. In the event the Trust Administrator does withhold any amount from
interest or original issue discount payments or advances thereof to any
Certificateholder pursuant to federal withholding requirements, the Trust
Administrator shall indicate the amount withheld to such Certificateholder
pursuant to the terms of such requirements.

ARTICLE IV

 

THE CERTIFICATES

Section 4.01.          The Certificates.
                                          
                                                

The Certificates shall be in substantially the forms set forth in Exhibits A-1,
A-2 and B hereto, with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Agreement or as may in the
reasonable judgment of the Trust Administrator or the Depositor be necessary,

 

-24-

 



--------------------------------------------------------------------------------



appropriate or convenient to comply, or facilitate compliance, with applicable
laws, and may have such letters, numbers or other marks of identification and
such legends or endorsements placed thereon as may be required to comply with
the rules of any securities exchange on which any of the Certificates may be
listed, or as may, consistently herewith, be determined by the officers
executing such Certificates, as evidenced by their execution thereof.

Subject to Section 8.01 respecting the final distribution on the Certificates,
on each Distribution Date the Trust Administrator shall make distributions to
each Certificateholder of record on the preceding Record Date either (x) by wire
transfer in immediately available funds to the account of such holder at a bank
or other entity having appropriate facilities therefor, if (i) such Holder has
so notified the Trust Administrator at least five Business Days prior to the
related Record Date and (ii) such Holder shall hold (A) 100% of the Class
Principal Balance of any Class of Certificates or (B)  Certificates of any
Class with aggregate principal Denominations of not less than $1,000,000 or
(y) by check mailed by first class mail to such Certificateholder at the address
of such holder appearing in the Certificate Register.

The definitive Certificates shall be printed, typewritten, lithographed or
engraved or produced by any combination of these methods or may be produced in
any other manner permitted by the rules of any securities exchange on which any
of the Certificates may be listed, all as determined by the officers executing
such Certificates, as evidenced by their execution thereof.

The Certificates shall be issuable in registered form, in the minimum
denominations, integral multiples in excess thereof (except that one Certificate
in each Class may be issued in a different amount which must be in excess of the
applicable minimum denomination) and aggregate denominations per Class set forth
in the Preliminary Statement.

The Certificates shall be executed by manual or facsimile signature on behalf of
the Trust Administrator by a Responsible Officer. Certificates bearing the
manual or facsimile signatures of individuals who were, at the time when such
signatures were affixed, authorized to sign on behalf of the Trust Administrator
shall bind the Trust Administrator, notwithstanding that such individuals or any
of them have ceased to be so authorized prior to the authentication and delivery
of such Certificates or did not hold such offices at the date of such
Certificate. No Certificate shall be entitled to any benefit under this
Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication executed by the Trust Administrator by manual
signature, and such certificate of authentication upon any Certificate shall be
conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder. All Certificates shall be dated the date
of their authentication.

Section 4.02.          Registration of Transfer and Exchange of Certificates.
                             

(a)          The Trust Administrator shall maintain, or cause to be maintained,
a Certificate Register in which, subject to such reasonable regulations as it
may prescribe, the Trust Administrator shall provide for the registration of
Certificates and of transfers and exchanges of Certificates as herein provided.
Upon surrender for registration of transfer of any Certificate, the Trust
Administrator shall execute, authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Certificates in like
aggregate interest and of the same Class.

 

-25-

 

--------------------------------------------------------------------------------



(b)         At the option of a Certificateholder, Certificates may be exchanged
for other Certificates of authorized denominations and the same aggregate
interest in the Trust Fund and of the same Class, upon surrender of the
Certificates to be exchanged at the office or agency of the Trust Administrator
set forth in Section 4.06. Whenever any Certificates are so surrendered for
exchange, the Trust Administrator shall execute, authenticate and deliver the
Certificates which the Certificateholder making the exchange is entitled to
receive. Every Certificate presented or surrendered for registration of transfer
or exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Trust Administrator duly executed by the Holder thereof or
his attorney duly authorized in writing.

(c)          No service charge to the Certificateholders shall be made for any
registration of transfer or exchange of Certificates (except as provided in
Section 11.03(d) with respect to the exchange of any Exchangeable REMIC
Certificate or Exchangeable Certificate), but payment of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Trust may be required.

(d)         All Certificates surrendered for registration of transfer and
exchange shall be canceled and subsequently destroyed by the Trust Administrator
in accordance with the Trust Administrator’s customary procedures.

(e)           The restrictions on transfers of the Class AR Certificates are set
forth below:          

(i)             Each Person who has or who acquires any Ownership Interest in a
Residual Certificate shall be deemed by the acceptance or acquisition of such
Ownership Interest to have agreed to be bound by the following provisions and to
have irrevocably authorized the Trust Administrator or its designee under clause
(iii)(A) below to deliver payments to a Person other than such Person and to
negotiate the terms of any mandatory sale under clause (iii)(B) below and to
execute all instruments of transfer and to do all other things necessary in
connection with any such sale. The rights of each Person acquiring any Ownership
Interest in a Residual Certificate are expressly subject to the following
provisions:

(A)        Each Person holding or acquiring any Ownership Interest in a Residual
Certificate shall be other than a Disqualified Organization and shall promptly
notify the Trust Administrator of any change or impending change in its status
as other than a Disqualified Organization.

(B)       In connection with any proposed transfer of any Ownership Interest in
a Residual Certificate to a U.S. Person, the Trust Administrator shall require
delivery to it, and shall not register the transfer of a Residual Certificate
until its receipt of (1) an affidavit and agreement (a “Transferee Affidavit and
Agreement” attached hereto as Exhibit C-1) from the proposed transferee, in form
and substance satisfactory to the Trust

 

-26-

 

--------------------------------------------------------------------------------



Administrator, representing and warranting, among other things, that it is not a
non-U.S. Person, that such transferee is other than a Disqualified Organization,
that it is not acquiring its Ownership Interest in a Residual Certificate that
is the subject of the proposed Transfer as a nominee, trustee or agent for any
Person who is not other than a Disqualified Organization, that for so long as it
retains its Ownership Interest in a Residual Certificate, it will endeavor to
remain other than a Disqualified Organization, and that it has reviewed the
provisions of this Section 4.02 and agrees to be bound by them, and (2) a
certificate, attached hereto as Exhibit C-2, from the Holder wishing to transfer
a Residual Certificate, in form and substance satisfactory to the Trust
Administrator, representing and warranting, among other things, that no purpose
of the proposed transfer is to allow such Holder to impede the assessment or
collection of tax.

(C)      Notwithstanding the delivery of a Transferee Affidavit and Agreement by
a proposed transferee under clause (B) above, if the Trust Administrator has
actual knowledge that the proposed transferee is not other than a Disqualified
Organization, no transfer of an Ownership Interest in a Residual Certificate to
such proposed transferee shall be effected.

(D)        Each Person holding or acquiring any Ownership Interest in a Residual
Certificate agrees, by holding or acquiring such Ownership Interest, to require
a Transferee Affidavit and Agreement from the other Person to whom such Person
attempts to transfer its Ownership Interest and to provide a certificate to the
Trust Administrator in the form attached hereto as Exhibit C-2.

(ii)           The Trust Administrator shall register the transfer of any
Residual Certificate only if it shall have received the Transferee Affidavit and
Agreement, a certificate of the Holder requesting such transfer in the form
attached hereto as Exhibit C-2 and all of such other documents as shall have
been reasonably required by the Trust Administrator as a condition to such
registration.

(iii)          (A)         If any Disqualified Organization shall become a
Holder of a Residual Certificate, then the last preceding Holder that was other
than a Disqualified Organization shall be restored, to the extent permitted by
law, to all rights and obligations as Holder thereof retroactive to the date of
registration of such transfer of such Residual Certificate. If any
non-U.S. Person shall become a Holder of a Residual Certificate, then the last
preceding Holder that is a U.S. Person shall be restored, to the extent
permitted by law, to all rights and obligations as Holder thereof retroactive to
the date of registration of the transfer to such non-U.S. Person of such
Residual Certificate. If a transfer of a Residual Certificate is disregarded
pursuant to the provisions of Treasury Regulations Section 1.860E-1 or
Section 1.860G-3, then the last preceding Holder that was other than a
Disqualified Organization shall be restored, to the extent permitted by law, to
all rights and obligations as Holder thereof retroactive to the date of
registration of such transfer of such Residual Certificate. The Trust
Administrator shall be under no liability to any Person for any registration of
transfer of a Residual Certificate that is in fact not permitted by this
Section 4.02 or for making any payments due on such Certificate to the Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement.

(B)           If any purported transferee of a Residual Certificate shall become
a Holder of a Residual Certificate in violation of the restrictions in this
Section 4.02 and to the extent that the retroactive restoration of the rights of
the Holder of such Residual Certificate as described in clause (iii)(A) above
shall be invalid, illegal or

 

-27-

 

--------------------------------------------------------------------------------



unenforceable, then the Depositor shall have the right, without notice to the
Holder or any prior Holder of such Residual Certificate, to sell such Residual
Certificate to a purchaser selected by the Depositor on such terms as the
Depositor may choose. Such purported transferee shall promptly endorse and
deliver a Residual Certificate in accordance with the instructions of the
Depositor. Such purchaser may be the Depositor itself or any affiliate of the
Depositor. The proceeds of such sale, net of the commissions (which may include
commissions payable to the Depositor or its affiliates), expenses and taxes due,
if any, shall be remitted by the Depositor to such purported transferee. The
terms and conditions of any sale under this clause (iii)(B) shall be determined
in the sole discretion of the Depositor, and the Depositor shall not be liable
to any Person having an Ownership Interest or a purported Ownership Interest in
a Residual Certificate as a result of its exercise of such discretion.

(iv)          The Trust Administrator, shall make available all information
reasonably available to it that is necessary to compute any tax imposed (A) as a
result of the transfer of an Ownership Interest in a Residual Certificate to any
Person who is not other than a Disqualified Organization, including the
information regarding “excess inclusions” of such Residual Certificate required
to be provided to the Internal Revenue Service and certain Persons as described
in Treasury Regulation Section 1.860D 1(b)(5), and (B) as a result of any
regulated investment company, real estate investment trust, common trust fund,
partnership, trust, estate or organizations described in Section 1381 of the
Code having as among its record holders at any time any Person who is not other
than a Disqualified Organization. Reasonable compensation for providing such
information may be required by the Trust Administrator from such Person.

(v)            The provisions of this Section 4.02 set forth prior to this
Section 4.02(v) may be modified, added to or eliminated by the Depositor,
provided that there shall have been delivered to the Trust Administrator the
following:

(A)        written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then current rating of the Certificates; and

(B)       a certificate of the Depositor stating that the Depositor has received
an Opinion of Counsel, in form and substance satisfactory to the Depositor, to
the effect that such modification, addition to or elimination of such provisions
will not cause any REMIC created hereunder to cease to qualify as a REMIC and
will not create a risk that (i) the Trust Fund or any REMIC created hereunder
may be subject to an entity level tax caused by the transfer of a Residual
Certificate to a Person which is not other than a Disqualified Organization or
(2) a Certificateholder or another Person will be subject to a REMIC related tax
caused by the transfer of applicable Residual Certificate to a Person which is
not other than a Disqualified Organization.

(vi)          The following legend shall appear on each Residual Certificate:
               

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFEREE AFFIDAVIT TO THE DEPOSITOR AND
THE TRUST ADMINISTRATOR THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES,
ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN

 

-28-

 

--------------------------------------------------------------------------------



SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF
THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511
OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE
(ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), OR (C) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (D) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY
TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED
ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL
BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT
BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF
THIS CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE
CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

(f)           The Trust Administrator shall have no liability to the Trust Fund
or Exchangeable Certificate Trust Fund arising from a transfer of any such
Certificate in reliance upon a certification, ruling or Opinion of Counsel
described in this Section 4.02; provided, however, that the Trust Administrator
shall not register the transfer of any Residual Certificate if it has actual
knowledge that the proposed transferee does not meet the qualifications of a
permitted Holder of a Residual Certificate as set forth in this Section 4.02.

Section 4.03.          Mutilated, Destroyed, Lost or Stolen Certificates.
                                     

If (a) any mutilated Certificate is surrendered to the Trust Administrator, or
the Trust Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (b) there is delivered to the
Trustee and the Trust Administrator such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of notice
to the Trustee and the Trust Administrator that such Certificate has been
acquired by a protected purchaser, the Trust Administrator shall execute,
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of like tenor and
interest in the Trust Fund. In connection with the issuance of any new
Certificate under this Section 4.03, the Trust Administrator may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trust Administrator) connected therewith. Any replacement
Certificate issued pursuant to this Section 4.03 shall constitute complete and
indefeasible evidence of ownership in the Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

Section 4.04.          Persons Deemed Owners.
                                                                           

Prior to due presentation of a Certificate for registration of transfer, the
Trust Administrator, the Depositor and the Trustee may treat the person in whose
name any Certificate is registered as the owner of such Certificate for the
purpose of receiving distributions as provided in this Agreement and for all
other purposes whatsoever, and none of the Depositor, the Trustee, the Trust
Administrator, or any agent of any of them shall be affected by any notice to
the contrary.

Section 4.05.          Access to List of Certificateholders’ Names and
Addresses.                       

(a)       If three or more Certificateholders (i) request in writing from the
Trust Administrator a list of the names and addresses of Certificateholders,
(ii) state that such Certificateholders desire to communicate with other
Certificateholders with respect to their rights under this Agreement or under
the Certificates and

 

-29-

 

--------------------------------------------------------------------------------



(iii) provide a copy of the communication which such Certificateholders propose
to transmit, then the Trust Administrator shall, within ten Business Days after
the receipt of such request, afford such Certificateholders access during normal
business hours to a current list of the Certificateholders. The expense of
providing any such information requested by a Certificateholder shall be borne
by the Certificateholders requesting such information and shall not be borne by
the Trust Administrator or the Trustee. Every Certificateholder, by receiving
and holding a Certificate, agrees that the Trustee and the Trust Administrator
shall not be held accountable by reason of the disclosure of any such
information as to the list of the Certificateholders hereunder, regardless of
the source from which such information was derived.

(b)          The Depositor shall have unlimited access to a list of the names
and addresses of the Certificateholders, which list shall be provided by the
Trust Administrator promptly upon request.

Section 4.06.          Maintenance of Office or Agency.
                                                              

The Trust Administrator will maintain or cause to be maintained at its expense
an office or offices or agency or agencies in Minneapolis, Minnesota where
Certificates may be surrendered for registration of transfer or exchange and
where notices and demands to or upon the Trust Administrator in respect of the
Certificates and this Agreement may be served. The Trust Administrator initially
designates its Corporate Trust Office as its office for such purpose. The Trust
Administrator will give prompt written notice to the Certificateholders of any
change in the location of any such office or agency.

Section 4.07.          Book-Entry Certificates.
                                                                             

Notwithstanding the foregoing, the Book-Entry Certificates, upon original
issuance, shall be issued in the form of one or more typewritten Certificates
representing the Book-Entry Certificates, to be delivered to the Trust
Administrator as agent for DTC, the initial Clearing Agency, by, or on behalf
of, the Depositor. The Book-Entry Certificates shall initially be registered on
the Certificate Register in the name of Cede & Co., the nominee of DTC, as the
initial Clearing Agency, and no Beneficial Holder will receive a definitive
certificate representing such Beneficial Holder’s interest in the Certificates,
except as provided in Section 4.09. Unless and until definitive, fully
registered Certificates (“Definitive Certificates”) have been issued to the
Beneficial Holders pursuant to Section 4.09:

(a)           the provisions of this Section 4.07 shall be in full force and
effect with respect to the Book-Entry Certificates;

(b)          the Depositor and the Trust Administrator may deal with the
Clearing Agency for all purposes with respect to the Book-Entry Certificates
(including the making of distributions on such Certificates) as the sole Holder
of such Certificates;

(c)        to the extent that the provisions of this Section 4.07 conflict with
any other provisions of this Agreement, the provisions of this
Section 4.07 shall control; and

(d)        the rights of the Beneficial Holders of the Book-Entry Certificates
shall be exercised only through the Clearing Agency and the Participants and
shall be limited to those established by law and agreements between such
Beneficial Holders and the Clearing Agency and/or the Participants. Pursuant to
the Depository Agreement, unless and until Definitive Certificates are issued
pursuant to Section 4.09, the initial Clearing Agency will make book-entry
transfers among the Participants and receive and transmit distributions of
principal and interest on the related Book-Entry Certificates to such
Participants.

For purposes of any provision of this Agreement requiring or permitting actions
with the consent of, or at the direction of, Holders of the Book-Entry
Certificates evidencing a specified percentage of the aggregate unpaid principal
amount of such Certificates, such direction or consent may be given by the
Clearing Agency at the direction of Beneficial Holders owning such Certificates
evidencing the requisite percentage of principal amount of such Certificates.
The Clearing Agency may take conflicting actions with respect to the Book-Entry
Certificates to the extent that such actions are taken on behalf of the
Beneficial Holders.

Section 4.08.          Notices to Clearing Agency.
                                                                       

Whenever notice or other communication to the Holders of Book-Entry Certificates
is required under this Agreement, unless and until Definitive Certificates shall
have been issued to the related

-30-

 

--------------------------------------------------------------------------------



Certificateholders pursuant to Section 4.09, the Trust Administrator shall give
all such notices and communications specified herein to be given to Holders of
the Book-Entry Certificates to the Clearing Agency which shall give such notices
and communications to the related Participants in accordance with its applicable
rules, regulations and procedures.

Section 4.09.          Definitive Certificates.
                                                                                

If (a) the Depositor advises the Trust Administrator in writing that the
Clearing Agency is no longer willing or able to properly discharge its
responsibilities under the Depository Agreement with respect to the Certificates
and the Trust Administrator or the Depositor is unable to locate a qualified
successor or (b) the Depositor, with the consent of the applicable Participants,
advises the Trust Administrator in writing that it elects to terminate the
book-entry system with respect to the Book-Entry Certificates through the
Clearing Agency, the Trust Administrator shall notify all Holders of such
Certificates of the occurrence of any such event and the availability of
Definitive Certificates. Upon surrender to the Trust Administrator of such
Certificates by the Clearing Agency, accompanied by registration instructions
from the Clearing Agency for registration, the Trust Administrator shall
authenticate and deliver the Definitive Certificates. Neither the Depositor nor
the Trust Administrator shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions. Upon the issuance of Definitive Certificates all references
herein to obligations imposed upon or to be performed by the Clearing Agency
shall be deemed to be imposed upon and performed by the Trust Administrator, to
the extent applicable with respect to such Definitive Certificates, and the
Trust Administrator shall recognize the Holders of Definitive Certificates as
Certificateholders hereunder.

 

-31-

 

--------------------------------------------------------------------------------



ARTICLE V

 

THE DEPOSITOR

Section 5.01.          Liability of the Depositor.
                                                                           

The Depositor shall be liable in accordance herewith only to the extent of the
obligations specifically imposed upon and undertaken by the Depositor herein.

Section 5.02.          Merger, Consolidation or Conversion of the Depositor.
                                 

(a)         The Depositor will keep in full effect its existence, rights and
franchises as a corporation under the laws of the state of its incorporation,
and will obtain and preserve its qualification to do business as a foreign
corporation in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
Certificates, the Underlying Certificates, the Underlying Pooling Agreement or
any of the Mortgage Loans and to perform its respective duties under this
Agreement.

(b)         Any Person into which the Depositor may be merged or consolidated,
or any corporation resulting from any merger or consolidation to which the
Depositor shall be a party, or any Person succeeding to the business of the
Depositor, shall be the successor of the Depositor hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that each Rating Agency’s ratings, if any, of the Certificates in
effect immediately prior to such merger or consolidation will not be qualified,
reduced or withdrawn as a result thereof (as evidenced by a letter to such
effect from each Rating Agency).

Section 5.03.          Limitation on Liability of the Depositor and Others.
                                 

(a)            None of the Depositor or any of the directors, officers,
employees or agents of the Depositor shall be under any liability to the Trust
Fund or the Certificateholders for any action taken or for refraining from the
taking of any action in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the Depositor
or any such Person against any breach of warranties or representations made
herein or any liability which would otherwise be imposed by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of reckless disregard of obligations and duties hereunder. The Depositor
and any director, officer, employee or agent of the Depositor may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Depositor and any
director, officer, employee or agent of the Depositor shall be indemnified by
the Trust Fund and held harmless against any loss, liability or expense incurred
in connection with any legal action relating to this Agreement or the
Certificates, other than any loss, liability or expense related to any specific
Mortgage Loan or Mortgage Loans (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Agreement) and any loss,
liability or expense incurred by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties hereunder, or by reason of
reckless disregard of obligations and duties hereunder and the Depositor shall
be entitled to be reimbursed therefor out of amounts on deposit in the Trust
Certificate Account as provided by Section 3.04 and, on the Distribution Date of
such reimbursement or future Distribution Dates to the extent required, the
aggregate of such expenses and costs shall be allocated first, in reduction of
the amount referred to in

 

-32-

 

--------------------------------------------------------------------------------



clause (i) of the definition of Interest Distribution Amount for such
Distribution Date for each Class of Certificates to be allocated pro rata (based
on the amount of the Interest Distribution Amount for each such Class before
reduction pursuant to this Section 5.03(a) and then, if remaining unreimbursed,
in reduction of the Principal Distribution Amount for such Distribution Date).

(b)           The Depositor shall be under no obligation to appear in, prosecute
or defend any legal or administrative action, proceeding, hearing or examination
that is not incidental to its duties under this Agreement and which in its
opinion may involve it in any expense or liability; provided, however, that the
Depositor may in its discretion undertake any such action, proceeding, hearing
or examination that it may deem necessary or desirable in respect to this
Agreement and the rights and duties of the parties hereto and the interests of
the Certificateholders hereunder. In such event, the legal expenses and costs of
such action, proceeding, hearing or examination and any liability resulting
therefrom shall be expenses, costs and liabilities of the Trust Fund, and the
Depositor shall be entitled to be reimbursed therefor out of amounts on deposit
in the Trust Certificate Account as provided by Section 3.04 and, on the
Distribution Date following such reimbursement or future Distribution Dates to
the extent required, the aggregate of such expenses and costs shall be allocated
first, in reduction of the amount referred to in clause (i) of the definition of
Interest Distribution Amount for such Distribution Date for each Class of
Certificates to be allocated pro rata (based on the amount of the Interest
Distribution Amount for each such Class before reduction pursuant to this
Section 5.03(b) and then, if remaining unreimbursed, in reduction of the
Principal Distribution Amount for such Distribution Date).

Section 5.04.          Representation and Warranty of the Depositor.
                                         

Immediately prior to the conveyance of the Underlying Certificates to the
Trustee pursuant to Section 2.01, the Depositor had good title to, and was the
sole owner of, the Underlying Certificates free and clear of any pledge, lien,
encumbrance or security interest and such conveyance validly transfers ownership
of the Underlying Certificates to the Trustee free and clear of any pledge,
lien, encumbrance or security interest.

Upon discovery by the Depositor, the Trust Administrator or the Trustee of a
breach of any of the foregoing representations and warranties, which breach
materially and adversely affects the interests of the Certificateholders in the
Underlying Certificates (referred to herein as a “breach”), the party
discovering such breach shall give prompt written notice to the other party.

Within 90 days of its discovery or its receipt of notice of breach, the
Depositor shall cure such breach in all material respects or shall repurchase
the Underlying Certificates from the Trustee at a price equal to the sum of (i)
the Underlying Certificate Balance as of the next Distribution Date and (ii) one
month’s interest on such Underlying Certificate Balance at the then-applicable
Pass-Through Rate for such Underlying Certificate. The purchase price for any
repurchased Underlying Certificates shall be paid by the Depositor to the Trust
Administrator for deposit in the Trust Certificate Account. It is understood and
agreed that the obligation of the Depositor to repurchase any Underlying
Certificates as to which a breach has occurred and is continuing shall
constitute the sole remedy respecting such breach available to the
Certificateholders, or the Trustee on behalf of the Certificateholders.

 

-33-

 

--------------------------------------------------------------------------------



ARTICLE VI

 

THE TRUSTEE

Section 6.01.          Duties of Trustee.
                                          
                                              

The Trustee undertakes with respect to the Trust Fund to perform such duties and
only such duties as are specifically set forth in this Agreement. The Trustee
shall exercise such of the rights and powers vested in it by this Agreement, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs. Any permissive right of the Trustee set forth in this Agreement
shall not be construed as a duty.

The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee that are specifically required to be furnished pursuant to any provision
of this Agreement shall examine them to determine whether they conform to the
requirements of this Agreement. The Trustee shall have no duty to recompute,
recalculate or verify the accuracy of any resolution, certificate, statement,
opinion, report, document, order or other instrument so furnished to the
Trustee. If any such instrument is found not to conform in any material respect
to the requirements of this Agreement, the Trustee shall notify the
Certificateholders of such instrument in the event that the Trustee, after so
requesting, does not receive a satisfactorily corrected instrument.

No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own misconduct, its negligent failure to perform its obligations in compliance
with this Agreement, or any liability which would be imposed by reason of its
willful misfeasance or bad faith; provided, however, that:

(a)           the duties and obligations of the Trustee shall be determined
solely by the express provisions of this Agreement, the Trustee shall not be
personally liable except for the performance of such duties and obligations as
are specifically set forth in this Agreement, no implied covenants or
obligations shall be read into this Agreement against the Trustee and the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement
which it reasonably believed in good faith to be genuine and to have been duly
executed by the proper authorities respecting any matters arising hereunder;

(b)          the Trustee shall not be personally liable for an error of judgment
made in good faith by a Responsible Officer or Responsible Officers of the
Trustee, unless the Trustee was negligent in ascertaining or investigating the
pertinent facts;

(c)          the Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with this Agreement at the direction of the Holders of Certificates evidencing
greater than 50% of the Voting Rights allocated to each Class of Certificates
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Agreement;

(d)          no provision of this Agreement shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and

 

-34-

 

--------------------------------------------------------------------------------



(e)         the Trustee shall have no responsibility for any act or omission of
the Trust Administrator, it being understood and agreed that the Trustee and the
Trust Administrator are independent contractors and not agents, partners or
joint venturers.

Section 6.02.          Certain Matters Affecting the Trustee.
                                                          

(a)           Except as otherwise provided in Section 6.01:
                                                          

(i)             the Trustee may request and rely upon and shall be protected in
acting or refraining from acting upon any resolution, Officer’s Certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

(ii)           the Trustee may consult with counsel, financial advisors or
accountants and any advice of such Persons or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

(iii)          the Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Agreement or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Certificateholders pursuant to the provisions of this
Agreement, unless such Certificateholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby;

(iv)          the Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement;

(v)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document, unless requested in writing so to do by Holders of Certificates
evidencing greater than 50% of the Voting Rights allocated to each Class of
Certificates; provided, however, that if the payment within a reasonable time to
the Trustee of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation is, in the opinion of the Trustee, not
reasonably assured to the Trustee by the security afforded to it by the terms of
this Agreement, the Trustee may require reasonable indemnity against such
expense or liability as a condition to taking any such action; the reasonable
expense of every such investigation shall be paid by the Certificateholders
requesting the investigation;

(vi)          the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent or attorney appointed with due care;

(vii)         the Trustee shall not be required to expend its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder if it shall have

 

-35-

 

--------------------------------------------------------------------------------



reasonable grounds for believing that repayment of such funds or adequate
indemnity against such liability is not assured to it;

(viii)        the Trustee shall not be liable for any loss on any investment of
funds pursuant to this Agreement; and

(ix)          the right of the Trustee to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and the Trustee
shall not be answerable for other than its negligence or willful misconduct in
the performance of such act.

(b)        All rights of action under this Agreement or under any of the
Certificates, enforceable by the Trustee, may be enforced by it without the
possession of any of the Certificates, or the production thereof at the trial or
other proceeding relating thereto, and any such suit, action or proceeding
instituted by the Trustee shall be brought in its name for the benefit of all
the Holders of such Certificates, subject to the provisions of this Agreement.

Section 6.03.          Trustee Not Liable for Certificates.
                                                            

The recitals contained herein shall be taken as the statements of the Depositor
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Agreement,
the Certificates or of any related document. The Trustee shall not be
accountable for the use or application by the Depositor of any funds paid to the
Depositor in respect of the Underlying Certificates or deposited in or withdrawn
from the Trust Certificate Account by the Depositor. The Trustee shall not be
responsible for the legality or validity of this Agreement or the validity,
priority, perfection or sufficiency of the security for the Certificates issued
or intended to be issued hereunder. The Trustee shall have no responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
lien granted to it hereunder or to record this Agreement.

Section 6.04.          Trustee May Own Certificates.
                                                                   

The Trustee in its individual or any other capacity may become the owner or
pledgee of Certificates and may transact business with the other parties hereto
and with their Affiliates, with the same rights as it would have if it were not
the Trustee.

Section 6.05.          Trustee’s Fees and Expenses.
                                                                      

The Trustee shall be compensated by the Trust Administrator as separately
agreed. The Trustee and any director, officer, employee or agent of the Trustee
shall be indemnified by the Depositor (or if the Depositor fails to do so, by
the Trust Fund) and held harmless (up to a maximum of $150,000) against any
loss, liability or expense (including reasonable attorney’s fees and expenses)
(i) incurred in connection with any claim or legal action relating to (a) this
Agreement, (b) the Certificates, or (c) the performance of any of the Trustee’s
duties hereunder, other than any loss, liability or expense incurred by reason
of willful misconduct, bad faith or negligence in the performance of any of the
Trustee’s duties hereunder or incurred by reason of any action of the Trustee
taken at the direction of the Certificateholders and (ii) resulting from any
error in any tax or information return prepared by the Trust Administrator. Such
indemnity shall survive the termination of this Agreement or the resignation or
removal of the Trustee hereunder. Without limiting the foregoing, the Depositor
covenants and agrees,

 

-36-

 

--------------------------------------------------------------------------------



except as otherwise agreed upon in writing by the Depositor and the Trustee, and
except for any such expense, disbursement or advance as may arise from the
Trustee’s negligence, bad faith or willful misconduct, to pay or reimburse the
Trustee, for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any of the provisions of this Agreement
with respect to: (A) the reasonable compensation and the expenses and
disbursements of its counsel not associated with the closing of the issuance of
the Certificates, and (B) the reasonable compensation, expenses and
disbursements of any accountant, engineer or appraiser that is not regularly
employed by the Trustee, to the extent that the Trustee must engage such persons
to perform acts or services hereunder; provided, however, that if the Depositor
fails to pay or reimburse the Trustee for such expense, such expense will be
paid or reimbursed out of the Trust Fund. Except as otherwise provided herein,
the Trustee shall not be entitled to payment or reimbursement for any routine
ongoing expenses incurred by the Trustee in the ordinary course of its duties as
Trustee hereunder or for any other expenses. Anything in this Agreement to the
contrary notwithstanding, in no event shall the Trustee be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action. With
respect to any expenses or reimbursements due to the Trustee pursuant to this
Section 6.05, on the Distribution Date of such reimbursement or future
Distribution Dates, to the extent required, the aggregate of such expenses and
reimbursements shall be allocated first, in reduction of the amount referred to
in clause (i) of the definition of Interest Distribution Amount for such
Distribution Date for each Class of Certificates to be allocated pro rata (based
on the amount of the Interest Distribution Amount for each such Class before
reduction pursuant to this Section 6.05) and then, if remaining unreimbursed, in
reduction of the Principal Distribution Amount for such Distribution Date.

Section 6.06.          Eligibility Requirements for Trustee.
                                                          

The Trustee hereunder shall at all times be a corporation or association
organized and doing business under the laws of any state or the United States of
America, authorized under such laws to exercise corporate trust powers, having
ratings on its long term debt obligations at the time of such appointment in at
least the third highest rating category by both Fitch and S&P (provided that if
such rating is in the third highest rating category of S&P, the Trustee shall
also have a short-term rating from S&P of A-1) or such lower ratings as will not
cause Fitch or S&P to lower their then current ratings of the Certificates,
having a combined capital and surplus of at least $50,000,000 and subject to
supervision or examination by federal or state authority. If such corporation or
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.06 the combined capital and surplus of such
corporation or association shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 6.06, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.07 hereof.

Section 6.07.          Resignation and Removal of Trustee.
                                                          

The Trustee may at any time resign and be discharged from the trusts hereby
created by (a) giving written notice of resignation to the Depositor and the
Trust Administrator and by mailing notice of resignation by first class mail,
postage prepaid, to the Certificateholders at their addresses appearing on the
Certificate Register and to the Rating Agencies, not less than 60 days before
the date specified in such notice when, subject to Section 6.08, such
resignation is to take effect, and (b) acceptance by a successor trustee in
accordance with Section 6.08 meeting the qualifications set forth in
Section 6.06.

 

-37-

 

--------------------------------------------------------------------------------



If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 6.06 hereof and shall fail to resign after written request
thereto by the Depositor, or if at any time the Trustee shall become incapable
of acting, or shall be adjudged a bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer shall take
charge or control of the Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation or if the Trustee breaches any of
its obligations or representations hereunder, then the Depositor may remove the
Trustee and appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the Trustee and one copy to the
successor trustee. The Trustee may also be removed at any time by the Holders of
Certificates evidencing not less than 50% of the Voting Rights evidenced by the
Certificates. Notice of any removal of the Trustee and acceptance of appointment
by the successor trustee shall be given to the Rating Agencies by the Depositor.

If no successor trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation or
receipt of a notice of removal, the resigning Trustee may, at the Trust Fund’s
expense, petition any court of competent jurisdiction for the appointment of a
successor trustee.

Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section 6.07 shall become effective
upon acceptance of appointment by the successor trustee as provided in
Section 6.08 hereof.

Section 6.08.         Successor Trustee.
                                          
                                             

Any successor trustee appointed as provided in Section 6.07 hereof shall
execute, acknowledge and deliver to the Depositor and to its predecessor trustee
an instrument accepting such appointment hereunder and thereupon the resignation
or removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor
hereunder, with the like effect as if originally named as trustee herein. The
Depositor, upon receipt of all amounts due it hereunder, and the predecessor
trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for more fully and certainly vesting and confirming
in the successor trustee all such rights, powers, duties, and obligations.

No successor trustee shall accept appointment as provided in this
Section 6.08 unless at the time of such acceptance such successor trustee shall
be eligible under the provisions of Section 6.06 hereof and its acceptance shall
not adversely affect the then current rating of the Certificates.

Upon acceptance of appointment by a successor trustee as provided in this
Section 6.08, the Depositor shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Depositor fails to mail such notice within ten days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.

Section 6.09.          Merger or Consolidation of Trustee.
                                                             

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
the business of the Trustee, shall be the successor of the Trustee hereunder,
provided that such Person shall be eligible under the provisions of Section 6.06
hereof without the execution or filing of any paper or further act on the part
of any of the parties hereto, anything herein to the contrary notwithstanding.

Section 6.10.          Appointment of Co-Trustee or Separate Trustee.
                                       

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing any Mortgage Note may at the time be
located, the Trust Administrator and the Trustee acting jointly shall have the

 

-38-

 

--------------------------------------------------------------------------------



power and shall execute and deliver all instruments to appoint one or more
Persons approved by the Trustee to act as co-trustee or co-trustees jointly with
the Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity and for the
benefit of the applicable Certificateholders, such title to the Trust Fund, or
any part thereof, and, subject to the other provisions of this Section 6.10,
such powers, duties, obligations, rights and trusts as the Trust Administrator
and the Trustee may consider necessary or desirable. If the Trust Administrator
shall not have joined in such appointment within fifteen days after the receipt
by it of a request to do so, the Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor trustee under Section 6.06 and no
notice to Certificateholders of the appointment of any co-trustee or separate
trustee shall be required under Section 6.08.

Every separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(a)          all rights, powers, duties and obligations conferred or imposed
upon the Trustee shall be conferred or imposed upon and exercised or performed
by the Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Trustee joining in such act), except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed by the Trustee, the Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust Fund or any portion
thereof in any such jurisdiction) shall be exercised and performed singly by
such separate trustee or co-trustee, but solely at the direction of the Trustee;

(b)        no trustee hereunder shall be held personally liable by reason of any
act or omission of any other trustee hereunder; and

(c)          the Trust Administrator and the Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Trust Administrator and the Depositor.

Any separate trustee or co-trustee may, at any time, constitute the Trustee its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. The Trust Administrator shall not be responsible for
all action or inaction of any separate trustee or co-trustee. If any separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall vest
in and be exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.

Section 6.11.          Office of the Trustee.
                                          
                                       

The office of the Trustee for purposes of receipt of notices and demands is the
Corporate Trust Office.

 

-39-

 

--------------------------------------------------------------------------------








ARTICLE VII

 

THE TRUST ADMINISTRATOR

Section 7.01.          Duties of Trust Administrator.
                                                                    

The Trust Administrator undertakes with respect to the Trust Fund to perform
such duties and only such duties as are specifically set forth in this
Agreement. The Trust Administrator shall exercise such of the rights and powers
vested in it by this Agreement, and use the same degree of care and skill in
their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs. Any permissive right
of the Trust Administrator set forth in this Agreement shall not be construed as
a duty.

The Trust Administrator, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trust Administrator that are specifically required to be furnished
pursuant to any provision of this Agreement shall examine them to determine
whether they conform to the requirements of this Agreement. The Trust
Administrator shall have no duty to recompute, recalculate or verify the
accuracy of any resolution, certificate, statement, opinion, report, document,
order or other instrument so furnished to the Trust Administrator. If any such
instrument is found not to conform in any material respect to the requirements
of this Agreement, the Trust Administrator shall notify the Certificateholders
of such instrument in the event that the Trust Administrator, after so
requesting, does not receive a satisfactorily corrected instrument.

No provision of this Agreement shall be construed to relieve the Trust
Administrator from liability for its own negligent action, its own negligent
failure to act or its own misconduct, its negligent failure to perform its
obligations in compliance with this Agreement, or any liability which would be
imposed by reason of its willful misfeasance or bad faith; provided, however,
that:

(a)          the duties and obligations of the Trust Administrator shall be
determined solely by the express provisions of this Agreement, the Trust
Administrator shall not be personally liable except for the performance of such
duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trust Administrator and the Trust Administrator may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to the Trust Administrator and
conforming to the requirements of this Agreement which it reasonably believed in
good faith to be genuine and to have been duly executed by the proper
authorities respecting any matters arising hereunder;

 

-40-

 

--------------------------------------------------------------------------------



(b)         the Trust Administrator shall not be personally liable for an error
of judgment made in good faith by a Responsible Officer or Responsible Officers
of the Trust Administrator, unless the Trust Administrator was negligent in
ascertaining or investigating the pertinent facts;

(c)          the Trust Administrator shall not be personally liable with respect
to any action taken, suffered or omitted to be taken by it in good faith in
accordance with this Agreement or at the direction of the Holders of
Certificates evidencing greater than 50% of the Voting Rights allocated to each
Class of Certificates relating to the time, method and place of conducting any
proceeding for any remedy available to the Trust Administrator, or exercising
any trust or power conferred upon the Trust Administrator, under this Agreement;
and



(d)          no provision of this Agreement shall require the Trust
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.

The Trust Administrator shall have no duty (A) to see to any recording, filing
or depositing of this Agreement or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof, (B) to see to any
insurance, or (C) to see to the payment or discharge of any tax, assessment or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Trust Fund other than
from funds available in the Trust Certificate Account.

Section 7.02.          Certain Matters Affecting the Trust Administrator.
                                   

(a)           Except as otherwise provided in Section 7.01:
                                                          

(i)             the Trust Administrator may request and rely upon and shall be
protected in acting or refraining from acting upon any resolution, Officer’s
Certificate, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(ii)           the Trust Administrator may consult with counsel, financial
advisors or accountants and any advice of such Persons or opinion of counsel
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by it hereunder in good faith and in accordance
with such advice or opinion of counsel;

(iii)          the Trust Administrator shall be under no obligation to exercise
any of the trusts or powers vested in it by this Agreement or to institute,
conduct or defend any litigation hereunder or in relation hereto at the request,
order or direction of any of the Certificateholders pursuant to the provisions
of this Agreement, unless such Certificateholders shall have offered to the
Trust Administrator reasonable security or indemnity against the costs, expenses
and liabilities which may be incurred therein or thereby;

(iv)          the Trust Administrator shall not be personally liable for any
action taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement;

(v)            the Trust Administrator shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document, unless requested in writing so to do
by Holders of Certificates evidencing greater than 50% of the Voting Rights
allocated to each Class of Certificates; provided, however, that if the payment
within a reasonable time to the Trust Administrator of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation is,
in the opinion of the Trust Administrator, not reasonably assured to the Trust
Administrator by the security afforded to it by the terms of this Agreement, the
Trust Administrator may require reasonable indemnity against such expense or
liability as a

 

-41-

 

--------------------------------------------------------------------------------



condition to taking any such action; the reasonable expense of every such
investigation shall be paid by the Certificateholders requesting the
investigation;

(vi)          the Trust Administrator may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys and the Trust Administrator shall not be responsible for any
misconduct or negligence on the part of any such agent or attorney appointed
with due care;

(vii)         the Trust Administrator shall not be required to expend its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such liability is not
assured to it;

(viii)        the Trust Administrator shall not be liable for any loss on any
investment of funds pursuant to this Agreement;

(ix)          the right of the Trust Administrator to perform any discretionary
act enumerated in this Agreement shall not be construed as a duty, and the Trust
Administrator shall not be answerable for other than its negligence or willful
misconduct in the performance of such act; and

(x)            The Trust Administrator shall not be required to give any bond or
surety in respect of the execution of the Trust Fund created hereby or the
powers granted hereunder.

(b)        All rights of action under this Agreement or under any of the
Certificates, enforceable by the Trust Administrator, may be enforced by it
without the possession of any of the Certificates, or the production thereof at
the trial or other proceeding relating thereto, and any such suit, action or
proceeding instituted by the Trust Administrator shall be brought in its name
for the benefit of all the Holders of such Certificates, subject to the
provisions of this Agreement.

Section 7.03.          Trust Administrator Not Liable for Certificates.
                                       

The recitals contained herein shall be taken as the statements of the Depositor
and the Trust Administrator assumes no responsibility for their correctness. The
Trust Administrator makes no representations as to the validity or sufficiency
of this Agreement, the Certificates or of any related document. The Trust
Administrator shall not be accountable for the use or application by the
Depositor of any funds paid to the Depositor in respect of the Underlying
Certificates or deposited in or withdrawn from the Trust Certificate Account by
the Depositor. The Trust Administrator shall not be responsible for the legality
or validity of this Agreement, the Underlying Certificates or the Underlying
Pooling Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued hereunder. The
Trust Administrator shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection for any security interest or lien granted to it
hereunder or to record this Agreement.

Section 7.04.          Trust Administrator May Own Certificates.
                                               

The Trust Administrator in its individual or any other capacity may become the
owner or pledgee of Certificates with the same rights as it would have if it
were not the Trust Administrator.

Section 7.05.          Trust Administrator’s Fees and Expenses.
                                                  

As compensation for its services hereunder, the Trust Administrator shall be
paid an up-front fee and shall be entitled to any benefit derived from
maintaining balances in the Trust Certificate Account (the “Trust Administrator
Fee”). The Trust Administrator and any director, officer, employee or agent of
the Trust

 

-42-

 

--------------------------------------------------------------------------------



Administrator shall be indemnified by the Depositor (or if the Depositor shall
fail to do so, by the Trust Fund) and held harmless against any loss, liability
or expense (including reasonable attorney’s fees and expenses) incurred in
connection with any claim or legal action relating to (a) this Agreement,
(b) the Certificates or (c) the performance of any of the Trust Administrator’s
duties hereunder, other than any loss, liability or expense incurred by reason
of willful misfeasance, bad faith or negligence in the performance of any of the
Trust Administrator’s duties hereunder or incurred by reason of any action of
the Trust Administrator taken at the direction of the Certificateholders;
provided, however, that such indemnity amounts payable by the Depositor or the
Trust Fund to the Trust Administrator pursuant to this Section 7.05 shall not
exceed $200,000 per year; provided, further, that any amounts not payable by the
Depositor or the Trust Fund to the Trust Administrator due to the preceding
proviso shall be payable by the Depositor (or if the Depositor fails to do so,
by the Trust Fund) in any succeeding year, subject to the aggregate $200,000 per
annum limitation imposed by the preceding proviso. Such indemnity shall survive
the termination of this Agreement or the resignation or removal of the Trust
Administrator hereunder. Without limiting the foregoing, the Depositor (or if
the Depositor fails to do so, the Trust Fund) shall, except as otherwise agreed
upon in writing by the Depositor and the Trust Administrator, and except for any
such expense, disbursement or advance as may arise from the Trust
Administrator’s negligence, bad faith or willful misconduct, pay or reimburse
the Trust Administrator (up to a maximum of $150,000), for all reasonable
expenses, disbursements and advances incurred or made by the Trust Administrator
in accordance with any of the provisions of this Agreement with respect to: (A)
the reasonable compensation and the expenses and disbursements of its counsel
not associated with the closing of the issuance of the Certificates, (B) the
reasonable compensation, expenses and disbursements of any accountant, engineer
or appraiser that is not regularly employed by the Trust Administrator, to the
extent that the Trust Administrator must engage such persons to perform acts or
services hereunder and (C) printing and engraving expenses in connection with
preparing any Definitive Certificates. Except as otherwise provided herein, the
Trust Administrator shall not be entitled to payment or reimbursement for any
routine ongoing expenses incurred by the Trust Administrator in the ordinary
course of its duties as Trust Administrator (including in its capacity as Tax
Matters Person hereunder). Anything in this Agreement to the contrary
notwithstanding, in no event shall the Trust Administrator be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trust Administrator has
been advised of the likelihood of such loss or damage and regardless of the form
of action. With respect to any expenses or reimbursements due to the Trust
Administrator pursuant to this Section 7.05, on the Distribution Date of such
reimbursement or future Distribution Dates to the extent required, the aggregate
of such expenses and reimbursements shall be allocated first, in reduction of
the amount referred to in clause (i) of the definition of Interest Distribution
Amount for such Distribution Date for each Class of Certificates to be allocated
pro rata (based on the amount of the Interest Distribution Amount for each such
Class before reduction pursuant to this Section 7.05) and then, if remaining
unreimbursed, in reduction of the Principal Distribution Amount for such
Distribution Date.

Section 7.06.          Eligibility Requirements for Trust Administrator.
                                        

The Trust Administrator hereunder shall at all times be (a) an institution the
deposits of which are fully insured by the FDIC and (b) a corporation or banking
association organized and doing business under the laws of any state or the
United States of America, authorized under such laws to

 

-43-

 

--------------------------------------------------------------------------------



exercise corporate trust powers, having a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal or state
authority and (c) with respect to every successor Trust Administrator hereunder
an institution the long-term unsecured debt obligations of which are rated at
least BBB or better by S&P and Fitch unless the failure of the Trust
Administrator’s long-term unsecured debt obligations to have such ratings would
not result in the lowering of the ratings originally assigned to any Class of
Certificates and (d) the trust administrator for the Underlying Trust. If such
corporation or banking association publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 7.06 the combined
capital and surplus of such corporation or association shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. In case at any time the Trust Administrator shall cease to be
eligible in accordance with the provisions of this Section 7.06, the Trust
Administrator shall resign immediately, subject to and with the effect specified
in Section 7.07 hereof.

Section 7.07.          Resignation and Removal of Trust Administrator.
                                        

The Trust Administrator may at any time resign and be discharged from the trusts
hereby created by (a) giving written notice of resignation to the Depositor and
the Trustee and by mailing notice of resignation by first class mail, postage
prepaid, to the Certificateholders at their addresses appearing on the
Certificate Register and to the Rating Agencies, not less than 60 days before
the date specified in such notice when, subject to Section 7.08, such
resignation is to take effect, and (b) acceptance by a successor trust
administrator in accordance with Section 7.08 meeting the qualifications set
forth in Section 7.06; provided, however, that the Trust Administrator shall not
resign and be discharged from the trusts hereby created for so long as it
remains the trust administrator for the Underlying Trust.

If at any time the Trust Administrator shall cease to be eligible in accordance
with the provisions of Section 7.06 hereof and shall fail to resign after
written request thereto by the Depositor, or if at any time the Trust
Administrator shall become incapable of acting, or shall be adjudged a bankrupt
or insolvent, or a receiver of the Trust Administrator or of its property shall
be appointed, or any public officer shall take charge or control of the Trust
Administrator or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation or if the Trust Administrator breaches any of its
obligations or representations hereunder, then the Depositor may remove the
Trust Administrator and appoint a successor trust administrator by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
Trust Administrator and one copy to the successor trust administrator; provided,
however, that no such removal of the Trust Administrator hereunder shall be
effective for so long as the Trust Administrator remains the trust administrator
for the Underlying Trust. The Trust Administrator may also be removed at any
time by the Trustee or the Holders of Certificates evidencing not less than 50%
of the Voting Rights evidenced by the Certificates; provided, however, that no
such removal of the Trust Administrator hereunder shall be effective for so long
as the Trust Administrator remains the trust administrator for the Underlying
Trust. Notice of any removal of the Trust Administrator and acceptance of
appointment by the successor trust administrator shall be given to the Rating
Agencies by the Depositor.

If no successor trust administrator shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation or receipt of a notice of removal, the resigning Trust Administrator
may, at the Trust Fund’s expense, petition any court of competent jurisdiction
for the appointment of a successor trust administrator.

In the event that Wells Fargo Bank, N.A. is removed or replaced as the trust
administrator of the Underlying Trust in accordance with the terms of the
Underlying Pooling Agreement, the

 

-44-

 

--------------------------------------------------------------------------------



replacement trust administrator for the Underlying Trust shall become the
successor Trust Administrator hereunder. The Trust Administrator agrees to
cooperate with the Trustee and such replacement trust administrator in effecting
the termination of the Trust Administrator’s responsibilities and rights
hereunder. No such termination shall release the Trust Administrator for any
liability that it would otherwise have hereunder for any act or omission prior
to the effective time of such termination.

Any resignation or removal of the Trust Administrator and appointment of a
successor trust administrator pursuant to any of the provisions of this
Section 7.07 shall become effective upon acceptance of appointment by the
successor trust administrator as provided in Section 7.08 hereof.

Section 7.08.         Successor Trust Administrator.
                                                                   

Any successor trust administrator appointed as provided in Section 7.07 hereof
shall execute, acknowledge and deliver to the Depositor and to its predecessor
trust administrator an instrument accepting such appointment hereunder and
thereupon the resignation or removal of the predecessor trust administrator
shall become effective and such successor trust administrator, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with the like
effect as if originally named as Trust Administrator herein. The Depositor, upon
receipt of all amounts due it hereunder, and the predecessor trust administrator
shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and certainly vesting and confirming in
the successor trust administrator all such rights, powers, duties, and
obligations.

No successor trust administrator shall accept appointment as provided in this
Section 7.08 unless at the time of such acceptance such successor trust
administrator shall be eligible under the provisions of Section 7.06 hereof and
its acceptance shall not adversely affect the then current rating of the
Certificates.

Upon acceptance of appointment by a successor trust administrator as provided in
this Section 7.08, the Depositor shall mail notice of the succession of such
trust administrator hereunder to all Holders of Certificates at their addresses
as shown in the Certificate Register. If the Depositor fails to mail such notice
within ten days after acceptance of appointment by the successor trust
administrator, the successor trust administrator shall cause such notice to be
mailed at the expense of the Depositor.

Section 7.09.          Merger or Consolidation of Trust Administrator.
                                      

Any Person into which the Trust Administrator may be merged or converted or with
which it may be consolidated or any Person resulting from any merger, conversion
or consolidation to which the Trust Administrator shall be a party, or any
Person succeeding to the business of the Trust Administrator, shall be the
successor of the Trust Administrator hereunder, provided that such Person shall
be eligible under the provisions of Section 7.06 hereof without the execution or
filing of any paper or further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

Section 7.10.          Appointment of Co-Trust Administrator or Separate Trust
Administrator.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing any Mortgage Note may at the time be
located, the Trustee and the Trust Administrator acting

 

-45-

 

--------------------------------------------------------------------------------



jointly shall have the power and shall execute and deliver all instruments to
appoint one or more Persons approved by the Trust Administrator to act as
co-trust administrator or co-trust administrators jointly with the Trust
Administrator, or separate trust administrator or separate trust administrators,
of all or any part of the Trust Fund, and to vest in such Person or Persons, in
such capacity and for the benefit of the applicable Certificateholders, such
title to the Trust Fund, or any part thereof, and, subject to the other
provisions of this Section 7.10, such powers, duties, obligations, rights and
trusts as the Trustee and the Trust Administrator may consider necessary or
desirable. If the Trustee shall not have joined in such appointment within
fifteen days after the receipt by it of a request to do so, the Trust
Administrator alone shall have the power to make such appointment. No co-trust
administrator or separate trust administrator hereunder shall be required to
meet the terms of eligibility as a successor trust administrator under
Section 7.06 and no notice to Certificateholders of the appointment of any
co-trust administrator or separate trust administrator shall be required under
Section 7.08.

Every separate trust administrator and co-trust administrator shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

(a)         all rights, powers, duties and obligations conferred or imposed upon
the Trust Administrator shall be conferred or imposed upon and exercised or
performed by the Trust Administrator and such separate trust administrator or
co-trust administrator jointly (it being understood that such separate trust
administrator or co-trust administrator is not authorized to act separately
without the Trust Administrator joining in such act), except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed by the Trust Administrator, the Trust Administrator shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Trust Fund or any portion thereof in any such jurisdiction) shall be exercised
and performed singly by such separate trust administrator or co-trust
administrator, but solely at the direction of the Trust Administrator;

(b)          no trust administrator hereunder shall be held personally liable by
reason of any act or omission of any other trust administrator hereunder; and

(c)          the Trustee and the Trust Administrator acting jointly may at any
time accept the resignation of or remove any separate trust administrator or
co-trust administrator.

Any notice, request or other writing given to the Trust Administrator shall be
deemed to have been given to each of the then separate trust administrators and
co-trust administrators, as effectively as if given to each of them. Every
instrument appointing any separate trust administrator or co-trust administrator
shall refer to this Agreement and the conditions of this Article VII. Each
separate trust administrator and co-trust administrator, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trust Administrator or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trust Administrator. Every such instrument shall be filed with the Trust
Administrator and a copy thereof given to the Depositor.

Any separate trust administrator or co-trust administrator may, at any time,
constitute the Trust Administrator, its agent or attorney-in-fact, with full
power and authority, to the extent not prohibited by law, to do any lawful act
under or in respect of this Agreement on its behalf and in its name. The Trust
Administrator shall not be responsible for any action or inaction of any
separate Trust Administrator or Co-Trust Administrator. If any separate trust
administrator or co-trust administrator shall die, become incapable of acting,
resign or be removed, all of its estates, properties, rights, remedies and
trusts shall vest in and be exercised by the Trust Administrator, to the extent
permitted by law, without the appointment of a new or successor trust
administrator.

Section 7.11.          Office of the Trust Administrator.
                                                                  

The office of the Trust Administrator for purposes of receipt of notices and
demands is the Corporate Trust Office.

 

-46-

 

--------------------------------------------------------------------------------



ARTICLE VIII

 

TERMINATION

Section 8.01.          Termination.                                           
                                                      

(a)           Subject to Section 8.02, the respective obligations and
responsibilities of the Depositor, the Trust Administrator and the Trustee
created hereby with respect to the Certificates (other than the obligation to
make certain payments and to send certain notices to Certificateholders as
hereinafter set forth) shall terminate immediately upon the occurrence of the
last action required to be taken by the Trust Administrator on the Termination
Date; provided, however, that in no event shall the trust created hereby
continue beyond the expiration of twenty-one years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late ambassador of the
United States to the United Kingdom, living on the date hereof.

(b)           Upon presentation and surrender of the Certificates by the
Certificateholders on the Termination Date, the Trust Administrator shall
distribute to the Certificateholders the amounts otherwise distributable on such
Distribution Date pursuant to Section 3.05(a). Any funds not distributed on the
Termination Date because of the failure of any Certificateholders to tender
their Certificates shall be set aside and held in trust for the account of the
appropriate non-tendering Certificateholders, whereupon the Trust Fund shall
terminate, and such funds shall not be invested. If any Certificates as to which
notice of the Termination Date has been given pursuant to this
Section 8.01 shall not have been surrendered for cancellation within six months
after the time specified in such notice, the Trust Administrator shall mail a
second notice to the remaining Certificateholders, at their last addresses shown
in the Certificate Register, to surrender their Certificates for cancellation in
order to receive, from such funds held, the final distribution with respect
thereto. If within one year after the second notice any Certificate shall not
have been surrendered for cancellation, the Trust Administrator shall so notify
the Depositor who shall upon receipt of such notice, directly or through an
agent, take reasonable steps to contact the remaining Certificateholders
concerning surrender of their Certificates. The costs and expenses of
maintaining such funds and of contacting Certificateholders shall be paid out of
the assets which remain held. If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Trust
Administrator shall pay to the Depositor all amounts distributable to the
Holders thereof and the Depositor shall thereafter hold such amounts for the
benefit of such Holders. No interest shall accrue or be payable to any
Certificateholder on any amount held as a result of such Certificateholder’s
failure to surrender its Certificate(s) for final payment thereof in accordance
with this Section 8.01.

Section 8.02.          Additional Termination Requirements.
                                                       

(a)            Upon receipt of a Notice of Final Distribution pursuant to the
Underlying Pooling Agreement and within 90 days prior to the anticipated
Termination Date, the Trust Administrator shall adopt and sign a plan of
complete liquidation of the Trust Fund and each REMIC created hereunder meeting
the requirements of Section 860F(a)(4)(A) of the Code pursuant to which the
Trust Administrator shall sell or otherwise dispose of all the remaining assets
of the Trust Fund, unless the Depositor, the Trustee and the Trust Administrator
have received an Opinion of Counsel to the effect that the failure of the Trust
Fund to comply with the requirements of this Section 8.02 will not (i) result in
the imposition of taxes on “prohibited transactions” of any REMIC created
hereunder as described in Section 860F of the Code, or (subject to
Section 3.01(f) hereof) (ii) cause any REMIC created hereunder to fail to
qualify as a REMIC at any time that any Certificate is outstanding.

 

-47-

 

--------------------------------------------------------------------------------



(b)           Each Holder of a Certificate hereby irrevocably approves and
appoints the Trust Administrator as its attorney-in-fact for the purposes of,
adoption of the plan of complete liquidation in accordance with the terms and
conditions of this Agreement.

 

ARTICLE IX

 

EXCHANGE ACT REPORTING

Section 9.01.          Commission Reporting.
                                                                               

The Trust Administrator shall reasonably cooperate with the Depositor in
connection with the Trust’s satisfying the reporting requirements under the
Exchange Act. The Trust Administrator shall prepare on behalf of the Depositor
any Forms 8-K, 10-D and 10-K customary for similar securities as required by the
Exchange Act and the rules and regulations of the Commission thereunder, and the
Depositor shall sign and the Trust Administrator shall file (via EDGAR) such
Forms on behalf of the Depositor.

Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it (1) has filed all reports required to be filed by Section
13 or 15(d) of the Exchange Act during the preceding 12 months (or for such
shorter period that the registrant was required to file such reports), and (2)
has been subject to such filing requirements for the past 90 days. The Depositor
hereby represents to the Trust Administrator that the Depositor has filed all
such required reports during the preceding 12 months and that it has been
subject to such filing requirement for the past 90 days. The Depositor shall
notify the Trust Administrator in writing, no later than the fifth calendar day
after the related Distribution Date with respect to the filing of a report on
Form 10-D and no later than March 15th with respect to the filing of a report on
Form 10-K, if the answer to the questions should be no. The Trust Administrator
shall be entitled to rely on such representations in preparing, executing and/or
filing any such report.

Section 9.02.         Form 10-D Reporting.
                                          
                                       

Within 15 days after each Distribution Date (subject to permitted extensions
under the Exchange Act), the Trust Administrator shall prepare and file on
behalf of the Trust Fund any Form 10-D required by the Exchange Act, in form and
substance as required by the Exchange Act. The Trust Administrator shall file
each Form 10-D with a copy of the related monthly statement attached thereto.
Any disclosure in addition to the monthly statement that is required to be
included on Form 10-D (“Additional Form 10-D Disclosure”) shall be reported by
the parties set forth on Exhibit F to the Depositor and Trust Administrator and
directed and approved by the Depositor pursuant to the following paragraph and
the Trust Administrator will have no duty or liability for any failure hereunder
to determine or prepare any Additional Form 10-D Disclosure, except as set forth
in the next paragraph.

As set forth on Exhibit F hereto, within five calendar days after the related
Distribution Date, (i) the parties set forth thereon shall be required to
provide to the Trust Administrator and the Depositor, to the extent known by a
responsible party thereof, in EDGAR-compatible form, or in such other form as
otherwise agreed upon by the Trust Administrator and such party, the form and
substance of any Additional Form 10-D Disclosure, if applicable together with an
additional disclosure notification in the form of Exhibit G hereto (an
“Additional Disclosure Notification”) and (ii) the Depositor will

 

-48-

 

--------------------------------------------------------------------------------



approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Additional Form 10-D Disclosure on Form 10-D. The Depositor
will be responsible for any reasonable fees and expenses assessed or incurred by
the Trust Administrator in connection with including any Additional Form 10-D
Disclosure on Form 10-D pursuant to this paragraph.

After preparing the Form 10-D, the Trust Administrator shall forward
electronically a draft copy of the Form 10-D to the Depositor for review. Within
two business days of receipt of such copy, but in no event no later than the
12th calendar day after the related Distribution Date, the Depositor shall
notify the Trust Administrator in writing (which may be furnished
electronically) of any changes to or approval of such Form 10-D. In the absence
of receipt of any written changes or approval, the Trust Administrator shall be
entitled to assume that such Form 10-D is in final form and the Trust
Administrator may proceed with the filing of the Form 10-D. No later than two
Business Days prior to the 15th calendar day after the related Distribution
Date, a duly authorized representative of the Depositor shall sign the Form 10-D
and return an electronic or fax copy of such signed Form 10-D (with an original
executed hard copy to follow by overnight mail) to the Trust Administrator. If a
Form 10-D cannot be filed on time or if a previously filed Form 10-D needs to be
amended, the Trust Administrator will follow the procedures set forth in
Section 9.05. Promptly (but no later than one Business Day) after filing with
the Commission, the Trust Administrator will make available on its internet
website a final executed copy of each Form 10-D prepared and filed by the Trust
Administrator. Each party to this Agreement acknowledges that the performance by
the Trust Administrator of its duties under this Section 9.02 related to the
timely preparation, execution and filing of Form 10-D is contingent upon such
parties strictly observing all applicable deadlines in the performance of their
duties under this Section 9.02. The Trust Administrator shall not have any
liability for any loss, expense, damage or claim arising out of or with respect
to any failure to properly prepare, timely execute and/or timely file such
Form 10-D, where such failure results from the Trust Administrator’s inability
or failure to obtain or receive, on a timely basis, any information from any
other party hereto needed to prepare, arrange for execution or file such
Form 10-D, not resulting from its own negligence, bad faith or willful
misconduct.

Section 9.03.         Form 10-K Reporting.
                                          
                                       

Within 90 days after the end of each fiscal year of the Trust Fund or such
earlier date as may be required by the Exchange Act (the “10-K Filing Deadline”)
(it being understood that the fiscal year for the Trust Fund ends on December
31st of each year), commencing in March 2008, the Trust Administrator shall
prepare and file on behalf of the Trust Fund a Form 10-K, in form and substance
as required by the Exchange Act. Each such Form 10-K shall include the following
items, in each case to the extent they have been delivered to the Trust
Administrator within the applicable time frames set forth in this Agreement, (i)
the Item 1123 Certificate for the Trust Administrator and any Servicing Function
Participant engaged by the Trust Administrator (each, a “Reporting Servicer”) as
described under Section 9.06, (ii)(A) the Assessment of Compliance with
servicing criteria for each Reporting Servicer as described under Section 9.07,
and (B) if any Reporting Servicer’s Assessment of Compliance identifies any
material instance of noncompliance, disclosure identifying such instance of
noncompliance, or if any Reporting Servicer’s Assessment of Compliance is not
included as an exhibit to such Form 10-K, disclosure that such report is not
included and an explanation why such report is not included, (iii)(A) the
Accountant’s Attestation for each Reporting Servicer, as described under
Section 9.08, and (B) if any Accountant’s Attestation identifies any material
instance of noncompliance, disclosure identifying such instance of
noncompliance, or if any such Accountant’s Attestation is not included as an
exhibit to such Form 10-K, disclosure that such report is not included and an
explanation why such report is not included, (iv) a Sarbanes-Oxley Certification
as described in Section 9.09 and (v) all of the information contained on the
annual report on Form 10-K for the Underlying Trust for such year, provided that
a Form 10-K was filed for such year. Any disclosure or information in addition
to (i) through (v) above that is required to be

 

-49-

 

--------------------------------------------------------------------------------



included on Form 10-K (“Additional Form 10-K Disclosure”) shall be reported by
the parties set forth on Exhibit H to the Depositor and Trust Administrator and
directed and approved by the Depositor pursuant to the following paragraph and
the Trust Administrator will have no duty or liability for any failure hereunder
to determine or prepare any Additional Form 10-K Disclosure, except as set forth
in the next paragraph.

As set forth on Exhibit H hereto, no later than March 15 of each year that the
Trust Fund is subject to the Exchange Act reporting requirements, commencing in
2008, (i) the parties set forth on Exhibit H shall be required to provide to the
Trust Administrator and the Depositor, to the extent known by a responsible
officer thereof, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Trust Administrator and such party, the form and substance of
any Additional Form 10-K Disclosure, if applicable, together with an Additional
Disclosure Notification and (ii) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-K Disclosure on Form 10-K. The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Trust Administrator in
connection with including any Additional Form 10-K Disclosure on Form 10-K
pursuant to this paragraph.

After preparing the Form 10-K, the Trust Administrator shall forward
electronically a draft copy of the Form 10-K to the Depositor for review. Within
three (3) business days of receipt, but in no event later than March 25, the
Depositor shall notify the Trust Administrator in writing (which may be
furnished electronically) of any changes to or approval of such Form 10-K. In
the absence of receipt of any written changes or approval the Trust
Administrator shall be entitled to assume that such Form 10-K is in final form.
No later than the close of business on the 4th Business Day prior to the 10-K
Filing Deadline, the Depositor shall sign the Form 10-K and return an electronic
or fax copy of such signed Form 10-K (with an original executed hard copy to
follow by overnight mail) to the Trust Administrator. If a Form 10-K cannot be
filed on time or if a previously filed Form 10-K needs to be amended, the Trust
Administrator will follow the procedures set forth in Section 9.05. Promptly
(but no later than one Business Day) after filing with the Commission, the Trust
Administrator will make available on its internet website a final executed copy
of each Form 10-K prepared and filed by the Trust Administrator. The parties to
this Agreement acknowledge that the performance by the Trust Administrator of
its duties under this Section 9.03 related to the timely preparation and filing
of Form 10-K is contingent upon such parties strictly observing all applicable
deadlines in the performance of their duties under Article IX. The Trust
Administrator shall not have any liability for any loss, expense, damage, claim
arising out of or with respect to any failure to properly prepare and/or timely
file such Form 10-K, where such failure results from the Trust Administrator’s
inability or failure to obtain or receive, on a timely basis, any information
from any other party hereto needed to prepare, arrange for execution or file
such Form 10-K, not resulting from its own negligence, bad faith or willful
misconduct.

Section 9.04.         Form 8-K Reporting.
                                          
                                         

Within four (4) Business Days after the occurrence of an event requiring
disclosure on Form 8-K or the filing of a current report on Form 8-K with
respect to the Underlying Trust (each such event, a “Reportable Event”), and if
requested by the Depositor, the Trust Administrator shall prepare and file on
behalf of the Trust Fund any Form 8-K, as required by the Exchange Act, provided
that the Depositor shall file the initial Form 8-K in connection with the
issuance of the Certificates. Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be reported by the parties set forth on
Exhibit I to the Depositor and the Trust Administrator and directed and approved
by the Depositor pursuant to the following paragraph and the Trust Administrator
will have no duty or liability for any failure hereunder to

 

-50-

 

--------------------------------------------------------------------------------



determine or prepare any Form 8-K Disclosure Information or any Form 8-K, except
as set forth in the next paragraph.

As set forth on Exhibit I hereto, for so long as the Trust Fund is subject to
the Exchange Act reporting requirements, no later than the end of business (New
York City time) on the 2nd Business Day after the occurrence of a Reportable
Event (i) the parties to this transaction shall be required to provide to the
Trust Administrator and the Depositor, to the extent known by a responsible
officer thereof, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Trust Administrator and such party, the form and substance of
any Form 8-K Disclosure Information, if applicable, together with an Additional
Disclosure Notification and (ii) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Form 8-K
Disclosure Information. The Depositor will be responsible for any reasonable
fees and expenses assessed or incurred by the Trust Administrator in connection
with including any Form 8-K Disclosure Information on Form 8-K pursuant to this
paragraph.

After preparing the Form 8-K, the Trust Administrator shall forward
electronically a draft copy of the Form 8-K to the Depositor for review.
Promptly, but no later than the close of business on the 3rd business day after
the Reportable Event, the Depositor shall notify the Trust Administrator in
writing of any changes to or approval of such Form 8-K. In the absence of
receipt of any written changes or approval, the Trust Administrator shall be
entitled to assume that such Form 8-K is in final form and the Trust
Administrator may proceed with the filing of the Form 8-K. No later than noon,
New York City time, on the fourth Business Day following the Reportable Event, a
duly authorized representative of the Depositor shall sign the Form 8-K and
return an electronic or fax copy of such signed Form 8-K (with an original
executed hard copy to follow by overnight mail) to the Trust Administrator. If a
Form 8-K cannot be filed on time or if a previously filed Form 8-K needs to be
amended, the Trust Administrator will follow the procedures set forth in
Section 9.05. Promptly (but no later than one Business Day) after filing with
the Commission, the Trust Administrator will make available on its internet
website a final executed copy of each Form 8-K prepared and filed by the Trust
Administrator. The parties to this Agreement acknowledge that the performance by
the Trust Administrator of its duties under this Section 9.04 related to the
timely preparation and filing of Form 8-K is contingent upon such parties
strictly observing all applicable deadlines in the performance of their duties
under this Section 9.04. The Trust Administrator shall not have any liability
for any loss, expense, damage or claim arising out of or with respect to any
failure to properly prepare and/or timely file such Form 8-K, where such failure
results from the Trust Administrator’s inability or failure to obtain or
receive, on a timely basis, any information from any other party hereto needed
to prepare, arrange for execution or file such Form 8-K, not resulting from its
own negligence, bad faith or willful misconduct.

Section 9.05.          Delisting; Amendment; Late Filing of Reports.
                                         

On or before January 30 of the first year in which the Trust Administrator is
able to do so under applicable law, the Trust Administrator shall prepare and
file a Form 15 Suspension Notification relating to the automatic suspension of
reporting in respect of the Trust Fund under the Exchange Act.

In the event that the Trust Administrator is unable to timely file with the
Commission all or any required portion of any Form 8-K, 10-D or 10-K required to
be filed by this Agreement because required disclosure information was either
not delivered to it or delivered to it after the delivery deadlines set forth in
this Agreement or for any other reason, the Trust Administrator shall promptly
notify electronically the Depositor. In the case of Form 10-D and 10-K, the
parties to this Agreement shall cooperate to prepare and file a Form 12b-25 and
a 10-D/A and 10-K/A as applicable, pursuant to Rule 12b-25 of the Exchange Act.
In the case of Form 8-K, the Trust Administrator will, upon receipt of all

 

-51-

 

--------------------------------------------------------------------------------



required Form 8-K Disclosure Information and upon the approval and direction of
the Depositor, include such disclosure information on the next Form 10-D. In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended in
connection with any additional Form 10-D Disclosure (other than for the purpose
of restating the Monthly Report), the Trust Administrator shall electronically
notify the Depositor and such parties will cooperate to prepare any necessary
Form 8-K/A, 10-D/A or 10-K/A. Any Form 15, Form 12b-25 or any amendment to Form
8-K, 10-D or 10-K shall be signed by an appropriate officer of the Depositor.
The parties to this Agreement acknowledge that the performance by the Trust
Administrator of its duties under this Section 9.05 related to the timely
preparation and filing of Form 15, a Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K is contingent upon each such party performing its duties under this
Section 9.05. The Trust Administrator shall not have any liability for any loss,
expense, damage or claim arising out of or with respect to any failure to
properly prepare and/or timely file any such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, where such failure results from the Trust
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 15, Form 12b-25 or any amendments to Forms 8-K, 10-D
or 10-K, not resulting from its own negligence, bad faith or willful misconduct.

Section 9.06.          Annual Statements of Compliance.
                                                               

The Trust Administrator shall deliver or otherwise make available to the
Depositor and the Trustee on or before March 15 of each year, commencing in
March 2008, an Officer’s Certificate (an “Item 1123 Certificate”) stating, as to
the signer thereof, that (A) a review of such party’s activities during the
preceding calendar year or portion thereof and of such party’s performance under
this Agreement has been made under such officer’s supervision and (B) to the
best of such officer’s knowledge, based on such review, such party has fulfilled
all its obligations under this Agreement in all material respects throughout
such year or portion thereof, or, if there has been a failure to fulfill any
such obligation in any material respect, specifying each such failure known to
such officer and the nature and status thereof. Promptly after receipt of each
such Item 1123 Certificate, the Depositor shall review such Item 1123
Certificate and, if applicable, consult with each such party, as applicable, as
to the nature of any failures by such party, in the fulfillment of any of such
party’s obligations hereunder.

In the event the Trust Administrator is terminated or resigns pursuant to the
terms of this Agreement, the Trust Administrator shall provide an Item 1123
Certificate pursuant to this Section 9.06 notwithstanding any such termination,
assignment or resignation.

Section 9.07.          Annual Assessments of Compliance.
                                                              

By March 15 of each year, commencing in March 2008, the Trust Administrator, at
its own expense, shall furnish or otherwise make available, and shall cause any
Servicing Function Participant engaged by it to furnish or otherwise make
available, each at its own expense, to the Trust Administrator, the Trustee and
the Depositor, a report on an assessment of compliance with the Relevant
Servicing Criteria (an “Assessment of Compliance”) that contains (A) a statement
by such party of its responsibility for assessing compliance with the Relevant
Servicing Criteria for each party as set forth on Exhibit K, (B) a statement
that such party used the Relevant Servicing Criteria to assess compliance with
the Relevant Servicing Criteria, (C) such party’s assessment of compliance with
the Relevant Servicing Criteria as of and for the fiscal year covered by the
Form 10-K required to be filed pursuant to Section 9.03, including, if there has
been any material instance of noncompliance with the Relevant Servicing
Criteria, a discussion of each such failure and the nature and status thereof,
and (D) a statement

 

-52-

 

--------------------------------------------------------------------------------



that a registered public accounting firm has issued an Accountant’s Attestation
on such party’s Assessment of Compliance with the Relevant Servicing Criteria as
of and for such period.

Promptly after receipt of each Assessment of Compliance, the Depositor shall
review each such report and, if applicable, consult with the Trust Administrator
and any Servicing Function Participant as to the nature of any material instance
of noncompliance with the Relevant Servicing Criteria by each such party. None
of such parties will be required to deliver any such assessments until April 15
in any given year so long as it has received written confirmation from the
Depositor that a Form 10-K is not required to be filed in respect of the Trust
Fund for the preceding calendar year.

In the event the Trust Administrator or any Servicing Function Participant
engaged by the Trust Administrator is terminated, assigns its rights and
obligations under, or resigns pursuant to, the terms of this Agreement, or any
other applicable agreement, as the case may be, such party shall provide a
report on assessment of compliance pursuant to this Section 9.07, or such other
applicable agreement, notwithstanding any such termination, assignment of
resignation.

Section 9.08.          Accountant’s Attestation.
                                                                            

By March 15 of each year, commencing in 2008, the Trust Administrator, at its
own expense, shall cause, and shall cause any Servicing Function Participant
engaged by it to cause, each at its own expense, a registered public accounting
firm (which may also render other services to the Trust Administrator or such
other Servicing Function Participants, as the case may be) and that is a member
of the American Institute of Certified Public Accountants to furnish a report
(the “Accountant’s Attestation”) to the Trust Administrator and the Depositor,
to the effect that (i) it has obtained a representation regarding certain
matters from the management of such party, which includes an assertion that such
party has complied with the Relevant Servicing Criteria, and (ii) on the basis
of an examination conducted by such firm in accordance with standards for
attestation engagements issued or adopted by the PCAOB, it is expressing an
opinion as to whether such party’s compliance with the Relevant Servicing
Criteria was fairly stated in all material respects, or it cannot express an
overall opinion regarding such party’s assessment of compliance with the
Relevant Servicing Criteria. In the event that an overall opinion cannot be
expressed, such registered public accounting firm shall state in such report why
it was unable to express such an opinion. Such report must be available for
general use and not contain restricted use language.

Promptly after receipt of such Accountant’s Attestations from the Trust
Administrator or any Servicing Function Participant, (i) the Depositor shall
review the report and, if applicable, consult with such parties as to the nature
of any defaults by such parties, in the fulfillment of any of each such party’s
obligations hereunder or under any other applicable agreement, and (ii) the
Trust Administrator shall confirm that each Assessment of Compliance is coupled
with an Accountant’s Attestation meeting the requirements of this Section and
notify the Depositor of any exceptions. None of such parties shall be required
to deliver any such assessments until April 15 in any given year so long as it
has received written confirmation from the Depositor that a Form 10-K is not
required to be filed in respect of the Trust Fund for the preceding calendar
year.

In the event the Trust Administrator or any Servicing Function Participant
engaged by the Trust Administrator is terminated, assigns its rights and duties
under, or resigns pursuant to the terms of, this Agreement, or any applicable
sub-servicing agreement, as the case may be, such party shall, at its sole
expense, cause a registered public accounting firm to provide an attestation
pursuant to this Section 9.08, or such other applicable agreement,
notwithstanding any such termination, assignment or resignation.

Section 9.09.         Sarbanes-Oxley Certification.
                                                                     

Each Form 10-K shall include a certification (the “Sarbanes-Oxley
Certification”) required to be included therewith pursuant to the Sarbanes-Oxley
Act. The Trust Administrator shall provide to the Person who signs the
Sarbanes-Oxley Certification (the “Certifying Person”), by March 15 of each year
in which the Trust Fund is subject to the reporting requirements of the Exchange
Act and otherwise within a reasonable period of time upon request, a
certification (each, a “Back-Up Certification”), in the form attached hereto as
Exhibit J, upon which the Certifying Person, the entity for which the Certifying
Person acts as an officer, and such entity’s officers, directors and Affiliates
(collectively with the Certifying Person, “Certification Parties”) can
reasonably rely. The Depositor shall serve as the Certifying Person on behalf of
the Trust Fund. In the event the Trust Administrator is terminated or resigns
pursuant to the terms of this Agreement, the Trust Administrator shall provide a
Back-Up Certification to the Certifying Person pursuant to this Section 9.07
with respect to the period of time it was subject to this Agreement.

 

-53-

 

--------------------------------------------------------------------------------



ARTICLE X

 

MISCELLANEOUS PROVISIONS

Section 10.01.       Amendment.                                           
                                                      

(a)           This Agreement may be amended from time to time by the Trust
Administrator, the Depositor and the Trustee, without the consent of any of the
Certificateholders:

(i)            to cure any ambiguity,                                           
                                       

(ii)           to correct or supplement any provisions herein or therein, which
may be inconsistent with any other provisions herein or therein or to correct
any error,

(iii)          to modify, eliminate or add to any of its provisions to such
extent as shall be necessary or desirable to maintain the qualification of the
Trust Fund as a real estate mortgage investment conduit at all times that any
Certificate is outstanding or to avoid or minimize the risk of the imposition of
any tax on the Trust Fund pursuant to the Code that would be a claim against the
Trust Fund, provided that the Trustee and the Trust Administrator have received
an Opinion of Counsel to the effect that (A) such action is necessary or
desirable to maintain such qualification or to avoid or minimize the risk of the
imposition of any such tax and (B) such action will not adversely affect in any
material respect the interests of any Certificateholder,

(iv)          to change the timing and/or nature of deposits into the Trust
Certificate Account, provided that (A) such change shall not, as evidenced by an
Opinion of Counsel, adversely affect in any material respect the interests of
any Certificateholder and (B) such change shall not adversely affect the
then-current rating of the Certificates, as evidenced by a letter from each
Rating Agency then rating the Certificates to such effect,

(v)           to modify, eliminate or add to the provisions of Section 4.02(e)
or any other provision hereof restricting transfer of the Class AR Certificate
by virtue of their being the “residual interest” in the REMICs created
hereunder, provided that (A) such change shall not adversely affect the then
current ratings of the Certificates, as evidenced by a letter from the Rating
Agency to such effect, and (B) such change

 

-54-

 

--------------------------------------------------------------------------------



shall not, as evidenced by an Opinion of Counsel, cause either the Trust Fund or
any of the Certificateholders (other than the transferor) to be subject to a tax
caused by a transfer to a Non-United States Person or a Person that is not a
Permitted Transferee, or

(vi)          to make any other provisions with respect to matters or questions
arising under this Agreement which shall not be materially inconsistent with the
provisions of this Agreement, provided that such action shall not, as evidenced
by an Opinion of Counsel, adversely affect in any material respect the interests
of any Certificateholder.

(b)          This Agreement may also be amended from time to time by the Trust
Administrator, the Depositor and the Trustee with the consent of the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Holders of Certificates of such Class; provided, however, that no such amendment
shall:

(i)            reduce in any manner the amount of, or delay the timing of,
payments which are required to be distributed on any Certificate without the
consent of the Holder of such Certificate, or

(ii)           reduce the aforesaid percentage of Certificates of any Class the
Holders of which are required to consent to any such amendment, in any such case
without the consent of the Holders of all Certificates of such Class then
outstanding.

(c)           Notwithstanding any contrary provision of this Agreement, the
Trustee shall not consent to any amendment to this Agreement unless it shall
have first received an Opinion of Counsel to the effect that such amendment or
the exercise of any power granted to the Depositor or the Trustee in accordance
with such amendment will not (a) result in the imposition of a tax on the Trust
Fund, (b) cause the Trust Fund to fail to qualify as a real estate mortgage
investment conduit at any time that any Certificate is outstanding, (c) cause
the Exchangeable Certificate Trust to fail to qualify as a WHFIT that is a WHMT
or (d) affect the Exchangeable Certificate Trust Fund’s characterization for
federal income tax purposes as a grantor trust under Code. In addition, prior to
the execution of any amendment to this Agreement, each of the Trustee and the
Trust Administrator shall receive and be entitled to conclusively rely on an
Opinion of Counsel (at the expense of the Person seeking such amendment) stating
that the execution of such amendment is authorized and permitted by this
Agreement. The Trustee and the Trust Administrator may, but shall not be
obligated to, enter into any such amendment which affects the Trustee’s or the
Trust Administrator’s own rights, duties or immunities under this Agreement.

(d)           Promptly after the execution of any such amendment, the Trust
Administrator shall furnish written notification of the substance of such
amendment to each Certificateholder. It shall not be necessary for the consent
of Certificateholders under this Section 10.01 to approve the particular form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization of the execution thereof by Certificateholders shall be
subject to such reasonable regulations as the Trust Administrator may prescribe.

Section 10.02.       Counterparts.                                           
                                                       

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

Section 10.03.       Limitation on Rights of Certificateholders.
                                                    

(a)            The death or incapacity of any Certificateholder shall not
operate to terminate this Agreement or the Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an

 

-55-

 

--------------------------------------------------------------------------------



accounting or to take any action or proceeding in any court for a partition or
winding up of the Trust Fund, nor otherwise affect the rights, obligations and
liabilities of the parties hereto or any of them.

(b)           No Certificateholder shall have any right to vote (except as
expressly provided for herein) or in any manner otherwise control the operation
and management of the Trust Fund, or the obligations of the parties hereto, nor
shall anything herein set forth, or contained in the terms of the Certificates,
be construed so as to constitute the Certificateholders from time to time as
partners or members of an association; nor shall any Certificateholder be under
any liability to any third party by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

(c)           No Certificateholder shall have any right by virtue of any
provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a notice of a default by the
Depositor, the Trust Administrator or the Trustee in the performance of any
obligation hereunder, and of the continuance thereof, as hereinbefore provided,
and unless also the Holders of Certificates entitled to at least 33% of the
Voting Rights shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder and shall have
offered to the Trustee such reasonable indemnity as it may require against the
costs, expenses and liabilities to be incurred therein or thereby, and the
Trustee, for 60 days after its receipt of such notice, request and offer of
indemnity, shall have neglected or refused to institute any such action, suit or
proceeding. For the protection and enforcement of the provisions of this
Section 10.03, each and every Certificateholder and the Trustee shall be
entitled to such relief as can be given either at law or in equity.

Section 10.04.       Governing Law.                                           
                                                

This Agreement and the Certificates shall be construed in accordance with the
laws of the State of New York and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

Section 10.05.       Notices.                                           
                                                               

All demands and notices hereunder shall be in writing and shall be deemed to
have been duly given if personally delivered at or mailed by registered mail,
postage prepaid (except for notices to the Trustee which shall be deemed to have
been duly given only when received), to (a) in the case of the Depositor, 11
Madison Avenue, 4th Floor, New York, NY 10010, Attention: Peter Sack, or such
other address as may hereafter be furnished to the Trustee and the Trust
Administrator in writing by the Depositor, (b) in the case of the Trust
Administrator, the Corporate Trust Office or such other address as may hereafter
be furnished to the Trustee and the Depositor in writing by the Trust
Administrator, (c) in the case of the Trustee the Corporate Trust Office, or
such other address as may hereafter be furnished to the Depositor and the Trust
Administrator in writing by the Trustee, (d) in the case of Fitch, One State
Street Plaza, New York, New York 10004, and (e) in the case of S&P, 55 Water
Street, New York, New York 10041. Any notice required or permitted to be mailed
to a Certificateholder shall be given by first-class mail, postage prepaid, at
the address of such holder as shown in the Certificate Register. Any notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Certificateholder receives
such notice.

Section 10.06.       Notices to the Rating Agencies.
                                                                    

The Depositor or the Trust Administrator, as applicable, shall notify each
Rating Agency at such time as it is otherwise required pursuant to this
Agreement to give notice of the occurrence of any of the

 

-56-

 

--------------------------------------------------------------------------------



events described in clauses (a), (b), (d), (e) or (f) below or provide a copy to
the Rating Agency at such time as otherwise required to be delivered pursuant to
this Agreement of any of the statements described in clause (c) below:

(a)            a material change or amendment to this Agreement,
                                                 

(b)           the termination or appointment of a successor Trustee or Trust
Administrator,             

(c)            the statement required to be delivered to the Holders of each
Class of Certificates pursuant to Section 3.06,

(d)            a change in the location of the Trust Certificate Account,
                                       

(e)            the occurrence of the final Distribution Date, and
                                                     

(f)            the repurchase of the Underlying Certificates.
                                                          

Section 10.07.       Severability of Provisions.
                                                                            

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

Section 10.08.       Successors and Assigns.
                                                                               

The provisions of this Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties hereto, and all such
provisions shall inure to the benefit of the Certificateholders.

Section 10.09.       Article and Section Headings.
                                                                      

The article and section headings herein are for convenience of reference only,
and shall not limit or otherwise affect the meaning hereof.

Section 10.10.       Action under and Conflicts with Underlying Pooling
Agreement.               

Subject to the terms hereof, in the event that there shall be any matters
arising under the Underlying Pooling Agreement which require the vote or
direction of the holders of the Underlying Certificates, the Trustee, as holder
of the Underlying Certificates, shall vote the Underlying Certificates in
accordance with instructions received from Holders representing 66-2/3% of the
Percentage Interests of the Certificates, other than the Class AR Certificates,
affected thereby. In the absence of any such instructions, the Trustee shall
abstain from such vote; provided, however, that, notwithstanding the absence of
such instructions, in the event a required distribution pursuant to the
Underlying Pooling Agreement shall not have been made, the Trustee shall,
subject to the provisions of Article VI hereof, pursue such remedies as may be
available to it as holder of such Underlying Certificates in accordance with the
terms of the Underlying Pooling Agreement.

 

 

-57-

 

--------------------------------------------------------------------------------



ARTICLE XI

 

EXCHANGEABLE CERTIFICATES AND EXCHANGEABLE REMIC CERTIFICATES

Section 11.01.       Transfer of Exchangeable REMIC Certificates.
                                        

(a)           Upon the presentation and surrender by any Holder of its
Exchangeable REMIC Certificates in the appropriate combination as set forth on
Exhibit L, such Holder shall hereunder transfer, assign, set over and otherwise
convey to the Trustee, all of such Holder’s right, title and interest in and to
such Exchangeable REMIC Certificates.

(b)         The Trustee acknowledges (i) the transfer and assignment to it of
the Uncertificated REMIC II Regular Interests and (ii) any transfer and
assignment of Exchangeable REMIC Certificates pursuant to Section 11.01(a), and
hereby declares that it will hold the same in trust for the Certificateholders
on the terms set forth in this Article XI.

Section 11.02.      Exchangeable Certificates and Exchangeable REMIC
Certificates.              

The Certificates authorized by this Article XI of this Trust Agreement shall
consist of each Exchangeable Certificate and each Exchangeable REMIC Certificate
having the characteristics specified or determined as described in Exhibit L,
and otherwise shall be subject to the terms and provisions set forth herein.

Section 11.03.       Exchanges.                                           
                                                            

(a)          Exchangeable Certificates shall be exchangeable on the books of DTC
for Exchangeable REMIC Certificates, and Exchangeable REMIC Certificates shall
be exchangeable on the books of DTC for Exchangeable Certificates, on and after
the Closing Date, by notice to the Trust Administrator substantially in the form
of Exhibit M hereto or, under the terms and conditions hereinafter set forth and
otherwise in accordance with the procedures specified in this Agreement.

(b)          Certificates of the Classes of Exchangeable REMIC Certificates
shall be exchangeable for the related Class of Exchangeable Certificates in
respective denominations determined based on the proportion that the initial
Certificate Balances of such Exchangeable REMIC Certificates bear to the
original Certificate Balance as set forth in Exhibit L. Upon any such exchange
the portions of the Exchangeable REMIC Certificates designated for exchange
shall be deemed cancelled and replaced by the Exchangeable Certificate issued in
exchange therefor. Correspondingly, Exchangeable Certificates may be further
designated for exchange for Certificates of the related Exchangeable REMIC
Classes in respective denominations determined based on the proportion that the
initial Certificate Balances of such Exchangeable REMIC Certificates bear to the
original Certificate Balances of the related Exchangeable Certificates, as set
forth in Exhibit L. There shall be no limitation on the number of exchanges
authorized pursuant to this Section 11.03, and, except as provided in the
following paragraph, no fee or other charge shall be payable to the Trustee, the
Trust Administrator or DTC in connection therewith.

(c)           In order to effect an exchange of Certificates, the
Certificateholder shall notify the Trust Administrator in writing or by e-mail
at ctsspgexchanges@wellsfargo.com no later than two Business Days before the
proposed exchange date. The exchange date with respect to the Certificates

 

-58-

 

--------------------------------------------------------------------------------



may be any Business Day other than the first or last Business Day of the month
subject to the Trust Administrator’s approval. The notice must be on the
Certificateholder’s letterhead, carry a medallion stamp guarantee and set forth
the following information: the CUSIP number of each Certificates to be exchanged
and each Certificates to be received; outstanding Certificate Balance and the
Original Certificate Balance of the Certificates to be exchanged; the
Certificateholder’s DTC participant number; and the proposed exchange date.
After receiving the notice, the Trust Administrator shall e-mail the
Certificateholder with wire payment instructions relating to the exchange fee. A
notice becomes irrevocable on the second Business Day before the proposed
exchange date.

(d)           Notwithstanding any other provision herein set forth, a fee of
$5,000 shall be payable to the Trust Administrator in connection with each
exchange.

(e)           The Trust Administrator shall make the first distribution on an
Exchangeable Certificate or an Exchangeable REMIC Certificate received in an
exchange transaction on the Distribution Date in the month following the month
of the exchange to the Certificateholder of record as of the close of business
on the last day of the month of the exchange.

Section 11.04.       Delivery of Instruments.
                                                                        

The Trust Administrator shall furnish to each Holder, upon request, copies of
this Trust Agreement, without attachments, applicable to the Certificate(s) held
by such Holder.

Section 11.05.       Distribution of Statements to Certificateholders.
                                            

Not later than each Distribution Date, the Trust Administrator shall make
available to each Certificateholder, the Depositor, the Trustee and any other
interested parties a statement setting forth:

 

(i)

exchanges that took place since the last Distribution Date;
                                        

 

(ii)

the designations of the Classes that were created;
                                                      

 

(iii)

if the distribution to the Holders of such Class of Certificates is less than
the full amount that would be distributable to such Holders if there were
sufficient funds available therefor, the amount of the shortfall and the
allocation thereof as between principal and interest;

 

(iv)

the balance of each Class of Outstanding Certificates;

 

(v)

the pass-through rate on each Class of Outstanding Certificates;            

 

(vi)

interest and principal paid to, and losses allocated, to each Class of
Outstanding Certificates; and

 

(vii)

if no exchanges have occurred.                                           
                                            

 

Section 11.06.       Exchangeable Certificate Trust Account .
                                                  

(a)           On or before the Issue Date, the Trust Administrator shall either
(i) open with a depository institution one or more trust accounts in the name of
the Trustee on behalf of the Exchangeable Certificate Trust Fund that shall
collectively be the “Exchangeable Certificate Trust Account,” (ii) in lieu of

-59-

 

--------------------------------------------------------------------------------



maintaining any such account or accounts, maintain the Exchangeable Certificate
Trust Account by means of appropriate entries on its books and records
designating all amounts credited thereto in respect of the Uncertificated REMIC
II Regular Interests and all investments of any such amounts as being held by it
in its capacity as Trust Administrator for the benefit of the Holders of the
Certificates or (iii) maintain the Exchangeable Certificate Trust Account in the
form of any combination of accounts or book entries described in clauses (i) and
(ii) above. Any manner or manners in which the Exchangeable Certificate Trust
Account is maintained may at any time be changed without notice to, or the
approval of, Holders of the Exchangeable Certificates and Exchangeable REMIC
Certificates so long as funds held in the Exchangeable Certificate Trust Fund
by, or for the account of, the Trust Administrator shall at all times be
identified. To the extent that the Exchangeable Certificate Trust Account is
maintained by the Trust Administrator in the manner provided for in clause (ii)
above, all references herein to deposits and withdrawals from the Exchangeable
Certificate Trust Account shall be deemed to refer to credits and debits to the
related books of the Trust Administrator.

(b)          The Trust Administrator shall deposit in the Exchangeable
Certificate Trust Account all distributions in respect of the Uncertificated
REMIC II Regular Interests received by it as Trust Administrator hereunder. All
such distributions deposited from time to time in the Exchangeable Certificate
Trust Account and all investments made with such moneys, including all income or
other gain from such investments, shall be held by the Trust Administrator in
the Exchangeable Certificate Trust Account as part of the Exchangeable
Certificate Trust Fund as herein provided, subject to withdrawal by the Trust
Administrator for distributions on the Exchangeable Certificates and
Exchangeable REMIC Certificates.

Section 11.07.    Distributions to the Exchangeable Certificates and
Exchangeable REMIC Certificates.

Pursuant to Section 3.04 the Trust Administrator is permitted to withdraw
amounts from the Exchangeable Certificate Trust Account to pay the Holders of
the Exchangeable Certificates and Exchangeable REMIC Certificates in accordance
with Section 3.05 of this Agreement.

Section 11.08.     Allocation of Class A Loss Amounts to Exchangeable
Certificates and Exchangeable REMIC Certificates.

On each Distribution Date, the Exchangeable Loss Allocation Amount for each
Class of Exchangeable Certificates and Exchangeable REMIC Certificates shall be
applied to such Class. As among any Class or Exchangeable Certificates or
Exchangeable REMIC Certificates, such Exchangeable Loss Allocation Amount shall
be applied, pro rata, among all Certificates of such class in proportion to
their respective Certificate Balances, with no preference or priority of any
kind.

Section 11.09.       Voting Rights.                                           
                                                       

(a)           The Holders of the Exchangeable REMIC Classes shall be entitled to
exercise Voting Rights in direct proportion to the Voting Rights of the related
Exchangeable REMIC Classes. The Holders of the Exchangeable Certificates shall
be entitled to a proportionate share of the Voting Rights of each class of
Exchangeable REMIC Certificates in the related Exchangeable REMIC Combination.

 

-60-

 

--------------------------------------------------------------------------------



(b)           In the event that there shall be any matter arising under this
Agreement that requires the vote of Holders of Certificates outstanding
thereunder, the Trustee as the holder of the related Uncertificated REMIC II
Regular Interests shall vote such Uncertificated REMIC II Regular Interests in
such amounts and proportions as shall reflect instructions received from Holders
of any Outstanding Certificates.

Section 11.10.     Classification of Exchangeable Certificate Trust Fund; Tax
Status Reporting for Exchangeable Certificate Trust Fund.

(a)            It is the intended that the Exchangeable Certificate Trust Fund
created hereunder be considered a “grantor trust” under the Code and a WHFIT
that is a WHMT, and the powers granted and obligations undertaken in this Trust
Agreement shall be construed so as to further such intent. Under no
circumstances shall the Trustee, the Depositor or the Trust Administrator have
the power to vary the investments of the Certificateholders in their related
assets of the Exchangeable Certificate Trust Fund in order to take advantage of
variations in the market to improve their rate of return. The Trust
Administrator will report as required under the WHFIT Regulations to the extent
such information as is reasonably necessary to enable the Trust Administrator to
do so is provided to the Trust Administrator on a timely basis. The Trust
Administrator can assume that DTC is the only middleman listed as the registered
holder for the related Certificates unless the Depositor notifies the Trust
Administrator in writing of the identities of other “middlemen” that are
Certificateholders. The Trust Administrator shall not be liable for any tax
reporting penalties that may arise under the WHFIT Regulations as a result of
the Depositor incorrectly determining the status of the Exchangeable Certificate
Trust Fund as a WHFIT.

(b)          The Trust Administrator shall report required WHFIT information
using the accrual method, except to the extent the WHFIT Regulations
specifically require a different method. The Trust Administrator shall make
available WHFIT information to holders annually. In addition, the Trust
Administrator will not be responsible or liable for providing subsequently
amended, revised or updated information to any holder, unless requested by the
holder.

(c)           The Trust Administrator shall not be liable for failure to meet
the reporting requirements of the WHFIT Regulations nor for any penalties
thereunder if such failure is due to: (i) the lack of reasonably necessary
information being provided to the Trust Administrator, (ii) incomplete,
inaccurate or untimely information being provided to the Trust Administrator or
(iii) the inability of the Trust Administrator, after good faith efforts, to
alter its existing information reporting systems to capture information
necessary to fully comply with the WHFIT Regulations for the 2007 calendar year.
Each owner of a Certificate representing, in whole or in part, beneficial
ownership of an interest in a WHFIT, by acceptance of its interest in such
Certificate, will be deemed to have agreed to provide the Trust Administrator
with information regarding any sale of such Certificate, including the price,
amount of proceeds and date of sale. Absent receipt of such information, and
unless informed otherwise by the Depositor, the Trust Administrator may assume
there is no secondary market trading of WHFIT interests.

(d)           To the extent required by the WHFIT Regulations, the Trust
Administrator shall use reasonable efforts to publish on an appropriate website
the CUSIPs for the Certificates that represent

 

-61-

 

--------------------------------------------------------------------------------



ownership of a WHFIT. The Trust Administrator shall make reasonable good faith
efforts to keep the website accurate and updated to the extent CUSIPs have been
received. Absent the receipt of a CUSIP, the Trust Administrator shall use a
reasonable identifier number in lieu of a CUSIP. The Trust Administrator shall
not be liable for investor reporting delays that result from the receipt of
inaccurate or untimely CUSIP information.

(e)            For federal income tax purposes, the grantor trust created
hereunder shall have a calendar year taxable year. The Trust Administrator shall
prepare or cause to be prepared and shall file or cause to be filed with the
Internal Revenue Service and applicable state or local tax authorities, income
tax information returns for each taxable year with respect to the grantor trust.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-62-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Depositor, the Trust Administrator and the Trustee have
caused their names to be signed hereto by their respective officers thereunto
duly authorized and their respective seals, if required, duly attested, to be
hereunto affixed, all as of the day and year first above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.,
as the Depositor

 

 

 

 

By:   _____________________________________

Name:
Title:

 

 

WELLS FARGO BANK, N.A.,
as Trust Administrator

 

 

 

 

By:   _____________________________________

Name:
Title:

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

By:   _____________________________________

Name:
Title:

 

 

--------------------------------------------------------------------------------



EXHIBIT A-1

FORM OF CLASS A-2/CLASS A-3 CERTIFICATE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

[FOR INTEREST-ONLY CERTIFICATES ONLY] [THIS CERTIFICATE HAS NO PRINCIPAL BALANCE
AND IS NOT ENTITLED TO ANY DISTRIBUTIONS IN RESPECT OF PRINCIPAL.]

 

 

A-1

 

--------------------------------------------------------------------------------





Certificate No.

:

1

Cut-off Date

:

November 1, 2007

First Distribution Date

:

January 28, 2008

Initial [Certificate] [Notional] Balance of this Certificate(“Denomination”)

:

 

Initial [Certificate] [Notional] Balances of all Certificates of this Class

:

 

CUSIP

:

 

Pass-Through Rate

:

Variable

Maturity Date

:

July 2036

 

 

A-2

 

--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

CSMC Trust 2007-5R

Mortgage Trust Certificates, Series 2007-5R

Class A-__

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of the Underlying Certificates (as defined in the Trust
Agreement).

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Trust Administrator or the Trustee referred to below or any of their respective
affiliates. Neither this Certificate nor the Underlying Certificates are
guaranteed or insured by any governmental agency or instrumentality.

This certifies that CEDE & CO., is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the denomination of
this Certificate by the aggregate of the denominations of all Certificates of
the Class to which this Certificate belongs) in certain monthly distributions
with respect to a Trust Fund consisting primarily of the Underlying Certificates
deposited by Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Trust Agreement dated as
of December 28, 2007 (the “Agreement”) among Credit Suisse First Boston Mortgage
Securities Corp., as depositor, Wells Fargo Bank, N.A., as trust administrator,
and U.S. Bank National Association, as trustee. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

A-3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: ___________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By ________________________________________

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

A-4

 

--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

CSMC Trust 2007-5R,

Mortgage Trust Certificates, Series 2007-5R

Class __

This Certificate is one of a duly authorized issue of Certificates of Credit
Suisse First Boston Mortgage Securities Corp. of the Series specified on the
face hereof (herein collectively called the “Certificates”), and representing a
beneficial ownership interest in the Trust Fund created by the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Trust Certificate Account for
payment hereunder and that neither the Trustee nor the Trust Administrator is
liable to the Certificateholders for any amount payable under this Certificate
or the Agreement or, except as expressly provided in the Agreement, subject to
any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the
business day following the Underlying Distribution Date, as defined below, (the
“Distribution Date”), commencing on the first Distribution Date specified on the
face hereof, to the Person in whose name this Certificate is registered at the
close of business on the applicable Record Date in an amount equal to the
product of the Percentage Interest evidenced by this Certificate and the amount
required to be distributed to Holders of Certificates of the Class to which this
Certificate belongs on such Distribution Date pursuant to the Agreement.
“Underlying Distribution Date” means the 25th day of each month, or, if such
25th day is not a Business Day, the Business Day immediately following. The
Record Date applicable to each Distribution Date is the close of business on the
last Business Day of the calendar month preceding the month in which such
Distribution Date occurs.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office of the Trust
Administrator, accompanied by a written instrument of transfer in form
satisfactory to the Trust Administrator and the Certificate Registrar duly
executed by the holder hereof or such holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class in
authorized denominations and evidencing the same aggregate Percentage Interest
in the Trust Fund will be issued to the designated transferee or transferees.

 

 

A-5

 

--------------------------------------------------------------------------------



The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, the Trustee and the Trust Administrator and any agent of the
Depositor, the Trustee or the Trust Administrator may treat the Person in whose
name this Certificate is registered as the owner hereof for all purposes, and
none of the Depositor, the Trustee, the Trust Administrator or any such agent
shall be affected by any notice to the contrary.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York.

 

 

 

A-6

 

--------------------------------------------------------------------------------



ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

________________________________________________

Signature by or on behalf of assignor

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to ____

___________________________________________________________________________________,

for the account
of_____________________________________________________________________,

account number ________, or, if mailed by check,
to_________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

Applicable statements should be mailed to
_________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

This information is provided by, the assignee named above, or, as its agent.

 

 

A-7

 

--------------------------------------------------------------------------------



EXHIBIT A-2

FORM OF EXCHANGEABLE/EXCHANGEABLE REMIC CERTIFICATE

[CLASS A-1/CLASS A-4/CLASS A-5]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS AN [EXCHANGEABLE REMIC CERTIFICATE] [EXCHANGEABLE
CERTIFICATE] AND MAY BE EXCHANGED FOR THE [EXCHANGEABLE CERTIFICATES]
[EXCHANGEABLE REMIC CERTIFICATES] IN THE RELATED EXCHANGEABLE REMIC COMBINATION.

 

 

 

A-1

 

--------------------------------------------------------------------------------





Certificate No.

:

1

Cut-off Date

:

November 1, 2007

First Distribution Date

:

January 28, 2008

Initial Certificate Balance of this Certificate (“Denomination”)

:

 

Initial Certificate Balances of all Certificates of this Class

:

 

Initial Maximum Certificate

 

 

Principal Balance of all Certificates

 

 

of this Class:

:

 

CUSIP

:

 

Pass-Through Rate

:

Variable

Maturity Date

:

July 2036

 

 

A-2

 

--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

CSMC Trust 2007-5R

Mortgage Trust Certificates, Series 2007-5R

Class A-__ [Exchangeable REMIC Certificate][Exchangeable Certificate]

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of the Underlying Certificates (as defined in the Trust
Agreement).

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Trust Administrator or the Trustee referred to below or any of their respective
affiliates. Neither this Certificate nor the Underlying Certificates are
guaranteed or insured by any governmental agency or instrumentality.

This certifies that CEDE & CO., is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the denomination of
this Certificate by the aggregate of the denominations of all Certificates of
the Class to which this Certificate belongs) in certain monthly distributions
with respect to a Trust Fund consisting primarily of the Underlying Certificates
deposited by Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Trust Agreement dated as
of December 28, 2007 (the “Agreement”) among Credit Suisse First Boston Mortgage
Securities Corp., as depositor, Wells Fargo Bank, N.A., as trust administrator,
and U.S. Bank National Association, as trustee. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

A-3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: ___________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By __________________________________

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

A-4

 

--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

CSMC Trust 2007-5R,

Mortgage Trust Certificates, Series 2007-5R

Class __

This Certificate is one of a duly authorized issue of Certificates of Credit
Suisse First Boston Mortgage Securities Corp. of the Series specified on the
face hereof (herein collectively called the “Certificates”), and representing a
beneficial ownership interest in the Trust Fund created by the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Trust Certificate Account for
payment hereunder and that neither the Trustee nor the Trust Administrator is
liable to the Certificateholders for any amount payable under this Certificate
or the Agreement or, except as expressly provided in the Agreement, subject to
any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the
business day following the Underlying Distribution Date, as defined below, (the
“Distribution Date”), commencing on the first Distribution Date specified on the
face hereof, to the Person in whose name this Certificate is registered at the
close of business on the applicable Record Date in an amount equal to the
product of the Percentage Interest evidenced by this Certificate and the amount
required to be distributed to Holders of Certificates of the Class to which this
Certificate belongs on such Distribution Date pursuant to the Agreement.
“Underlying Distribution Date” means the 25th day of each month, or, if such
25th day is not a Business Day, the Business Day immediately following. The
Record Date applicable to each Distribution Date is the close of business on the
last Business Day of the calendar month preceding the month in which such
Distribution Date occurs.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office of the Trust
Administrator, accompanied by a written instrument of transfer in form
satisfactory to the Trust Administrator and the Certificate Registrar duly
executed by the holder hereof or such holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class in
authorized denominations and evidencing the same aggregate Percentage Interest
in the Trust Fund will be issued to the designated transferee or transferees.

 

 

A-5

 

--------------------------------------------------------------------------------



The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

This Certificate is an [Exchangeable REMIC Certificate][Exchangeable
Certificate] and may be exchanged for the [Exchangeable
Certificates][Exchangeable REMIC Certificates] in the related Exchangeable REMIC
Combination specified in the Trust Agreement, subject to certain terms and
conditions specified in the Trust Agreement, including the payment to the Trust
Administrator of a fee of $5,000 with respect to each exchange. This Certificate
may be exchanged for another Certificate or Certificates in the related
Exchangeable REMIC Combination only on the days of each month specified in the
Trust Agreement. No other service charge will be made for any such registration
of transfer or exchange, but the Trust Administrator may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

The Depositor, the Trustee and the Trust Administrator and any agent of the
Depositor, the Trustee or the Trust Administrator may treat the Person in whose
name this Certificate is registered as the owner hereof for all purposes, and
none of the Depositor, the Trustee, the Trust Administrator or any such agent
shall be affected by any notice to the contrary.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York.

 

 

A-6

 

--------------------------------------------------------------------------------



ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

_____________________________________________

Signature by or on behalf of assignor

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to ____

___________________________________________________________________________________,

for the account
of_____________________________________________________________________,

account number ________, or, if mailed by check,
to_________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

Applicable statements should be mailed to
_________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

This information is provided by, the assignee named above, or, as its agent.

 

A-7

 

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF CLASS AR CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF “RESIDUAL INTERESTS” ISSUED BY “REAL ESTATE MORTGAGE INVESTMENT
CONDUITS,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
PROPOSED TRANSFEREE DELIVERS TO THE TRUST ADMINISTRATOR A TRANSFEREE AFFIDAVIT
IN ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
TRANSFEREE DELIVERS TO THE TRUST ADMINISTRATOR A REPRESENTATION LETTER TO THE
EFFECT THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN OR ARRANGEMENT
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON USING THE ASSETS OF
SUCH A PLAN OR ARRANGEMENT. NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY
HEREIN, ANY PURPORTED TRANSFER OF THIS CERTIFICATE TO OR ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF ERISA OR TO SECTION
4975 OF THE CODE SHALL BE VOID AND OF NO EFFECT.

 

 

B-1

 

--------------------------------------------------------------------------------





Certificate No.

:

1

Cut-off Date

:

November 1, 2007

First Distribution Date

:

January 28, 2008

Initial Certificate Balance of this Certificate (“Denomination”)

:

 

 

 

 

Initial Certificate Balances of all Certificates of this Class

:

 

 

 

 

CUSIP

:

 

Pass-Through Rate

:

Variable

Maturity Date

:

July 2036

 



B-2

 

--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

CSMC Trust 2007-5R,

Mortgage Trust Certificates, Series 2007-5R

Class AR

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of the Underlying Certificates (as defined in the Trust
Agreement).

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Trustee or the Trust Administrator referred to below or any of their respective
affiliates. Neither this Certificate nor the Underlying Certificates are
guaranteed or insured by any governmental agency or instrumentality.

This certifies that _________________ is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the denomination of
this Certificate by the aggregate of the denominations of all Certificates of
the Class to which this Certificate belongs) in certain monthly distributions
with respect to a Trust Fund consisting primarily of the Underlying Certificates
deposited by Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Trust Agreement dated as
of December 28, 2007 (the “Agreement”) among Credit Suisse First Boston Mortgage
Securities Corp., as depositor, Wells Fargo Bank, N.A., as trust administrator,
and U.S. Bank National Association, as trustee. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.

Any distribution of the proceeds of any remaining assets of the Trust Fund will
be made only upon presentment and surrender of this Class AR Certificate at the
Corporate Trust Office of the Trust Administrator.

Pursuant to the Agreement, no transfer of this Residual Certificate shall be
made unless the Trust Administrator shall have received a representation letter
from the transferee of such Certificate, acceptable to and in form and substance
satisfactory to the Trust Administrator, to the effect that such transferee is
not an employee benefit plan or arrangement subject to Section 406 of ERISA or
Section 4975 of the Code, or a person using the assets of any such plan or
arrangement which representation letter shall not be an expense of the Trustee,
the Trust Administrator or the Trust Fund. In the event the representations
referred to in the preceding sentence are not furnished, such representation
shall be deemed to have been made to the Trust Administrator by the transferee’s
acceptance of this Residual Certificate or by any beneficial owner who purchases
an interest in this Certificate in book-entry form. In the event that a
representation is violated, or any attempt to transfer this Residual Certificate
to a plan or arrangement or person using a plan’s or arrangement’s assets is
attempted, the attempted transfer or acquisition of this Certificate shall be
void and of no effect.

Each Holder of this Class AR Certificate will be deemed to have agreed to be
bound by the restrictions of the Agreement, including but not limited to the
restrictions that (i) each person holding or acquiring any Ownership Interest in
this Class AR Certificate must be a Permitted Transferee, (ii) no Ownership
Interest in this Class AR Certificate may be transferred without delivery to the
Trust Administrator of a transfer affidavit of the initial owner or the proposed
transferee in the form described

 

B-3

 

--------------------------------------------------------------------------------



in the Agreement, (iii) each person holding or acquiring any Ownership Interest
in this Class AR Certificate must agree to require a transferee affidavit from
any other person to whom such person attempts to transfer its Ownership Interest
in this Class AR Certificate as required pursuant to the Agreement, (iv) each
person holding or acquiring an Ownership Interest in this Class AR Certificate
must agree not to transfer an Ownership Interest in this Class AR Certificate if
it has actual knowledge that the proposed transferee is not a Permitted
Transferee and (v) any attempted or purported transfer of any Ownership Interest
in this Class AR Certificate in violation of such restrictions will be
absolutely null and void and will vest no rights in the purported transferee.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

B-4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By _____________________________________

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

B-5

 

--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

CSMC Trust 2007-5R,

Mortgage Trust Certificates, Series 2007-5R

Class AR

This Certificate is one of a duly authorized issue of Certificates of Credit
Suisse First Boston Mortgage Securities Corp. of the Series specified on the
face hereof (herein collectively called the “Certificates”), and representing a
beneficial ownership interest in the Trust Fund created by the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Trust Certificate Account for
payment hereunder and that neither the Trustee nor the Trust Administrator is
liable to the Certificateholders for any amount payable under this Certificate
or the Agreement or, except as expressly provided in the Agreement, subject to
any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the
business day following the Underlying Distribution Date, as defined below, (the
“Distribution Date”), commencing on the first Distribution Date specified on the
face hereof, to the Person in whose name this Certificate is registered at the
close of business on the applicable Record Date in an amount equal to the
product of the Percentage Interest evidenced by this Certificate and the amount
required to be distributed to Holders of Certificates of the Class to which this
Certificate belongs on such Distribution Date pursuant to the Agreement.
“Underlying Distribution Date” means the 25th day of each month, or, if such
25th day is not a Business Day, the Business Day immediately following. The
Record Date applicable to each Distribution Date is the close of business on the
last Business Day of the calendar month preceding the month in which such
Distribution Date occurs.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office of the Trust
Administrator, accompanied by a written instrument of transfer in form
satisfactory to the Trust Administrator and the Certificate Registrar duly
executed by the holder hereof or such holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class in
authorized denominations and evidencing the same aggregate Percentage Interest
in the Trust Fund will be issued to the designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set

 

B-6

 

--------------------------------------------------------------------------------



forth, Certificates are exchangeable for new Certificates of the same Class in
authorized denominations and evidencing the same aggregate Percentage Interest,
as requested by the Holder surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, the Trustee and the Trust Administrator and any agent of the
Depositor, the Trustee or the Trust Administrator may treat the Person in whose
name this Certificate is registered as the owner hereof for all purposes, and
none of the Depositor, the Trustee, the Trust Administrator or any such agent
shall be affected by any notice to the contrary.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York.

 

B-7

 

--------------------------------------------------------------------------------



ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

_______________________________________________

Signature by or on behalf of assignor

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to ____

___________________________________________________________________________________,

for the account
of_____________________________________________________________________,

account number ________, or, if mailed by check,
to_________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

Applicable statements should be mailed to
_________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

This information is provided by, the assignee named above, or, as its agent.

 

B-8

 

--------------------------------------------------------------------------------



EXHIBIT C-1

TRANSFEREE AFFIDAVIT AND AGREEMENT

STATE OF

)

 

)ss.

COUNTY OF

)

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.         That he is [Title of Officer] of [Name of Owner] (record or
beneficial owner of the Mortgage Trust Certificates, Series ____-___, Class AR
(the “Owner”)), a [savings institution] [corporation] duly organized and
existing under the laws of [the State of ______________] [the United States], on
behalf of which he makes this affidavit and agreement.

2.       That the Owner (i) is not and will not be a “disqualified organization”
or an electing large partnership as of [date of transfer] within the meaning of
Sections 860E(e)(5) and 775, respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”) or an electing large partnership under Section 775(a) of
the Code, (ii) will endeavor to remain other than a disqualified organization
for so long as it retains its Ownership Interest in the Class AR Certificates,
and (iii) is acquiring the Class AR Certificates for its own account or for the
account of another Owner from which it has received an affidavit and agreement
in substantially the same form as this affidavit and agreement. (For this
purpose, a “disqualified organization” means an electing large partnership under
Section 775 of the Code, the United States, any state or political subdivision
thereof, any agency or instrumentality of any of the foregoing (other than an
instrumentality all of the activities of which are subject to tax and, except
for the Federal Home Loan Mortgage Corporation, a majority of whose board of
directors is not selected by any such governmental entity) or any foreign
government, international organization or any agency or instrumentality of such
foreign government or organization, any rural electric or telephone cooperative,
or any organization (other than certain farmers’ cooperatives) that is generally
exempt from federal income tax unless such organization is subject to the tax on
unrelated business taxable income).

3.       That the Owner is aware (i) of the tax that would be imposed on
transfers of Class AR Certificates to disqualified organizations or electing
large partnerships, under the Code, that applies to all transfers of Class AR
Certificates after March 31, 1988; (ii) that such tax would be on the transferor
(or, with respect to transfers to electing large partnerships, on each such
partnership), or, if such transfer is through an agent (which person includes a
broker, nominee or middleman) for a disqualified organization, on the agent;
(iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for
the tax if the transferee furnishes to such person an affidavit that the
transferee is not a disqualified organization and, at the time of transfer, such
person does not have actual knowledge that the affidavit is false; and (iv) that
the Class AR Certificates may be “noneconomic residual interests” within the
meaning of Treasury regulations promulgated pursuant to the Code and that the
transferor of a noneconomic residual interest will remain liable for any taxes
due with respect to the income on such residual interest, unless no significant
purpose of the transfer was to impede the assessment or collection of tax.

4.        That the Owner is aware of the tax imposed on a “pass-through entity”
holding Class AR Certificates if either the pass-through entity is an electing
large partnership under Section 775 of the Code or if at any time during the
taxable year of the pass-through entity a disqualified organization is the
record holder of an interest in such entity. (For this purpose, a “pass through
entity” includes a regulated investment company, a real estate investment trust
or common trust fund, a partnership, trust or estate, and certain cooperatives.)

 

C-1-1

 

--------------------------------------------------------------------------------



5.         The Owner is either (i) a citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or a
partnership for U.S. federal income tax purposes and created or organized in or
under the laws of the United States, any state thereof or the District of
Columbia (other than a partnership that is not treated as a United States person
under any applicable Treasury regulations), (iii) an estate that is described in
Section 7701(a)(30)(D) of the Code, or (iv) a trust that is described in
Section 7701(a)(30)(E) of the Code.

6.     The Owner hereby agrees that it will not cause income from the Class AR
Certificates to be attributable to a foreign permanent establishment or fixed
base (within the meaning of an applicable income tax treaty) of the Owner or
another United States taxpayer.

7.          That the Owner is aware that the Trust Administrator will not
register the transfer of any Class AR Certificates unless the transferee, or the
transferee’s agent, delivers to it an affidavit and agreement, among other
things, in substantially the same form as this affidavit and agreement. The
Owner expressly agrees that it will not consummate any such transfer if it knows
or believes that any of the representations contained in such affidavit and
agreement are false.

8.          That the Owner has reviewed the restrictions set forth on the face
of the Class AR Certificates and the provisions of Section 4.02(e) of the Trust
Agreement under which the Class AR Certificates were issued. The Owner expressly
agrees to be bound by and to comply with such restrictions and provisions.

9.         That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class AR Certificates will only be
owned, directly or indirectly, by an Owner that is not a disqualified
organization.

10.      The Owner’s Taxpayer Identification Number is ______________________.

11.       This affidavit and agreement relates only to the Class AR Certificates
held by the Owner and not to any other holder of the Class AR Certificates. The
Owner understands that the liabilities described herein relate only to the
Class AR Certificates.

12.     That no purpose of the Owner relating to the transfer of any of the
Class AR Certificates by the Owner is or will be to impede the assessment or
collection of any tax; in making this representation, the Owner warrants that
the Owner is familiar with (i) Treasury Regulation Section 1.860E-1(c) and
recent amendments thereto, effective as of July 19, 2002, and (ii) the preamble
describing the adoption of the amendments to such regulation, which is attached
hereto as Annex 1.

13.       That the Owner has no present knowledge or expectation that it will be
unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person from whom it acquired the Class AR Certificate
that the Owner intends to pay taxes associated with holding such Class AR
Certificate as they become due, fully understanding that it may incur tax
liabilities in excess of any cash flows generated by the Class AR Certificate.

14.     That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Class AR Certificates remain outstanding.

 

C-1-2

 

--------------------------------------------------------------------------------



15.       The Owner is not an employee benefit plan or other plan or arrangement
subject to the prohibited transaction provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of the Code
(a “Plan”), or an investment manager, named fiduciary or a trustee of any Plan,
or any other Person acting, directly or indirectly, on behalf of or purchasing
any Certificate with “plan assets” of any Plan.

 

C-1-3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of
Officer] and its corporate seal to be hereunto attached, attested by its
[Assistant] Secretary, this ______ day of ________________, 200____.

[NAME OF OWNER]

By:__________________________________________

[Name of Officer]

[Title of Officer]

[Corporate Seal]

ATTEST:

________________________________

[Assistant] Secretary

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Owner, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Owner.

Subscribed and sworn before me this _____ day of _________________, 200_______.

_______________________________________

NOTARY PUBLIC

COUNTY OF____________________________

STATE OF______________________________

My Commission expires the ______ day of ______________, 20_____.

 

C-1-4

 

--------------------------------------------------------------------------------



ANNEX 1 TO EXHIBIT C-1

 

DEPARTMENT OF THE TREASURY

 

Internal Revenue Service

 

26 CFR Parts 1 and 602

 

[TD 9004]

RIN 1545-AW98

 

Real Estate Mortgage Investment Conduits

 

AGENCY: Internal Revenue Service (IRS), Treasury.

 

ACTION: Final regulations.

 

-----------------------------------------------------------------------

 

SUMMARY: This document contains final regulations relating to safe

harbor transfers of noneconomic residual interests in real estate

mortgage investment conduits (REMICs). The final regulations provide

additional limitations on the circumstances under which transferors may

claim safe harbor treatment.

 

DATES: Effective Date: These regulations are effective July 19, 2002.

    Applicability Date: For dates of applicability, see Sec. 1.860E-

(1)(c)(10).

 

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940

(not a toll-free number).

 

SUPPLEMENTARY INFORMATION:

 

Paperwork Reduction Act

 

     The collection of information in this final rule has been reviewed
and, pending receipt and evaluation of public comments, approved by the
Office of Management and Budget (OMB) under 44 U.S.C. 3507 and assigned
control number 1545-1675.
      The collection of information in this regulation is in Sec. 1.860E-
1(c)(5)(ii). This information is required to enable the IRS to verify
that a taxpayer is complying with the conditions of this regulation.
The collection of information is mandatory and is required. Otherwise,
the taxpayer will not receive the benefit of safe harbor treatment as
provided in the regulation. The likely respondents are businesses and
other for-profit institutions.
     Comments on the collection of information should be sent to the
Office of Management and Budget, Attn: Desk Officer for the Department
of the Treasury, Office of Information and Regulatory Affairs,

 

C-1-5

 

--------------------------------------------------------------------------------



Washington, DC, 20503, with copies to the Internal Revenue Service,

Attn: IRS Reports Clearance Officer, W:CAR:MP:FP:S, Washington, DC

20224. Comments on the collection of information should be received by

September 17, 2002. Comments are specifically requested concerning:

 

Whether the collection of information is necessary for the proper

performance of the functions of the Internal Revenue Service, including

whether the information will have practical utility;

 

The accuracy of the estimated burden associated with the collection

of information (see below);

 

How the quality, utility, and clarity of the information to be

collected may be enhanced;

 

How the burden of complying with the collection of information may

be minimized, including through the application of automated collection

techniques or other forms of information technology; and

 

Estimates of capital or start-up costs and costs of operation,

maintenance, and purchase of service to provide information.

 

An agency may not conduct or sponsor, and a person is not required

to respond to, a collection of information unless it displays a valid

control number assigned by the Office of Management and Budget.

 

The estimated total annual reporting burden is 470 hours, based on

an estimated number of respondents of 470 and an estimated average

annual burden hours per respondent of one hour.

 

Books or records relating to a collection of information must be

retained as long as their contents may become material in the

administration of any internal revenue law. Generally, tax returns and

tax return information are confidential, as required by 26 U.S.C. 6103.

 

Background

 

 

This document contains final regulations regarding the proposed

amendments to 26 CFR part 1 under section 860E of the Internal Revenue

Code (Code). The regulations provide the circumstances under which a

transferor of a noneconomic REMIC residual interest meeting the

investigation and representation requirements may avail itself of the

safe harbor by satisfying either the formula test or the asset test.

 

Final regulations governing REMICs, issued in 1992, contain rules

governing the transfer of noneconomic REMIC residual interests. In

general, a transfer of a noneconomic residual interest is disregarded

for all tax purposes if a significant purpose of the transfer is to

 

[[Page 47452]]

 

enable the transferor to impede the assessment or collection of tax. A

purpose to impede the assessment or collection of tax (a wrongful

purpose) exists if the transferor, at the time of the transfer, either

knew or should have known that the transferee would be unwilling or

unable to pay taxes due on its share of the REMIC’s taxable income.

 

Under a safe harbor, the transferor of a REMIC noneconomic residual

interest is presumed not to have a wrongful purpose if two requirements

are satisfied: (1) the transferor conducts a reasonable investigation

of the transferee’s financial condition (the investigation

 

C-1-6

 

--------------------------------------------------------------------------------



requirement); and (2) the transferor secures a representation from the

transferee to the effect that the transferee understands the tax

obligations associated with holding a residual interest and intends to

pay those taxes (the representation requirement).

 

The IRS and Treasury have been concerned that some transferors of

noneconomic residual interests claim they satisfy the safe harbor even

in situations where the economics of the transfer clearly indicate the

transferee is unwilling or unable to pay the tax associated with

holding the interest. For this reason, on February 7, 2000, the IRS

published in the Federal Register (65 FR 5807) a notice of proposed

rulemaking (REG-100276-97; REG-122450-98) designed to clarify the safe

harbor by adding the ``formula test,’’ an economic test. The proposed

regulation provides that the safe harbor is unavailable unless the

present value of the anticipated tax liabilities associated with

holding the residual interest does not exceed the sum of: (1) The

present value of any consideration given to the transferee to acquire

the interest; (2) the present value of the expected future

distributions on the interest; and (3) the present value of the

anticipated tax savings associated with holding the interest as the

REMIC generates losses.

 

The notice of proposed rulemaking also contained rules for FASITs.

Section 1.860H-6(g) of the proposed regulations provides requirements

for transfers of FASIT ownership interests and adopts a safe harbor by

reference to the safe harbor provisions of the REMIC regulations.

 

In January 2001, the IRS published Rev. Proc. 2001-12 (2001-3

I.R.B. 335) to set forth an alternative safe harbor that taxpayers

could use while the IRS and the Treasury considered comments on the

proposed regulations. Under the alternative safe harbor, if a

transferor meets the investigation requirement and the representation

requirement but the transfer fails to meet the formula test, the

transferor may invoke the safe harbor if the transferee meets a two-

prong test (the asset test). A transferee generally meets the first

prong of this test if, at the time of the transfer, and in each of the

two years preceding the year of transfer, the transferee’s gross assets

exceed $100 million and its net assets exceed $10 million. A transferee

generally meets the second prong of this test if it is a domestic,

taxable corporation and agrees in writing not to transfer the interest

to any person other than another domestic, taxable corporation that

also satisfies the requirements of the asset test. A transferor cannot

rely on the asset test if the transferor knows, or has reason to know,

that the transferee will not comply with its written agreement to limit

the restrictions on subsequent transfers of the residual interest.

 

Rev. Proc. 2001-12 provides that the asset test fails to be

satisfied in the case of a transfer or assignment of a noneconomic

residual interest to a foreign branch of an otherwise eligible

transferee. If such a transfer or assignment were permitted, a

corporate taxpayer might seek to claim that the provisions of an

applicable income tax treaty would resource excess inclusion income as

foreign source income, and that, as a consequence, any U.S. tax

liability attributable to the excess inclusion income could be offset

by foreign tax credits. Such a claim would impede the assessment or

 

C-1-7

 

--------------------------------------------------------------------------------



collection of U.S. tax on excess inclusion income, contrary to the

congressional purpose of assuring that such income will be taxable in

all events. See, e.g., sections 860E(a)(1), (b), (e) and 860G(b) of the

Code.

 

The Treasury and the IRS have learned that certain taxpayers

transferring noneconomic residual interests to foreign branches have

attempted to rely on the formula test to obtain safe harbor treatment

in an effort to impede the assessment or collection of U.S. tax on

excess inclusion income. Accordingly, the final regulations provide

that if a noneconomic residual interest is transferred to a foreign

permanent establishment or fixed base of a U.S. taxpayer, the transfer

is not eligible for safe harbor treatment under either the asset test

or the formula test. The final regulations also require a transferee to

represent that it will not cause income from the noneconomic residual

interest to be attributable to a foreign permanent establishment or

fixed base.

 

Section 1.860E-1(c)(8) provides computational rules that a taxpayer

may use to qualify for safe harbor status under the formula test.

Section 1.860E-1(c)(8)(i) provides that the transferee is presumed to

pay tax at a rate equal to the highest rate of tax specified in section

11(b). Some commentators were concerned that this presumed rate of

taxation was too high because it does not take into consideration

taxpayers subject to the alternative minimum tax rate. In light of the

comments received, this provision has been amended in the final

regulations to allow certain transferees that compute their taxable

income using the alternative minimum tax rate to use the alternative

minimum tax rate applicable to corporations.

 

Additionally, Sec. 1.860E-1(c)(8)(iii) provides that the present

values in the formula test are to be computed using a discount rate

equal to the applicable Federal short-term rate prescribed by section

1274(d). This is a change from the proposed regulation and Rev. Proc.

2001-12. In those publications the provision stated that ``present

values are computed using a discount rate equal to the applicable

Federal rate prescribed in section 1274(d) compounded semiannually’’

and that ``[a] lower discount rate may be used if the transferee can

demonstrate that it regularly borrows, in the course of its trade or

business, substantial funds at such lower rate from an unrelated third

party.’’ The IRS and the Treasury Department have learned that, based

on this provision, certain taxpayers have been attempting to use

unrealistically low or zero interest rates to satisfy the formula test,

frustrating the intent of the test. Furthermore, the Treasury

Department and the IRS believe that a rule allowing for a rate other

than a rate based on an objective index would add unnecessary

complexity to the safe harbor. As a result, the rule in the proposed

regulations that permits a transferee to use a lower discount rate, if

the transferee can demonstrate that it regularly borrows substantial

funds at such lower rate, is not included in the final regulations; and

the Federal short-term rate has been substituted for the applicable

Federal rate. To simplify taxpayers’ computations, the final

regulations allow use of any of the published short-term rates,

provided that the present values are computed with a corresponding

 

C-1-8

 

--------------------------------------------------------------------------------



period of compounding. With the exception of the provisions relating to

transfers to foreign branches, these changes generally have the

proposed applicability date of February 4, 2000, but taxpayers may

choose to apply the interest rate formula set forth in the proposed

regulation and Rev. Proc. 2001-12 for transfers occurring before August

19, 2002.

 

It is anticipated that when final regulations are adopted with

respect to

 

[[Page 47453]]

 

FASITs, Sec. 1.860H-6(g) of the proposed regulations will be adopted in

substantially its present form, with the result that the final

regulations contained in this document will also govern transfers of

FASIT ownership interests with substantially the same applicability

date as is contained in this document.

 

Effect on Other Documents

 

 

Rev. Proc. 2001-12 (2001-3 I.R.B. 335) is obsolete for transfers of

noneconomic residual interests in REMICs occurring on or after August

19, 2002.

 

Special Analyses

 

 

It is hereby certified that these regulations will not have a

significant economic impact on a substantial number of small entities.

This certification is based on the fact that it is unlikely that a

substantial number of small entities will hold REMIC residual

interests. Therefore, a Regulatory Flexibility Analysis under the

Regulatory Flexibility Act (5 U.S.C. chapter 6) is not required. It has

been determined that this Treasury decision is not a significant

regulatory action as defined in Executive Order 12866. Therefore, a

regulatory assessment is not required. It also has been determined that

sections 553(b) and 553(d) of the Administrative Procedure Act (5

U.S.C. chapter 5) do not apply to these regulations.

 

Drafting Information

 

 

The principal author of these regulations is Courtney Shepardson.

However, other personnel from the IRS and Treasury Department

participated in their development.

 

List of Subjects

 

26 CFR Part 1

 

 

Income taxes, Reporting and record keeping requirements.

 

26 CFR Part 602

 

C-1-9

 

--------------------------------------------------------------------------------



 

Reporting and record keeping requirements.

 

Adoption of Amendments to the Regulations

 

 

Accordingly, 26 CFR parts 1 and 602 are amended as follows:

 

PART 1--INCOME TAXES

 

 

Paragraph 1. The authority citation for part 1 continues to read in

part as follows:

 

 

Authority: 26 U.S.C. 7805 * * *

 

 

C-1-10

 

--------------------------------------------------------------------------------



EXHIBIT C-2

FORM OF TRANSFEROR CERTIFICATE

 

[date]

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Peter Sack

 

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: Client Manager—CSMC 2007-5R

 

 

Re:

CSMC Trust 2007-5R

Mortgage Trust Certificates, Series 2007-5R

Ladies and Gentlemen:

In connection with our disposition of the above Certificates we certify that (a)
we understand that the Certificates have not been registered under the
Securities Act of 1933, as amended (the “Act”), and are being disposed by us in
a transaction that is exempt from the registration requirements of the Act, (b)
we have not offered or sold any Certificates to, or solicited offers to buy any
Certificates from, any person, or otherwise approached or negotiated with any
person with respect thereto, in a manner that would be deemed, or taken any
other action which would result in, a violation of Section 5 of the Act and (c)
to the extent we are disposing of a Class AR Certificate, we have no knowledge
the Transferee is not a Permitted Transferee.

Very truly yours,

 

__________________________________

Print Name of Transferor

 

By: _______________________________

 

Authorized Officer

 

 

C-2-1

 

--------------------------------------------------------------------------------



EXHIBIT D

UNDERLYING POOLING AGREEMENT

 

(see attached)

 

D-1

 

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF MONTHLY STATEMENT TO CERTIFICATEHOLDERS

(i)

With respect to each Class of Certificates and, unless otherwise stated, the
related Distribution Date,

 

 

(a)

the Initial Class Principal Balance of such Class as of the Cut-off Date;

 

 

(b)

the Class Principal Balance of such Class before giving effect to the
distribution of principal and interest;

 

 

(c)

the amount of the related distribution on such Class allocable to interest;

 

 

(d)

the amount of the related distribution on such Class allocable to principal;

 

 

(e)

the sum of the principal and interest payable to such Class;

 

 

(f)

the Class A Loss Amount allocable to such Class;

 

 

(g)

the Class Unpaid Interest Amount allocable to such Class;

 

 

(h)

the Class Principal Balance of such Class after giving effect to the
distribution of principal and interest;

 

 

(i)

the Pass-Through Rate for such Class;

 

 

(j)

any shortfall in principal allocable to such Class, if such amount is greater
than zero;

(ii)

with respect to a $1000 factor of the Initial Class Principal Balance of each
Class of Certificates and the related Distribution Date,

 

 

(a)

the CUSIP number assigned to such Class;

 

 

(b)

the Class Principal Balance of such Class factor prior to giving effect to the
distribution of principal and interest;

 

 

(c)

the amount of the related distribution allocable to interest on such Class
factor;

 

 

(d)

the amount of the related distribution allocable to principal on such Class
factor;

 

 

(e)

the sum of the principal and interest payable to such Class factor;

 

 

(f)

the Class Principal Balance of such Class factor after giving effect to the
distribution of principal and interest;

 

E-1

 

--------------------------------------------------------------------------------



EXHIBIT F

ADDITIONAL FORM 10-D DISCLOSURE

 

 

ADDITIONAL FORM 10-D DISCLOSURE

 

Item on Form 10-D

Party Responsible

Item 1: Distribution and Pool Performance Information

 

Information included in the monthly statement pursuant to Section 3.06

Trust Administrator

 

Any information required by 1121 which is NOT included on the monthly statement
pursuant to Section 3.06

Depositor

Item 2: Legal Proceedings

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceeding
sknown to be contemplated by governmental authorities:

 

▪ Issuing Entity (Trust Fund)

Trustee, Trust Administrator and Depositor

▪ Sponsor (Seller)

Depositor

▪ Depositor

Depositor

▪ Trustee

Trustee

▪ Trust Administrator

Trust Administrator

▪ 1110(b) Originator

Depositor

▪ Any 1108(a)(2) Servicer (other than the Trust Administrator)

Depositor

▪ Any other party contemplated by 1100(d)(1)

Depositor

Item 3: Sale of Securities and Use of Proceeds

Information from Item 2(a) of Part II of Form 10-Q:

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K. Pricing information can be omitted if
securities were not registered.

Depositor

Item 4: Defaults Upon Senior Securities

Information from Item 3 of Part II of Form 10-Q:

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

Trust Administrator

Trustee

Item 5: Submission of Matters to a Vote of Security Holders

Information from Item 4 of Part II of Form 10-Q

Trust Administrator

Trustee

 

 

 

F-1

 

--------------------------------------------------------------------------------



 

Item 6: Significant Obligors of Pool Assets

Item 1112(b) – Significant Obligor Financial Information*

Depositor

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.

 

Item 7: Significant Enhancement Provider Information

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

 

▪ Determining applicable disclosure threshold

Depositor

▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference

Depositor

 

Item 1115(b) – Derivative Counterparty Financial Information*

 

▪ Determining current maximum probable exposure

Depositor

▪ Determining current significance percentage

Depositor

▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference

Depositor

 

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.

 

Item 8: Other Information

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

Any party responsible for the applicable Form 8-K Disclosure item

Item 9: Exhibits

 

Monthly Statement to Certificateholders

Trust Administrator

Exhibits required by Item 601 of Regulation S-K, such as material agreements

Depositor

 

F-2

 

--------------------------------------------------------------------------------



EXHIBIT G

ADDITIONAL DISCLOSURE NOTIFICATION

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Fax: (410) 715-2380

Email: cts.sec.notifications@wellsfargo.com

Attn: Corporate Trust Services- CSMC Trust 2007-5R,

Mortgage Trust Certificates, Series 2007-5R–SEC REPORT PROCESSING

Credit Suisse First Boston Mortgage Securities Corp.

Eleven Madison Avenue

New York, New York 10010

RE: **Additional Form [10-D][10-K][8-K] Disclosure** Required

Ladies and Gentlemen:

In accordance with Article IX of the Trust Agreement, dated as of December 28,
2007, by and among Credit Suisse First Boston Mortgage Securities Corp., as
depositor (the “Depositor”), Wells Fargo Bank, N.A. (“Wells Fargo”), a national
banking association, in its capacity as trust administrator (the “Trust
Administrator”), and U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”), the undersigned, as [ ], hereby
notifies you that certain events have come to our attention that [will] [may]
need to be disclosed on Form [10-D] [10-K] [8-K].

Description of Additional Form [10-D][10-K][8-K] Disclosure:

 

List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:

 

Any inquiries related to this notification should be directed to
[                           ], phone number: [                      ]; email
address: [                                ].

[NAME OF PARTY],

as [role]

 

By:

________________________________

Name:

Title:

 

G-1

 

--------------------------------------------------------------------------------



EXHIBIT H

ADDITIONAL FORM 10-K DISCLOSURE

Item on Form 10-K

Party Responsible

Item 1B: Unresolved Staff Comments

 

Depositor

Item 9B: Other Information

Any party responsible for disclosure items on Form 8-K

Item 15: Exhibits, Financial Statement Schedules

Trust Administrator
Depositor

Additional Item:

Disclosure per Item 1117 of Reg AB

 

(i) All parties to the Trust Agreement (as to themselves), (ii) the Trust
Administrator as to the issuing entity, (iii) the Depositor as to the sponsor,
any 1106(b) originator, any 1100(d)(1) party

Additional Item:

Disclosure per Item 1119 of Reg AB

 

(i) All parties to the Trust Agreement (as to themselves), (ii) the Depositor as
to he sponsor, originator, significant obligor, enhancement or support provider

Additional Item:

Disclosure per Item 1112(b) of Reg AB

 

Depositor

Additional Item:

Disclosure per Items 1114(b) and 1115(b) of

Reg AB

 

Depositor

 

 

 

 

 

H-1

 

--------------------------------------------------------------------------------



EXHIBIT I

FORM 8-K DISCLOSURE INFORMATION

FORM 8-K DISCLOSURE INFORMATION

Item on Form 8-K

Party Responsible

Item 1.01- Entry into a Material Definitive Agreement

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

Examples: servicing agreement, custodial agreement.

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

All parties (as to themselves)

Item 1.02- Termination of a Material Definitive Agreement

Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

Examples: servicing agreement, custodial agreement.

All parties (as to themselves)

Item 1.03- Bankruptcy or Receivership

Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:

Depositor

▪ Sponsor (Seller)

Depositor

▪ Depositor

Depositor

▪ Other Servicer servicing 20% or more of the pool assets at the time of the
report

Depositor

▪ Other material servicers

Depositor

▪ Trustee

Trustee

▪ Trust Administrator

Trust Administrator

▪ Significant Obligor

Depositor

▪ Credit Enhancer (10% or more)

Depositor

▪ Derivative Counterparty

Depositor

Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

Disclosure will be made of events other than waterfall triggers which are
disclosed in the monthly statements to the certificateholders.

Depositor

Trust Administrator

 

 

I-1

 

--------------------------------------------------------------------------------



 

Item 3.03- Material Modification to Rights of Security Holders

Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.

Trust Administrator

Depositor

Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year

Disclosure is required of any amendment “to the governing documents of the
issuing entity”.

Depositor

Item 6.01- ABS Informational and Computational Material

Depositor

Item 6.02- Change of Servicer or Trust Administrator

Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.

Trust Administrator/Depositor/

Trustee

Reg AB disclosure about any new servicer or master servicer is also required.

Trust Administrator/Depositor

Reg AB disclosure about any new Trustee is also required.

Trustee

Item 6.03- Change in Credit Enhancement or External Support

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided.
Applies to external credit enhancements as well as derivatives.

N/A

Reg AB disclosure about any new enhancement provider is also required.

Depositor

Item 6.04- Failure to Make a Required Distribution

Trust Administrator

Item 6.05- Securities Act Updating Disclosure

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

Depositor

If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.

Depositor

Item 7.01- Reg FD Disclosure

All parties (as to themselves)

Item 8.01- Other Events

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.

Depositor

Item 9.01- Financial Statements and Exhibits

Responsible party for reporting/disclosing the financial statement or exhibit

 

 

 

I-2

 

--------------------------------------------------------------------------------



EXHIBIT J

FORM OF BACK-UP CERTIFICATION

 

Re:

The Trust Agreement, dated as of December 28, 2007 (the “Trust Agreement”), by
and among Credit Suisse First Boston Mortgage Securities Corp., as depositor
(the ”Depositor”), Wells Fargo Bank, N.A. (“Wells Fargo”), a national banking
association, in its capacity as trust administrator (the “Trust Administrator”),
and U.S. Bank National Association, a national banking association, as trustee
(the ”Trustee”).                                                                                                                              

The Trust Administrator hereby certifies to the Depositor, and its officers,
directors and affiliates, and with the knowledge and intent that they will rely
upon this certification, that:

(1)            I have reviewed the annual report on Form 10-K for the fiscal
year [____] (the “Annual Report”), and all reports on Form 10-D required to be
filed in respect of period covered by the Annual Report (collectively with the
Annual Report, the “Reports”), of the Trust;

(2)            To my knowledge, (a) the Reports, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the Annual Report, and (b) the Trust Administrator’s assessment of compliance
and related attestation report referred to below, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
such assessment of compliance and attestation report;

(3)            To my knowledge, the distribution information required to be
provided by the Trust Administrator under the Trust Agreement for inclusion in
the Reports is included in the Reports;

(4)            I am responsible for reviewing the activities performed by the
Trust Administrator under the Trust Agreement, and based on my knowledge and the
compliance review conducted in preparing the compliance statement of the Trust
Administrator required by the Trust Agreement, and except as disclosed in the
Reports, the Trust Administrator has fulfilled its obligations under the Trust
Agreement in all material respects; and

(5)            The report on assessment of compliance with servicing criteria
applicable to the Trust Administrator for asset-backed securities of the Trust
Administrator and each Subcontractor utilized by the Trust Administrator and
related attestation report on assessment of compliance with servicing criteria
applicable to it required to be included in the Annual Report in accordance with
Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been
included as an exhibit to the Annual Report. Any material instances of
non-compliance are described in such report and have been disclosed in the
Annual Report.

In giving the certifications above, the Trust Administrator has reasonably
relied on information provided to it by the following unaffiliated parties:
[names of servicer(s), master servicer, subservicer, depositor, trustee,
custodian(s)]

 

By: _______________________

Name:

Title:

Date:

 

 

J-1

 

--------------------------------------------------------------------------------



EXHIBIT K

RELEVANT SERVICING CRITERIA

 

The assessment of compliance to be delivered by the Trust Administrator shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria” with respect to such party:

 

Where there are multiple checks for criteria the attesting party will identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

 

Regulation AB Reference

Servicing Criteria

Trust Administrator

 

 

General Servicing Considerations

 

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

X

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

Cash Collection and Administration

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

X

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

X

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

X

 

 

--------------------------------------------------------------------------------



 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

X

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

 

1122(d)(2)(vii)

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

X

 

Investor Remittances and Reporting

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.

X

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

X

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

X

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

X

 

 

K-2

 

--------------------------------------------------------------------------------



 

 

Pool Asset Administration

 

1122(d)(4)(i)

Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.

 

1122(d)(4)(ii)

Pool assets and related documents are safeguarded as required by the transaction
agreements

 

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.

 

1122(d)(4)(v)

The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

K-3

 

--------------------------------------------------------------------------------



 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 

 

K-4

 

--------------------------------------------------------------------------------



EXHIBIT L

 

AVAILABLE COMBINATIONS

 

Exchangeable REMIC Certificates

Exchangeable Certificates

Exchangeable REMIC Class

Relative
Original Amount(1)

Initial
Pass-Through Rate(3)

Designation

Exchangeable Class

Relative
OriginalAmount

Initial

Pass-Through Rate(3)

Designation

 

REMIC

Combination 1

 

 

 

 

 

 

 

 

 

A-1

$  31,900,000

6.50%

Super Senior

A-5

$  37,677,524

6.50%

Super Senior

A-4

$    5,777,524

6.50%

Senior Support

 

 

 

 

 

 

 

 

EXHIBIT M

 

FORM OF EXCHANGE LETTER

 

 

__________, 20__

 

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue,

Minneapolis, Minnesota 55479,

Attention: Client Manager—CSMC 2007-5R

 

 

Re:

CSMC Trust 2007-5R,

Mortgage Trust Certificates, Series 2007-5R

 

Ladies and Gentlemen:

 

Pursuant to the terms of that certain Trust Agreement dated as of December 28,
2007 (the “Trust Agreement”), by and among Credit Suisse First Boston Mortgage
Securities Corp., as depositor, (the “Depositor”), U.S. Bank National
Association, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., as trust
administrator (the “Trust Administrator”), we hereby present and surrender the
[Exchangeable REMIC Certificates] [Exchangeable Certificates] specified on
Schedule I attached hereto [(the “Exchangeable REMIC Certificates”)] [(the
“Exchangeable Certificates”)] and transfer, assign, set over and otherwise
convey to the Trust Administrator, all of our right, title and interest in and
to the [Exchangeable REMIC Certificates] [Exchangeable Certificates] including
all payments of interest thereon received after _________________, 200[__], in
exchange for the [Exchangeable Certificates][Exchangeable REMIC Certificates]
specified on Schedule I attached hereto.

We agree that upon such exchange the portions of the [Exchangeable REMIC
Certificates][Exchangeable Certificates] designated for exchange shall be deemed
cancelled and replaced by the [Exchangeable Certificates][Exchangeable REMIC
Certificates] issued in exchange therefor. We confirm that we have paid a fee of
$5,000 to the Trust Administrator in connection with such exchange.

Sincerely,

 

 

By: _____________________________________

Name:

 

Title:

 

 

--------------------------------------------------------------------------------



 